Exhibit 10.55

 

EXECUTION VERSION

 

 

INTERCREDITOR AGREEMENT

 

dated as of August 18, 2014

 

among

 

ALION SCIENCE AND TECHNOLOGY CORPORATION,

as Borrower,

 

the other Grantors from time to time party hereto,

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent under the Revolving Credit Agreement,

 

GOLDMAN SACHS LENDING PARTNERS LLC,

as Administrative Agent under the First Lien Credit Agreement,

 

WILMINGTON TRUST, NATIONAL ASSOCIATION,

as Administrative Agent under the Second Lien Credit Agreement,

 

WILMINGTON TRUST, NATIONAL ASSOCIATION,

as Trustee under the Indenture

 

and

 

WILMINGTON TRUST, NATIONAL ASSOCIATION,

as Collateral Agent

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE 1.

DEFINITIONS; PRINCIPLES OF CONSTRUCTION

2

SECTION 1.1

Defined Terms

2

SECTION 1.2

Other Definition Provisions

24

 

 

 

ARTICLE 2.

INTERCREDITOR MATTERS

25

SECTION 2.1

[Reserved]

25

SECTION 2.2

[Reserved]

25

SECTION 2.3

[Reserved]

25

SECTION 2.4

Priority of Liens between Classes

25

SECTION 2.5

Restrictions on Enforcement of Second Liens and Third Liens

26

SECTION 2.6

Waiver of Right of Marshaling

33

SECTION 2.7

Discretion in Enforcement of First Liens; Discretion in Enforcement of Second
Liens

34

SECTION 2.8

Amendments to First Lien Documents and Discretion in Enforcement of First Lien
Obligations

35

SECTION 2.9

Amendments to Second Lien Documents and Discretion in Enforcement of Second Lien
Obligations

36

SECTION 2.10

Amendments to Third Lien Documents and Discretion in Enforcement of Third Lien
Obligations

37

SECTION 2.11

Insolvency or Liquidation Proceedings

38

SECTION 2.12

Collateral Shared Equally and Ratably within Classes

50

SECTION 2.13

No New Liens

52

SECTION 2.14

Similar Liens and Agreements

53

SECTION 2.15

Confirmation of Subordination in Second Lien Security Documents

53

SECTION 2.16

Confirmation of Subordination in Third Lien Security Documents

54

SECTION 2.17

First Lien Purchase Right

54

SECTION 2.18

Second Lien Purchase Right

59

SECTION 2.19

Prohibition on Contesting Liens

62

SECTION 2.20

Revolver Purchase Right

63

SECTION 2.21

Payment of Cash Interest on Notes

66

 

 

 

ARTICLE 3.

OBLIGATIONS AND POWERS OF COLLATERAL AGENT

67

SECTION 3.1

Appointment and Undertaking of the Collateral Agent

67

SECTION 3.2

Release or Subordination of Liens

68

SECTION 3.3

Enforcement of Liens

68

SECTION 3.4

Application of Proceeds

69

SECTION 3.5

Powers of the Collateral Agent

72

SECTION 3.6

Documents and Communications

73

SECTION 3.7

For Sole and Exclusive Benefit of the Secured Parties

73

SECTION 3.8

[Reserved]

73

SECTION 3.9

Hedging Obligations and Bank Product Obligations

73

 

i

--------------------------------------------------------------------------------


 

ARTICLE 4.

OBLIGATIONS ENFORCEABLE BY THE BORROWER AND THE OTHER GRANTORS

76

SECTION 4.1

Release of Liens on Collateral

76

SECTION 4.2

Delivery of Copies to Secured Debt Representatives

80

SECTION 4.3

Collateral Agent not Required to Serve, File or Record

80

SECTION 4.4

Release of Liens in Respect of any Series of Secured Debt

80

 

 

 

ARTICLE 5.

IMMUNITIES OF THE COLLATERAL AGENT

81

SECTION 5.1

No Implied Duty

81

SECTION 5.2

Appointment of Agents and Advisors

81

SECTION 5.3

Other Agreements

81

SECTION 5.4

Solicitation of Instructions

82

SECTION 5.5

Limitation of Liability

82

SECTION 5.6

Documents in Satisfactory Form

82

SECTION 5.7

Entitled to Rely

82

SECTION 5.8

Secured Debt Default

83

SECTION 5.9

Actions by Collateral Agent

83

SECTION 5.10

Security or Indemnity in favor of the Collateral Agent

83

SECTION 5.11

Rights of the Collateral Agent

83

SECTION 5.12

Limitations on Duty of Collateral Agent in Respect of Collateral

83

SECTION 5.13

Assumption of Rights, Not Assumption of Duties

84

SECTION 5.14

No Liability for Clean Up of Hazardous Materials

84

SECTION 5.15

Special Provisions Relating to Cash Collateral

85

 

 

 

ARTICLE 6.

RESIGNATION AND REMOVAL OF THE COLLATERAL AGENT

86

SECTION 6.1

Resignation or Removal of Collateral Agent

86

SECTION 6.2

Appointment of Successor Collateral Agent

86

SECTION 6.3

Succession

86

SECTION 6.4

Merger, Conversion or Consolidation of Collateral Agent

87

 

 

 

ARTICLE 7.

MISCELLANEOUS PROVISIONS

87

SECTION 7.1

Amendment

87

SECTION 7.2

Voting

89

SECTION 7.3

Further Assurances; Insurance

89

SECTION 7.4

Perfection of Second Liens; Perfection of Third Liens

91

SECTION 7.5

Rights and Immunities of Secured Debt Representatives

92

SECTION 7.6

Successors and Assigns

92

SECTION 7.7

Delay and Waiver

92

SECTION 7.8

Notices

93

SECTION 7.9

Notice Following Discharge of First Lien Obligations and Discharge of Second
Lien Obligations

94

SECTION 7.10

Entire Agreement

94

SECTION 7.11

Compensation; Expenses

94

SECTION 7.12

Indemnity

96

SECTION 7.13

Severability

96

SECTION 7.14

Section Headings

96

 

ii

--------------------------------------------------------------------------------


 

SECTION 7.15

Obligations Secured

97

SECTION 7.16

Governing Law

97

SECTION 7.17

Consent to Jurisdiction

97

SECTION 7.18

Waiver of Jury Trial

98

SECTION 7.19

Counterparts

98

SECTION 7.20

Grantors and Additional Grantors

98

SECTION 7.21

Continuing Nature of this Agreement

99

SECTION 7.22

Insolvency

100

SECTION 7.23

Confidentiality

100

SECTION 7.24

Other Capacities

100

 

EXHIBIT A — Refinancing Secured Debt Designation

EXHIBIT B — Form of Intercreditor Joinder—Refinancing Secured Debt

EXHIBIT C — Form of Intercreditor Joinder—Additional Grantors

EXHIBIT D — Additional Secured Obligation Designation

EXHIBIT E — Form of Intercreditor Joinder—Additional Secured Obligations

 

iii

--------------------------------------------------------------------------------


 

INTERCREDITOR AGREEMENT (as amended, supplemented, amended and restated or
otherwise modified from time to time in accordance with Section 7.1 hereof, this
“Agreement”) dated as of August 18, 2014 among ALION SCIENCE AND TECHNOLOGY
CORPORATION, a Delaware corporation (the “Borrower”), the other Grantors from
time to time party hereto, Wells Fargo Bank, National Association, as Revolving
Agent (as defined below), Goldman Sachs Lending Partners LLC, as First Lien
Administrative Agent (as defined below), Wilmington Trust, National Association,
as Second Lien Administrative Agent (as defined below), Wilmington Trust,
National Association, as Trustee (as defined below), and Wilmington Trust,
National Association, as Collateral Agent (in such capacity and together with
its successors and permitted assigns in such capacity, the “Collateral Agent”).

 

W I T N E S S E T H:

 

WHEREAS, the Borrower intends to enter into a Credit Agreement dated as of the
date hereof (as amended, supplemented, amended and restated or otherwise
modified from time to time, including any refinancing in whole thereof if such
refinancing credit agreement has been designated in accordance with the terms
hereof, the “Revolving Credit Agreement”) among the Borrower, the Affiliates of
the Borrower named therein, Wells Fargo Bank, National Association, as
administrative agent (in such capacity and together with its successors and
permitted assigns in such capacity (including the agent under any such
refinancing credit agreement), the “Revolving Agent”), and the lenders party
thereto, which will provide for a $65,000,000 senior secured first lien
revolving credit facility.

 

WHEREAS, the Borrower intends to enter into a First Lien Credit and Guaranty
Agreement dated as of the date hereof (as amended, supplemented, amended and
restated or otherwise modified from time to time, including any refinancing in
whole thereof if such refinancing credit agreement has been designated in
accordance with the terms hereof, the “First Lien Credit Agreement”) among the
Borrower, the Affiliates of the Borrower named therein, Goldman Sachs Lending
Partners LLC, as administrative agent (in such capacity and together with its
successors and permitted assigns in such capacity (including the agent under any
such refinancing credit agreement), the “First Lien Administrative Agent”), and
the lenders party thereto, which will provide for $285,000,000 in senior secured
first lien term loan credit facilities.

 

WHEREAS, the Borrower intends to enter into a Second Lien Credit and Guaranty
Agreement dated as of the date hereof (as amended, supplemented, amended and
restated or otherwise modified from time to time, including any refinancing in
whole thereof if such refinancing credit agreement has been designated in
accordance with the terms hereof, the “Second Lien Credit Agreement”) among the
Borrower, the Affiliates of the Borrower named therein, Wilmington Trust,
National Association, as administrative agent (in such capacity and together
with its successors and permitted assigns in such capacity (including the agent
under any such refinancing credit agreement), the “Second Lien Administrative
Agent”), and the lenders party thereto, which will provide for a $70,000,000
senior secured second lien term loan credit facility.

 

WHEREAS, the Borrower intends to issue Third Lien Notes (the “Notes”) in an
aggregate principal amount of $210,986,000 pursuant to an Indenture dated as of
the date hereof

 

--------------------------------------------------------------------------------


 

(as amended, supplemented, amended and restated or otherwise modified and in
effect from time to time, including any refinancing in whole thereof if such
refinancing indenture or other agreement has been designated in accordance with
the terms hereof, the “Indenture”) among the Borrower, the guarantors party
thereto and Wilmington Trust, National Association, as trustee (in such capacity
and together with its successors and permitted assigns in such capacity
(including the trustee, agent or other representative under any such refinancing
indenture or other agreement), the “Trustee”).

 

WHEREAS, the Borrower and the other Grantors intend to secure the Obligations
under the Revolving Credit Agreement, First Lien Credit Agreement and any other
First Lien Obligations on a priority basis to the Second Lien Obligations and
the Third Lien Obligations and, subject to such priority, intend to secure the
Obligations under the Second Lien Credit Agreement and any other Second Lien
Obligations on a junior basis to the First Lien Obligations and on a priority
basis to the Third Lien Obligations, and, subject to such priority, intend to
secure the Obligations under the Indenture and any other Third Lien Obligations
on a junior basis to the First Lien Obligations and the Second Lien Obligations,
with Liens on all present and future Collateral to the extent that such Liens
have been provided for in the applicable Security Documents.

 

WHEREAS, this Agreement sets forth the terms on which each Secured Party has
appointed the Collateral Agent to act as the collateral agent for the present
and future holders of the Secured Obligations to receive, hold, maintain,
administer and distribute the Collateral at any time delivered to the Collateral
Agent or the subject of the Security Documents, and to enforce the Security
Documents and all interests, rights, powers and remedies of the Collateral Agent
with respect thereto or thereunder and the proceeds thereof.

 

NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein set forth, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties to this Agreement
hereby agree as follows:

 

ARTICLE 1.         DEFINITIONS; PRINCIPLES OF CONSTRUCTION

 

SECTION 1.1       Defined Terms.  Unless otherwise defined herein, terms defined
in the First Lien Credit Agreement and used herein shall have the meanings given
to them in the First Lien Credit Agreement.  The following terms will have the
following meanings:

 

“Accounts” means all accounts (as defined in the UCC).

 

“Act of Required Secured Parties” means, as to any matter at any time:

 

(1)           prior to the Discharge of Revolving Credit Obligations, a
direction in writing delivered to the Collateral Agent by the Revolving Agent;
provided, that to the extent that the Revolving Agent has failed to commence
enforcement of remedies under the First Lien Documents with respect to the
Collateral (it being understood that notification of a material portion of
commercial account debtors or the filing of Assignment of Claims Act assignments
with respect to all or any material portion of the Collateral or the collection
of receivables and application thereof to the Revolving Credit Obligations with
respect to a material portion of the Collateral will constitute such an

 

2

--------------------------------------------------------------------------------


 

enforcement of remedies and it being further understood that the Revolving Agent
shall retain the right to make (A) Protective Advances (as defined in the
Revolving Credit Agreement) at any time and (B) other advances at any time
(1) prior to the occurrence of any Revolver Purchase Triggering Event or
(2) after the First Lien Administrative Agent shall have failed to deliver a
Revolver Purchase Notice to the Collateral Agent and the Revolving Agent within
five Business Days after its receipt of a Revolver Right to Purchase Notice)
after the passage of a period of 75 days following the Revolving Agent’s receipt
of written notice from the First Lien Administrative Agent of the occurrence of
any Event of Default under (and as defined in) the First Lien Credit Agreement
that has not been cured (or waived by the lenders under the First Lien Credit
Agreement or the First Lien Administrative Agent), “Act of Required Secured
Parties” shall mean either (i) a direction in writing delivered to the
Collateral Agent by the Revolving Agent or (ii) a direction in writing delivered
to the Collateral Agent by the First Lien Administrative Agent.  In the event
that the Collateral Agent, in its reasonable discretion, determines at any time
that there exists a conflict in the respective methods of enforcement selected
by the Revolving Agent and the First Lien Administrative Agent, (A) the
Collateral Agent shall promptly provide written notice to each of the Revolving
Agent and the First Lien Administrative Agent who will use commercially
reasonable efforts to agree on a mutually acceptable method of enforcement and
(B) to the extent such an agreement cannot be reached within 5 Business Days of
receipt of such written notice, the Collateral Agent shall follow the
enforcement instructions provided by the Revolving Agent (it being understood
and agreed that (x) an instruction from the Revolving Agent or the First Lien
Administrative Agent not to follow a direction from the other agent without
proposing an alternative method of enforcement shall not be considered a
conflict in method of enforcement and (y) nothing in this definition shall be
deemed to override any rights of the Collateral Agent pursuant to Section 5.11);

 

(2)           at any time after the Discharge of Revolving Credit Obligations
but prior to the Discharge of First Lien Obligations, a direction in writing
delivered to the Collateral Agent by the First Lien Administrative Agent;
provided, however, that if at any time after the Discharge of Revolving Credit
Obligations but prior to the Discharge of First Lien Obligations the only
remaining First Lien Obligations are Hedging Obligations, then the term “Act of
Required Secured Parties” will mean the holders of a majority of the value of
all Hedge Agreements calculated as, after taking into account the effect of any
legally enforceable netting agreement relating to such Hedge Agreements, (x) for
any date on or after the date such Hedge Agreements have been closed out and
termination value(s) determined in accordance therewith, such termination
value(s) and (y) for any date prior to the date referenced in clause (x), the
amounts determined as the mark-to-market value(s) for such Hedge Agreements, as
determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Hedge Agreements (which may
include a Hedge Provider or an Affiliate of a Hedge Provider); provided,
further, that any Hedge Agreement with a termination value or mark-to-market
value that is a negative number shall be disregarded for purposes of all
calculations required by the term “Act of Required Secured Parties”;

 

(3)           at any time after the Discharge of First Lien Obligations but
prior to the Discharge of Second Lien Obligations, a direction in writing
delivered to the Collateral

 

3

--------------------------------------------------------------------------------


 

Agent by or with the written consent of the Required Second Lien Debtholders (or
the Second Lien Administrative Agent representing the Required Second Lien
Debtholders); and

 

(4)           at any time after the Discharge of First Lien Obligations and the
Discharge of Second Lien Obligations, a direction in writing delivered to the
Collateral Agent by or with the written consent of the Required Third Lien
Debtholders (or the Trustee representing the Required Third Lien Debtholders).

 

For purposes of this definition, (a) Secured Debt registered in the name of, or
beneficially owned by, the Borrower or any Affiliate of the Borrower will be
deemed not to be outstanding and neither the Borrower nor any Affiliate of the
Borrower will be entitled to vote such Secured Debt and (b) votes will be
determined in accordance with Section 7.2; provided that, for the avoidance of
doubt, ASOF and Phoenix shall not be deemed to be Affiliates of the Borrower for
purposes of this sentence.

 

“Additional Secured Obligation Designation” means a notice in substantially the
form of Exhibit D.

 

“Affiliate” of any specified Person means any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person.  For purposes of this definition, “control,”
as used with respect to any Person, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of such Person, whether through the ownership of voting securities, by
agreement or otherwise; provided, that beneficial ownership of 10% or more of
the Voting Stock of a Person will be deemed to be control.  For purposes of this
definition, the terms “controlling,” “controlled by” and “under common control
with” have correlative meanings.

 

“Agreement” shall mean this Intercreditor Agreement, as the same may be amended,
restated, supplemented or otherwise modified from time to time.

 

“ASOF” shall mean ASOF II Investments, LLC, a Delaware limited liability
company.

 

“Asset Disposition” has the meaning set forth in Section 2.11(b)(1).

 

“Bank Product Obligations” means, all obligations and liabilities (whether
direct or indirect, absolute or contingent, due or to become due or now existing
or hereafter incurred) of the Borrower or any Grantor, whether on account of
principal, interest, reimbursement obligations, fees, indemnities, costs,
expenses or otherwise, which may arise under, out of, or in connection with any
treasury, investment, depository, clearing house, wire transfer, cash management
or automated clearing house transfers of funds services, credit cards (including
commercial cards (including so-called “purchase cards”, “procurement cards” or
“p-cards”)), credit card processing services, debit cards, stored value cards,
or any related services, to any Person, in each case that are designated by
Borrower to the Collateral Agent and each Secured Debt Representative as Bank
Product Obligations by written notice in accordance with Section 3.9 hereof. 
Any Bank Product Obligations owed to any Person that is a “Bank Product
Provider” as such term is defined in the Revolving Credit Agreement and that is
also a “Lender

 

4

--------------------------------------------------------------------------------


 

Counterparty” as such term is defined in the First Lien Credit Agreement shall
be deemed to be Revolving Credit Obligations.

 

“Bank Product Provider” means any “Lender Counterparty” as such term is defined
in the First Lien Credit Agreement or any “Bank Product Provider” as such term
is defined in the Revolving Credit Agreement.

 

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.

 

“Bankruptcy Law” means the Bankruptcy Code and any federal, state or foreign law
for the relief of debtors.

 

“Board of Directors” means (a) with respect to a corporation, the board of
directors of the corporation or any committee thereof duly authorized to act on
behalf of such board, (b) with respect to a partnership, if the general partner
of the partnership is a corporation, the board of directors of the general
partner of the partnership and if the general partner of the partnership is a
limited liability company, the managing member or members or any controlling
committee of managing members thereof of such general partner, (c) with respect
to a limited liability company, the managing member or members or any
controlling committee of managing members thereof and (d) with respect to any
other Person, the board or committee of such Person serving a similar function.

 

“Borrower” has the meaning set forth in the preamble.

 

“Business Day” means any day other than a Saturday, a Sunday or a day on which
banking institutions in the City of New York or at a place of payment are
authorized by law, regulation or executive order to remain closed.

 

“Capital Stock” means:

 

(1)           in the case of a corporation, corporate stock;

 

(2)           in the case of an association or business entity, any and all
shares, interests, participations, rights or other equivalents (however
designated) of stock;

 

(3)           in the case of a partnership or limited liability company,
partnership interests (whether general or limited) or membership interests; and

 

(4)           any other interest or participation that confers on a Person the
right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person,

 

but excluding from all of the foregoing any debt securities convertible into
Capital Stock, whether or not such debt securities include any right of
participation with Capital Stock.

 

“Carve-Out” has the meaning set forth in Section 2.11(a)(1).

 

5

--------------------------------------------------------------------------------


 

“Cash Collateral” means all deposit accounts (as defined in the UCC) and all
funds credited thereto and all funds withdrawn from any such deposit accounts
and, in any Insolvency or Liquidation Proceeding, has the meaning set forth in
Section 2.11(a).

 

“Cash Equivalents” means:

 

(1)           United States dollars;

 

(2)           securities issued or directly and fully guaranteed or insured by
the United States government (or any agency or instrumentality of the United
States government); provided, that the full faith and credit of the United
States is pledged in support of those securities having maturities of not more
than six months from the date of acquisition;

 

(3)           certificates of deposit and Eurodollar time deposits with
maturities of not more than six months from the date of acquisition, bankers’
acceptances with maturities not exceeding six months and overnight bank
deposits, in each case, with any lender party to the First Lien Credit Agreement
or the Revolving Credit Agreement or with any domestic commercial bank having
capital and surplus in excess of $500.0 million and a Thomson Bank Watch Rating
of “B” or better;

 

(4)           repurchase obligations with a term of not more than seven days for
underlying securities of the types described in clauses (2) and (3) above,
entered into with any financial institution meeting the qualifications specified
in clause (3) above;

 

(5)           commercial paper having one of the two highest ratings obtainable
from Moody’s or S&P and, in each case, maturing within six months after the date
of acquisition; and

 

(6)           money market funds, the assets of which consist of at least 95%
Cash Equivalents of the kinds described in clauses (1) through (5) of this
definition.

 

“Class” means (1) in the case of First Lien Obligations, all First Lien
Obligations, taken together, (2) in the case of Second Lien Obligations, all
Second Lien Obligations, taken together, and (3) in the case of Third Lien
Obligations, all Third Lien Obligations, taken together.

 

“Collateral” means, in the case of each Series of Secured Debt, all properties
and assets of the Borrower and the other Grantors now owned or hereafter
acquired in which Liens have been granted, or purported to be granted, or
required to be granted, to the Collateral Agent to secure any or all of the
Secured Obligations, including any property subject to Liens granted pursuant to
Section 2.11, and shall exclude any properties and assets in which the
Collateral Agent has released its Liens pursuant to Section 3.2; provided, that,
if such Liens are released as a result of the sale, transfer or other
disposition of any properties or assets of the Borrower or any other Grantor,
such assets or properties will cease to be excluded from the Collateral if the
Borrower or any other Grantor thereafter acquires or reacquires such assets or
properties.

 

“Collateral Agent” has the meaning set forth in the preamble.

 

6

--------------------------------------------------------------------------------


 

“Controlling Representative” means at any time (1) prior to the Discharge of
First Lien Obligations, the First Lien Representative that represents the
Series of First Lien Debt with the then largest outstanding principal amount or,
if there is no Series of First Lien Debt, the Hedge Provider with the largest
amount of First Lien Obligations owed to it (calculated in accordance with
Section 3.4 hereof), (2) after the Discharge of First Lien Obligations and prior
to the Discharge of Second Lien Obligations, the Second Lien Administrative
Agent and (3) after the Discharge of First Lien Obligations and the Discharge of
Second Lien Obligations, the Trustee.

 

“Currency Agreement” means any foreign exchange contract, currency swap
agreement, futures contract, option contract, synthetic cap or other similar
agreement or arrangement, each of which is for the purpose of hedging the
foreign currency risk associated with the operations of the Borrower and/or its
Subsidiaries and not for speculative purposes.

 

“Determination Date” means February 16 and August 16 of each year, commencing on
February 16, 2015.

 

“DIP Financing” has the meaning set forth in Section 2.11(a)(1).

 

“Discharge of First Lien Obligations” means the occurrence of all of the
following:

 

(1)           termination or expiration of all commitments to extend credit that
would constitute First Lien Debt;

 

(2)           with respect to each Series of First Lien Debt, payment in full in
cash of the principal of and interest and premium (if any) on all First Lien
Debt of such Series (other than any undrawn letters of credit);

 

(3)           with respect to any undrawn letters of credit constituting First
Lien Debt, either (x) discharge or cash collateralization (at the lower of
(A) 103% of the aggregate undrawn amount and (B) the percentage of the aggregate
undrawn amount required for release of liens under the terms of the applicable
First Lien Document) of all outstanding letters of credit constituting First
Lien Debt, (y) the issuance of a back to back letter of credit in favor of the
issuer of each such outstanding letter of credit in an amount equal to the
amount described in clause (x) above and issued by a financial institution
reasonably acceptable to such issuer or (z) the issuer of each such letter of
credit has notified the Collateral Agent in writing that alternative
arrangements satisfactory to such issuer and to the holders of the related
Series of First Lien Debt that has reimbursement obligations with respect
thereto have been made; and

 

(4)           payment in full in cash of all other First Lien Obligations that
are outstanding and unpaid at the time the First Lien Debt is paid in full in
cash or, in the case of Hedging Obligations, the cash collateralization of all
such Hedging Obligations (or other arrangements with respect to all such Hedging
Obligations) on terms satisfactory to each applicable counterparty, and the
expiration or termination of all outstanding transactions under Hedging
Agreements (other than any obligations for taxes, costs, indemnifications,
reimbursements, damages and other liabilities in respect of which no claim or
demand for payment has been made at such time but which survive any such
discharge to the extent applicable).

 

7

--------------------------------------------------------------------------------


 

“Discharge of Revolving Credit Obligations” means the occurrence of all of the
following:

 

(1)           termination or expiration of all commitments to extend credit
under the Revolving Credit Agreement;

 

(2)           payment in full in cash of the principal of and interest and
premium (if any) on all First Lien Debt under the Revolving Credit Agreement
(other than any undrawn letters of credit);

 

(3)           with respect to any undrawn letters of credit issued under the
Revolving Credit Agreement, either (x) discharge or cash collateralization (at
the lower of (A) 103% of the aggregate undrawn amount and (B) the percentage of
the aggregate undrawn amount required for release of liens under the terms of
the Revolving Credit Agreement) of all outstanding letters of credit issued
under the Revolving Credit Agreement, (y) the issuance of a back to back letter
of credit in favor of the issuer of each such outstanding letter of credit in an
amount equal to the amount described in clause (x) above and issued by a
financial institution reasonably acceptable to such issuer or (z) the issuer of
each such letter of credit issued under the Revolving Credit Agreement has
notified the Collateral Agent in writing that alternative arrangements
satisfactory to such issuer and to the lenders under the Revolving Credit
Agreement have been made; and

 

(4)           payment in full in cash of all other Revolving Credit Obligations
that are outstanding and unpaid at the time the First Lien Debt under the
Revolving Credit Agreement is paid in full in cash or, in the case of Hedging
Obligations owed to Hedge Providers (as defined in the Revolving Credit
Agreement), the cash collateralization of all such Hedging Obligations (or other
arrangements with respect to all such Hedging Obligations) on terms satisfactory
to each applicable counterparty, and the expiration or termination of all
outstanding transactions under the applicable Hedging Agreements (other than any
obligations for taxes, costs, indemnifications, reimbursements, damages and
other liabilities in respect of which no claim or demand for payment has been
made at such time but which survive any such discharge to the extent
applicable).

 

“Discharge of Second Lien Obligations” means the occurrence of all of the
following:

 

(1)           termination or expiration of all commitments to extend credit that
would constitute Second Lien Debt;

 

(2)           payment in full in cash of the principal of and interest and
premium (if any) on all Second Lien Debt; and

 

(3)           payment in full in cash of all other Second Lien Obligations that
are outstanding and unpaid at the time the Second Lien Debt is paid in full in
cash (other than any obligations for taxes, costs, indemnifications,
reimbursements, damages and other liabilities in respect of which no claim or
demand for payment has been made at such time but which survive any such
discharge to the extent applicable).

 

8

--------------------------------------------------------------------------------


 

“First Lien” means a Lien granted, or purported to be granted, by a Security
Document to the Collateral Agent, at any time, upon any property of the Borrower
or any other Grantor to secure First Lien Obligations.

 

“First Lien Administrative Agent” has the meaning set forth in the recitals.

 

“First Lien Cap” means at any date, the sum of:

 

(1)           the aggregate principal amount of First Lien Obligations incurred
under the First Lien Credit Agreement up to, but not in excess of, $285,000,000
less the amount of all permanent repayments and prepayments thereunder; plus

 

(2)           the aggregate principal amount of First Lien Obligations incurred
under the Revolving Credit Agreement (including the undrawn amount of all
letters of credit issued under the Revolving Credit Agreement) up to, but not in
excess of, $65,000,000 plus up to an additional $6,500,000 for over advances and
protective advances under the Revolving Credit Agreement, less the amount of all
permanent repayments, prepayments and commitment reductions thereunder; plus

 

(3)           amounts in respect of interest (including capitalized interest),
fees and premiums, if any, on First Lien Obligations; plus

 

(4)           Hedging Obligations and Bank Product Obligations that are First
Lien Obligations; plus

 

(5)           if there is an Insolvency or Liquidation Proceeding, $30,000,000
solely for a DIP Financing; plus

 

(6)           all other First Lien Obligations that are not of the type included
in clauses (1) through (5) above, including, without limitation, expense
reimbursement obligations and indemnification obligations.

 

“First Lien Credit Agreement” has the meaning set forth in the recitals.

 

“First Lien Debt” means:

 

(1)           any Funded Debt now or hereafter incurred under the Revolving
Credit Agreement (including letters of credit and reimbursement obligations with
respect thereto) that was permitted to be incurred and secured under each
applicable Secured Debt Document (or as to which the lenders under the Revolving
Credit Agreement or their First Lien Representative obtained an Officers’
Certificate at the time of incurrence (or with respect to any of the Revolving
Credit Obligations, at the time of the execution and delivery of the Revolving
Credit Agreement) to the effect that such Funded Debt was permitted to be
incurred and secured by all applicable Secured Debt Documents);

 

(2)           any Funded Debt now or hereafter incurred under the First Lien
Credit Agreement that was permitted to be incurred and secured under each
applicable Secured Debt Document (or as to which the lenders under the First
Lien Credit Agreement or their

 

9

--------------------------------------------------------------------------------


 

First Lien Representative obtained an Officers’ Certificate at the time of
incurrence to the effect that such Funded Debt was permitted to be incurred and
secured by all applicable Secured Debt Documents); and

 

(3)           any other Funded Debt consisting of either (x) Funded Debt
incurred under any refinancing in whole or in part (subject to any applicable
restrictions in the Secured Debt Documents) of the Revolving Credit Agreement or
(y) Funded Debt incurred under any refinancing in whole or in part (subject to
any applicable restrictions in the Secured Debt Documents) of the First Lien
Credit Agreement, in each case that is secured by a First Lien and that was
permitted to be incurred and permitted to be so secured under each applicable
Secured Debt Document; provided, in the case of any Funded Debt referred to in
this clause (3), that:

 

(a)           on or before the date on which such Funded Debt is incurred by the
Borrower, such Funded Debt is designated by the Borrower as “First Lien Debt”
for the purposes of the Secured Debt Documents in a Refinancing Secured Debt
Designation executed and delivered to the Collateral Agent and each then
existing Secured Debt Representative, and, in the case of a refinancing in
whole, after the execution and delivery of such a Refinancing Secured Debt
Designation, the Secured Debt Document governing such Funded Debt shall be
deemed to be the Revolving Credit Agreement or the First Lien Credit Agreement
hereunder, as applicable; provided, that no Funded Debt may be simultaneously
designated as constituting more than one Series of Secured Debt;

 

(b)           unless the Secured Debt Representative for such Funded Debt is
already party to this Agreement as the Revolving Agent or the First Lien
Administrative Agent, as applicable, such Secured Debt Representative for such
Funded Debt executes and delivers an Intercreditor Joinder to the Collateral
Agent and each then existing Secured Debt Representative, and, in the case of a
refinancing in whole, after the execution and delivery of such an Intercreditor
Joinder, such Secured Debt Representative shall be deemed to be the Revolving
Agent or the First Lien Administrative Agent hereunder, as applicable;

 

(c)           with respect to any real property Collateral, the Borrower and
each of the other Grantors shall take actions of a similar nature as described
in Section 3.9(d);

 

(d)           all such Funded Debt incurred under clause (3)(x) above (x) shall
vote as a single Class on all matters as directed by Act of Required Secured
Parties, (y) shall not provide for different payment or lien priorities among
various tranches of such Funded Debt and (z) shall have appointed the Revolving
Agent as its Secured Debt representative hereunder; and

 

(e)           all such Funded Debt incurred under clause (3)(y) above (x) shall
vote as a single Class on all matters as directed by the Requisite Lenders
(under and as defined in the First Lien Credit Agreement), (y) shall not provide
for different payment or lien priorities among various tranches of such Funded
Debt

 

10

--------------------------------------------------------------------------------


 

and (z) shall have appointed the First Lien Administrative Agent as its Secured
Debt Representative hereunder.

 

For the avoidance of doubt, Hedging Obligations and Bank Product Obligations do
not constitute First Lien Debt but may constitute First Lien Obligations.

 

“First Lien Documents” means the Revolving Credit Agreement, the First Lien
Credit Agreement, any other agreements pursuant to which any First Lien Debt is
incurred and the First Lien Security Documents.

 

“First Lien Excluded Obligations” has the meaning set forth in
Section 2.17(d)(3).

 

“First Lien Obligations” means the First Lien Debt and all other Obligations in
respect of First Lien Debt including, without limitation, any Post-Petition
Claims, together with all Hedging Obligations, all Bank Product Obligations and
all Guarantees of any of the foregoing.  In addition to the foregoing, all
obligations owing to the Collateral Agent in its capacity as such, whether
pursuant to this Agreement or one or more of the First Lien Documents, Second
Lien Documents or Third Lien Documents, shall in each case be deemed to
constitute First Lien Obligations (with the obligations described in this
sentence being herein the “Collateral Agent Obligations”), which Collateral
Agent Obligations shall be entitled to the priority provided in clause FIRST of
Section 3.4(a).

 

“First Lien Purchase” has the meaning set forth in Section 2.17(c).

 

“First Lien Purchase Date” has the meaning set forth in Section 2.17(c).

 

“First Lien Purchase Event of Default” means (A) as used in Section 2.17(a)(1),
the occurrence of any event of default (i) which arises under Section 8.01(a) or
as a result of a breach of Section 6 of the First Lien Credit Agreement that has
not been cured (or waived by the lenders under the First Lien Credit Agreement
or the First Lien Administrative Agent) or under Section 8.01(a) or as a result
of a breach of Section 6 of the Second Lien Credit Agreement or (ii) under
Section 6.01(1) or Section 6.01(2) of the Indenture or as a result of a breach
of Sections 4.03, 4.04, 4.05, 4.06, 4.07, 4.08, 4.09, 4.10, 4.11, 4.13, 4.18 or
5.01 of the Indenture or (B) as used in Section 2.17(a)(2), the occurrence of
any event of default (i) which arises under Section 8.01 or as a result of a
breach of Section 6 or 7 of the Revolving Credit Agreement that has not been
cured (or waived by the lenders under the Revolving Credit Agreement or the
Revolving Administrative Agent) or under Section 8.01(a) or as a result of a
breach of Section 6 of the Second Lien Credit Agreement or (ii) under
Section 6.01(1) or Section 6.01(2) of the Indenture or as a result of a breach
of Sections 4.03, 4.04, 4.05, 4.06, 4.07, 4.08, 4.09, 4.10, 4.11, 4.13, 4.18 or
5.01 of the Indenture.

 

“First Lien Purchase Notice” has the meaning set forth in Section 2.17(b).

 

“First Lien Purchase Obligations” has the meaning set forth in Section 2.17(b).

 

“First Lien Purchase Price” has the meaning set forth in Section 2.17(d)(1).

 

“First Lien Purchase Triggering Event” has the meaning set forth in
Section 2.17(a).

 

11

--------------------------------------------------------------------------------


 

“First Lien Purchasing Parties” has the meaning set forth in Section 2.17(c).

 

“First Lien Recovery” has the meaning set forth in Section 2.11(g).

 

“First Lien Representative” means:

 

(a)           in the case of the Revolving Credit Agreement, the Revolving
Agent; and

 

(b)           in the case of the First Lien Credit Agreement, the First Lien
Administrative Agent.

 

“First Lien Right to Purchase Notice” has the meaning set forth in
Section 2.17(a).

 

“First Lien Secured Parties” means the holders of First Lien Obligations, each
First Lien Representative and the Collateral Agent.

 

“First Lien Security Documents” means all security agreements, pledge
agreements, collateral assignments, mortgages, deeds of trust, collateral agency
agreements, control agreements or other grants or transfers for security
executed and delivered by the Borrower or any other Grantor creating (or
purporting to create) a Lien upon Collateral in favor of the Collateral Agent,
for the benefit of any of the First Lien Secured Parties, in each case, as
amended, modified, renewed, restated or replaced, in whole or in part, from time
to time, in accordance with its terms and Section 7.1.

 

“Funded Debt” means, with respect to any specified Person, any indebtedness of
such Person (excluding accrued expenses and trade payables), whether or not
contingent:

 

(1)           in respect of borrowed money or advances; or

 

(2)           evidenced by loan agreements, bonds, notes, debentures or similar
instruments or letters of credit (or reimbursement agreements in respect
thereof).

 

For the avoidance of doubt, “Funded Debt” shall not include Hedging Obligations
or Bank Product Obligations.

 

“GAAP” means generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board of the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board or in such other statements by such other
entity as have been approved by a significant segment of the accounting
profession, which are in effect from time to time.

 

“Grantors” means the Borrower, the Guarantors and any other Person (if any) that
at any time provides collateral security for any Secured Obligations.

 

“Guarantee” means a guarantee (other than by endorsement of negotiable
instruments for collection in the ordinary course of business), direct or
indirect, in any manner including, by way of a pledge of assets or through
letters of credit or reimbursement agreements in respect

 

12

--------------------------------------------------------------------------------


 

thereof, of all or any part of any Funded Debt (whether arising by virtue of
partnership arrangements, or by agreements to keep-well, to purchase assets,
goods, securities or services, to take or pay or to maintain financial statement
conditions or otherwise).

 

“Guarantor” means, with respect to any First Lien Obligations, each person who
has Guaranteed payment of any First Lien Obligations, with respect to any Second
Lien Obligations, each person who has Guaranteed payment of any Second Lien
Obligations and, with respect to any Third Lien Obligations, each person who has
Guaranteed payment of any Third Lien Obligations.

 

“Hedge Agreement” means any Interest Rate Agreement or Currency Agreement
between any Grantor and any Hedge Provider; provided that the requirements of
Section 3.9 have been complied with.  As used herein, “Hedge Agreement” shall
include both any Interest Rate Agreement or Currency Agreement constituting a
“master agreement” and any related Swap Transaction.

 

“Hedge Modification” has the meaning set forth in Section 3.9(d)(1).

 

“Hedge Mortgage” has the meaning set forth in Section 3.9(d)(1).

 

“Hedge Mortgaged Property” has the meaning set forth in Section 3.9(d)(1).

 

“Hedge Provider” means any “Lender Counterparty” as such term is defined in the
First Lien Credit Agreement or any “Hedge Provider” as such term is defined in
the Revolving Credit Agreement.

 

“Hedge Title Datedown Product” has the meaning set forth in Section 3.9(d)(3).

 

“Hedging Obligations” means, with respect to any specified Person, the
obligations of such Person under any Hedge Agreement.  Any Hedging Obligations
owed to any Person that is a “Hedge Provider” as such term is defined in the
Revolving Credit Agreement and that is also a “Lender Counterparty” as such term
is defined in the First Lien Credit Agreement shall be deemed to be Revolving
Credit Obligations.

 

“Indemnified Liabilities” means any and all liabilities (including all
environmental liabilities), obligations, losses, damages, penalties, actions,
judgments, suits, costs, taxes, expenses or disbursements of any kind or nature
whatsoever with respect to the execution, delivery, performance, administration
or enforcement of this Agreement or any of the other Security Documents,
including any of the foregoing relating to the use of proceeds of any Secured
Debt or the violation of, noncompliance with or liability under, any law
(including environmental laws) applicable to or enforceable against the
Borrower, any of its Subsidiaries or any other Grantor or any of the Collateral
and all reasonable costs and expenses (including reasonable fees and expenses of
legal counsel selected by the Indemnitee) incurred by any Indemnitee in
connection with any claim, action, investigation or proceeding in any respect
relating to any of the foregoing, whether or not suit is brought.

 

“Indemnitee” has the meaning set forth in Section 7.12(a).

 

13

--------------------------------------------------------------------------------


 

“Indenture” has the meaning set forth in the recitals.

 

“Insolvency or Liquidation Proceeding” means:

 

(1)           any voluntary or involuntary case commenced by or against the
Borrower or any other Grantor under the Bankruptcy Code or any similar federal
or state law for the relief of debtors, any other proceeding for the
reorganization, recapitalization, receivership, liquidation or adjustment or
marshalling of the assets or liabilities of the Borrower or any other Grantor,
any receivership or assignment for the benefit of creditors relating to the
Borrower or any other Grantor or any similar case or proceeding relative to the
Borrower or any other Grantor or its creditors, as such, in each case whether or
not voluntary;

 

(2)           any liquidation, dissolution, marshalling of assets or liabilities
or other winding up of or relating to the Borrower or any other Grantor, in each
case whether or not voluntary and whether or not involving bankruptcy or
insolvency; or

 

(3)           any other proceeding of any type or nature in which substantially
all claims of creditors of the Borrower or any other Grantor are determined and
any payment or distribution is or may be made on account of such claims.

 

“Intercreditor Joinder” means (i) with respect to the provisions of this
Agreement relating to any Funded Debt described in clause (3) of the definition
of “First Lien Debt”, in clause (2) of the definition of “Second Lien Debt” or
clause (2) of the definition of “Third Lien Debt”, an agreement substantially in
the form of Exhibit B, (ii) with respect to the provisions of this Agreement
relating to the addition of additional Grantors, an agreement substantially in
the form of Exhibit C and (iii) with respect to the provisions of this Agreement
relating to any Hedging Obligations or Bank Product Obligations, an agreement
substantially in the form of Exhibit E.

 

“Interest Rate Agreement” means any interest rate swap agreement, interest rate
cap agreement, interest rate collar agreement or other similar agreement or
arrangement designed to protect the Borrower or any of its Subsidiaries against
fluctuations in interest rates and is not for speculative purposes.

 

“LC Cash Collateral Account” has the meaning set forth in Section 2.17(d)(2).

 

“Lien” means any security interest, mortgage, pledge, hypothecation, assignment,
deposit arrangement, encumbrance, lien (statutory or otherwise), charge against
or interest in property, in each case of any kind, to secure payment of a debt
or performance of an obligation and any option, call, trust (contractual,
statutory, deemed, equitable, constructive, resulting or otherwise), UCC
Financing Statement, any right of set-off or recoupment or preferential
arrangement having the practical effect of any of the foregoing.

 

“Material Event of Default” means the occurrence of any event of default
(i) which arises under Section 8.01(a) or as a result of a breach of Section 6
of the First Lien Credit Agreement or under Section 8.01(a) or as a result of a
breach of Section 6 of the Second Lien Credit Agreement that has not been cured
(or waived by the lenders under the Second Lien

 

14

--------------------------------------------------------------------------------


 

Credit Agreement or the Second Lien Administrative Agent) or (ii) under
Section 6.01(1) or Section 6.01(2) of the Indenture or as a result of a breach
of Sections 4.03, 4.04, 4.05, 4.06, 4.07, 4.08, 4.09, 4.10, 4.11, 4.13, 4.18 or
5.01 of the Indenture that has not been cured (or waived by the holders under
the Indenture).

 

“Moody’s” means Moody’s Investors Service, Inc., and its successors and assigns.

 

“Notes” has the meaning set forth in the recitals.

 

“Note Documents” means the Indenture, the Notes and the Third Lien Security
Documents securing the Obligations in respect thereof.

 

“Obligations” means any principal (including reimbursement obligations with
respect to letters of credit whether or not drawn), interest (including all
interest accrued thereon after the commencement of any Insolvency or Liquidation
Proceeding at the rate, including any applicable post-default rate, specified in
the applicable Secured Debt Documents, even if such interest is not enforceable,
allowable or allowed as a claim in such proceeding), premium (if any), fees,
indemnifications, reimbursements, expenses, charges and other liabilities
payable under the documentation governing any Secured Obligations.

 

“Officers’ Certificate” means a certificate with respect to compliance with a
condition or covenant provided for in this Agreement, signed on behalf of the
Borrower by two officers of the Borrower, one of whom must be the principal
executive officer, the principal financial officer, the treasurer or the
principal accounting officer of the Borrower, including:

 

(a)           a statement that the Person making such certificate has read such
covenant or condition;

 

(b)           a brief statement as to the nature and scope of the examination or
investigation upon which the statements or opinions contained in such
certificate are based;

 

(c)           a statement that, in the opinion of such Person, he or she has
made such examination or investigation as is necessary to enable him or her to
express an informed opinion as to whether or not such covenant or condition has
been satisfied; and

 

(d)           a statement as to whether or not, in the opinion of such Person,
such condition or covenant has been satisfied.

 

“Permitted Prior Lien” means any Lien that has priority over the Lien of the
Collateral Agent for the benefit of the First Lien Secured Parties which Lien
was permitted under each First Lien Document.

 

“Permitted Revolver Actions” means (a) at all times, (i) the establishment of
borrowing base reserves, collateral ineligibles or other conditions for
advances, (ii) the changing of advance rates or advance sub-limits, (iii) the
imposition of a default rate or late fee, (iv)  the cessation of lending
pursuant to the provisions of the Revolving Credit Agreement including upon the

 

15

--------------------------------------------------------------------------------


 

occurrence of a default or the existence of an overadvance, (v) the acceleration
of the First Lien Obligations under the Revolving Credit Agreement and (vi) the
exercise by the Revolving Agent of control over any Deposit Account and the
withdrawal and application of funds on deposit therein, in each case, in
accordance with Section 5.15 and (b) so long as no event of default has been
declared under the Revolving Credit Agreement by the Revolving Agent and is
continuing, (i) cash sweeps that are permitted pursuant to the terms of the
Revolving Credit Agreement relating to dominion over bank accounts and (ii) the
collection and application to the Revolving Credit Obligations of Accounts or
other monies deposited from time to time in Deposit Accounts.

 

“Person” means any natural person, corporation, partnership, limited liability
company, firm, association, trust, government, governmental agency or any other
entity, whether acting in an individual, fiduciary or other capacity.

 

“Phoenix” means Phoenix Investment Adviser LLC, a Delaware limited liability
company, on behalf of certain private funds and accounts managed by it.

 

“Post-Petition Claims” means interest, fees, expenses and other charges that
pursuant to the First Lien Documents, Second Lien Documents or Third Lien
Documents, as applicable, become due and payable as a result of, or continue to
accrue after, the commencement of any Insolvency of Liquidation Proceeding,
whether or not such interest, fees, expenses and other charges are enforceable,
allowable or allowed in any such Insolvency or Liquidation Proceeding.

 

“Reaffirmation Agreement” means an agreement reaffirming the security interests
granted to the Collateral Agent in substantially the form attached as Exhibit 1
to Exhibit A of this Agreement.

 

“Refinancing Secured Debt Designation” means a notice is substantially the form
of Exhibit A.

 

“Required Second Lien Debtholders” means, at any time, the holders of more than
50% of the sum of:

 

(a)           the aggregate outstanding principal amount of Second Lien Debt
(including outstanding letters of credit whether or not then available or
drawn); and

 

(b)           other than in connection with the exercise of remedies, the
aggregate unfunded commitments to extend credit which, when funded, would
constitute Second Lien Debt.

 

For purposes of this definition, (a) Second Lien Debt registered in the name of,
or beneficially owned by, the Borrower or any Affiliate of the Borrower will be
deemed not to be outstanding, and neither the Borrower nor any Affiliate of the
Borrower will be entitled to vote any of the Second Lien Debt and (b) votes will
be determined in accordance with the provisions of Section 7.2; provided that,
for the avoidance of doubt, ASOF and Phoenix shall not be deemed to be
Affiliates of the Borrower for purposes of this sentence.

 

16

--------------------------------------------------------------------------------


 

“Required Third Lien Debtholders” means, at any time, the holders of more than
50% of the sum of:

 

(a)           the aggregate outstanding principal amount of Third Lien Debt
(including outstanding letters of credit whether or not then available or
drawn); and

 

(b)           other than in connection with the exercise of remedies, the
aggregate unfunded commitments to extend credit which, when funded, would
constitute Third Lien Debt.

 

For purposes of this definition, (a) Third Lien Debt registered in the name of,
or beneficially owned by, the Borrower or any Affiliate of the Borrower will be
deemed not to be outstanding, and neither the Borrower nor any Affiliate of the
Borrower will be entitled to vote any of the Third Lien Debt and (b) votes will
be determined in accordance with the provisions of Section 7.2; provided that,
for the avoidance of doubt, ASOF and Phoenix shall not be deemed to be
Affiliates of the Borrower for purposes of this sentence.

 

“Revolver Purchase” has the meaning set forth in Section 2.20(c).

 

“Revolver Purchase Date” has the meaning set forth in Section 2.20(c).

 

“Revolver Purchase LC Cash Collateral Account” has the meaning set forth in
Section 2.20(d)(2).

 

“Revolver Purchase Notice” has the meaning set forth in Section 2.20(b).

 

“Revolver Purchase Obligations” has the meaning set forth in Section 2.20(b).

 

“Revolver Purchase Price” has the meaning set forth in Section 2.20(d)(1).

 

“Revolver Purchase Triggering Event” has the meaning set forth in
Section 2.20(a).

 

“Revolver Purchasing Parties” has the meaning set forth in Section 2.20(c).

 

“Revolver Right to Purchase Notice” has the meaning set forth in
Section 2.20(a).

 

“Revolving Agent” has the meaning set forth in the recitals.

 

“Revolving Credit Agreement” has the meaning set forth in the recitals.

 

“Revolving Credit Obligations” means all outstanding First Lien Debt under the
Revolving Credit Agreement and all other First Lien Obligations arising in
connection with the Revolving Credit Agreement, together with all Hedging
Obligations owed to Hedge Providers (as defined in the Revolving Credit
Agreement) and all Bank Product Obligations owed to Bank Product Providers (as
defined in the Revolving Credit Agreement) (including all interest accrued
thereon after the commencement of any Insolvency or Liquidation Proceeding at
the rate, including any applicable post-default rate, specified in the Revolving
Credit Agreement, even if

 

17

--------------------------------------------------------------------------------


 

such interest is not enforceable, allowable or allowed as a claim in such
proceeding), and including the discharge or cash collateralization (at the lower
of (1) 103% of the aggregate undrawn amount and (2) the percentage of the
aggregate undrawn amount required for release of Liens under the terms of the
Revolving Credit Agreement) of all outstanding letters of credit constituting
First Lien Debt under the Revolving Credit Agreement.

 

“S&P” means Standard & Poor’s Ratings Group and its successors and assigns.

 

“Second Lien” means a Lien granted, or purported to be granted, by a Security
Document to the Collateral Agent, at any time, upon any property of the Borrower
or any other Grantor to secure Second Lien Obligations.

 

“Second Lien Administrative Agent” has the meaning set forth in the recitals.

 

“Second Lien Cap” means at any date, the sum of:

 

(1)           the aggregate principal amount of Second Lien Obligations incurred
under the Second Lien Credit Agreement up to, but not in excess of, $70,000,000
plus the amount of any additional Indebtedness of the Grantors under the Second
Lien Documents incurred in the form of a Specified Contribution (as defined in
the First Lien Credit Agreement) less the amount of all permanent repayments and
prepayments thereunder; plus

 

(2)           amounts in respect of interest (including capitalized interest),
fees and premiums, if any, on Second Lien Obligations; plus

 

(3)           [Reserved]; plus

 

(4)           if there is an Insolvency or Liquidation Proceeding, $30,000,000
solely for a DIP Financing, to the extent permitted pursuant to Section 2.11(a);
plus

 

(5)           all other Second Lien Obligations that are not of the type
included in clauses (1) through (4) above, including, without limitation,
expense reimbursement obligations and indemnification obligations.

 

“Second Lien Credit Agreement” has the meaning set forth in the recitals.

 

“Second Lien Debt” means:

 

(1)           any Funded Debt now or hereafter incurred under the Second Lien
Credit Agreement that was permitted to be incurred and secured under each
applicable Secured Debt Document (or as to which the lenders under the Second
Lien Credit Agreement or the Second Lien Administrative Agent obtained an
Officers’ Certificate at the time of incurrence to the effect that such Funded
Debt was permitted to be incurred and secured by all applicable Secured Debt
Documents); and

 

(2)           any other Funded Debt consisting of Funded Debt incurred under any
refinancing in whole or in part (subject to any applicable restrictions in the
Secured Debt

 

18

--------------------------------------------------------------------------------


 

Documents) of the Second Lien Credit Agreement that is secured by a Second Lien
and that was permitted to be incurred and permitted to be so secured under each
applicable Secured Debt Document; provided, in the case of any Funded Debt
referred to in this clause (2), that

 

(a)           on or before the date on which such Funded Debt is incurred by the
Borrower, such Funded Debt is designated by the Borrower as “Second Lien Debt”
for the purposes of the Secured Debt Documents in a Refinancing Secured Debt
Designation executed and delivered to the Collateral Agent and each then
existing Secured Debt Representative, and, in the case of a refinancing in
whole, after the execution and delivery of such a Refinancing Secured Debt
Designation, the Secured Debt Document governing such Funded Debt shall be
deemed to be the Second Lien Credit Agreement hereunder; provided, that no
Funded Debt may be simultaneously designated as constituting more than one
Series of Secured Debt;

 

(b)           unless the Secured Debt Representative for such Funded Debt is
already party to this Agreement as the Second Lien Administrative Agent, such
Secured Debt Representative for such Funded Debt executes and delivers an
Intercreditor Joinder to the Collateral Agent and each then existing Secured
Debt Representative, and, in the case of a refinancing in whole, after the
execution and delivery of such an Intercreditor Joinder, such Secured Debt
Representative shall be deemed to be the Second Lien Administrative Agent
hereunder;

 

(c)           with respect to any real property Collateral, the Borrower and
each of the other Grantors shall take actions of a similar nature as described
in Section 3.9(d); and

 

(d)           all such Funded Debt incurred under this clause (2) (x) shall vote
as a single Class on all matters, (y) shall not provide for different payment or
lien priorities among various tranches of such Funded Debt and (z) shall have
appointed the Second Lien Administrative Agent as its Secured Debt
representative hereunder.

 

“Second Lien Documents” means, the Second Lien Credit Agreement, any other
agreement pursuant to which any Second Lien Debt is incurred and the Second Lien
Security Documents.

 

“Second Lien Excluded Obligations” has the meaning set forth in
Section 2.18(d)(2).

 

“Second Lien Obligations” means Second Lien Debt and all other Obligations in
respect thereof including, without limitation, any Post-Petition Claims, and all
Guarantees of any of the foregoing.

 

“Second Lien Purchase” has the meaning set forth in Section 2.18(c).

 

“Second Lien Purchase Date” has the meaning set forth in Section 2.18(c).

 

19

--------------------------------------------------------------------------------


 

“Second Lien Purchase Event of Default” means the occurrence of any event of
default which arises (i) under Section 8.01(a) or as a result of a breach of
Section 6 of the First Lien Credit Agreement that has not been cured (or waived
by the lenders under the First Lien Credit Agreement or the First Lien
Administrative Agent), (ii) under Section 8.01 or as a result of a breach of
Section 6 or 7 of the Revolving Credit Agreement that has not been cured (or
waived by the lenders under the Revolving Credit Agreement or the Revolving
Administrative Agent) or (iii) under Section 6.01(1) or Section 6.01(2) of the
Indenture or as a result of a breach of Sections 4.03, 4.04, 4.05, 4.06, 4.07,
4.08, 4.09, 4.10, 4.11, 4.13, 4.18 or 5.01 of the Indenture.

 

“Second Lien Purchase Notice” has the meaning set forth in Section 2.18(b).

 

“Second Lien Purchase Obligations” has the meaning set forth in Section 2.18(b).

 

“Second Lien Purchase Price” has the meaning set forth in Section 2.18(d)(1).

 

“Second Lien Purchase Triggering Event” has the meaning set forth in
Section 2.18(a).

 

“Second Lien Purchasing Parties” has the meaning set forth in Section 2.18(c).

 

“Second Lien Recovery” has the meaning set forth in Section 2.11(g).

 

“Second Lien Right to Purchase Notice” has the meaning set forth in
Section 2.18(a).

 

“Second Lien Secured Parties” means the holders of Second Lien Obligations and
the Second Lien Administrative Agent.

 

“Second Lien Security Documents” means all security agreements, pledge
agreements, collateral assignments, mortgages, deeds of trust, collateral agency
agreements, control agreements or other grants or transfers for security
executed and delivered by the Borrower or any other Grantor creating (or
purporting to create) a Lien upon Collateral in favor of the Collateral Agent,
for the benefit of any of the Second Lien Secured Parties, in each case, as
amended, modified, renewed, restated or replaced, in whole or in part, from time
to time, in accordance with its terms and Section 7.1.

 

“Second Lien Standstill Period” has the meaning set forth in Section 2.5(a).

 

“Secured Debt” means First Lien Debt, Second Lien Debt and Third Lien Debt.

 

“Secured Debt Default” means any event or condition that, under the terms of any
credit agreement, indenture or other agreement governing any Series of Secured
Debt causes, or permits holders of Secured Debt outstanding thereunder (with or
without the giving of notice or lapse of time, or both, and whether or not
notice has been given or time has lapsed) to cause, the Secured Debt outstanding
thereunder to become immediately due and payable.

 

“Secured Debt Documents” means the First Lien Documents, the Second Lien
Documents and the Third Lien Documents.

 

20

--------------------------------------------------------------------------------


 

“Secured Debt Representative” means each First Lien Representative, the Second
Lien Administrative Agent and the Trustee.

 

“Secured Obligations” means First Lien Obligations, Second Lien Obligations and
Third Lien Obligations.

 

“Secured Parties” means the holders of Secured Obligations, the Secured Debt
Representatives and the Collateral Agent.

 

“Security Documents” means this Agreement, each Intercreditor Joinder, each
First Lien Security Document, each Second Lien Security Document and each Third
Lien Security Document, in each case, as amended, modified, renewed, restated or
replaced, in whole or in part, from time to time, in accordance with its terms
and Section 7.1.

 

“Series of First Lien Debt” means, severally, Funded Debt under the Revolving
Credit Agreement and Funded Debt under the First Lien Credit Agreement.  For the
avoidance of doubt, all reimbursement obligations in respect of letters of
credit issued pursuant to a First Lien Document shall be part of the same
Series of First Lien Debt as all other First Lien Debt incurred pursuant to such
First Lien Document.

 

“Series of Secured Debt” means, severally, each Series of First Lien Debt,
Funded Debt under the Second Lien Credit Agreement and the Notes.

 

“Specified Cash Payment Event” means, as of any Determination Date, either
(a) an Event of Default (as defined in the relevant agreement) then exists under
the First Lien Credit Agreement or the Second Lien Credit Agreement or (b) the
Borrower has failed to show Consolidated EBITDA (as defined in the First Lien
Credit Agreement) for the most recent four fiscal quarter period ended prior to
such Determination Date of $54,000,000 or greater, as set forth in a Compliance
Certificate (as defined in the First Lien Credit Agreement) to be delivered to
the First Lien Administrative Agent prior to such Determination Date.

 

“Subsidiary” means, with respect to any specified Person:

 

(1)           any corporation, association or other business entity of which
more than 50% of the total voting power of shares of Capital Stock entitled
(without regard to the occurrence of any contingency and after giving effect to
any voting agreement or stockholders’ agreement that effectively transfers
voting power) to vote in the election of directors, managers or trustees of the
corporation, association or other business entity is at the time owned or
controlled, directly or indirectly, by that Person or one or more of the other
Subsidiaries of that Person (or a combination thereof); and

 

(2)           any partnership (a) the sole general partner or the managing
general partner of which is such Person or a Subsidiary of such Person or
(b) the only general partners of which are that Person or one or more
Subsidiaries of that Person (or any combination thereof).

 

“Surviving First Lien Obligations” has the meaning set forth in Section 2.17(c).

 

21

--------------------------------------------------------------------------------


 

“Surviving Revolving Obligations” has the meaning set forth in Section 2.20(c).

 

“Surviving Second Lien Obligations” has the meaning set forth in
Section 2.18(c).

 

“Swap Transactions” means any and all such transactions of any kind, and the
related confirmations, that are subject to the terms and conditions of, or
governed by, any Hedge Agreement.

 

“Third Lien” means a Lien granted, or purported to be granted, by a Security
Document to the Collateral Agent, at any time, upon any property of the Borrower
or any other Grantor to secure Third Lien Obligations.

 

“Third Lien Cap” means at any date, the sum of:

 

(1)           the aggregate principal amount of Third Lien Obligations incurred
under the Indenture up to, but not in excess of, $210,986,000 less the amount of
all permanent repayments and prepayments thereunder; plus

 

(2)           amounts in respect of interest (including capitalized interest and
any PIK Notes (as defined in the Indenture as in effect on the date hereof)
issued from time to time to pay PIK Interest (as defined in the Indenture as in
effect on the date hereof) on the Notes in accordance with the terms of the
Indenture), fees and premiums, if any, on Third Lien Obligations; plus

 

(3)           if there is an Insolvency or Liquidation Proceeding, $30,000,000
solely for a DIP Financing, to the extent permitted pursuant to Section 2.11(a);
plus

 

(4)           all other Third Lien Obligations that are not of the type included
in clauses (1) through (3) above, including, without limitation, expense
reimbursement obligations and indemnification obligations.

 

“Third Lien Debt” means:

 

(1)           the Notes issued on the date hereof and any PIK Notes (as defined
in the Indenture as in effect on the date hereof) issued from time to time to
pay PIK Interest (as defined in the Indenture as in effect on the date hereof)
on the Notes in accordance with the terms of the Indenture; and

 

(2)           any other Funded Debt consisting of Funded Debt incurred under any
refinancing in whole or in part (subject to any applicable restrictions in the
Secured Debt Documents) of the Notes that is secured by a Third Lien and that
was permitted to be incurred and permitted to be so secured under each
applicable Secured Debt Document; provided, in the case of any Funded Debt
referred to in clause (2) of this definition, that:

 

(a)           on or before the date on which such Funded Debt is incurred by the
Borrower, such Funded Debt is designated by the Borrower as “Third Lien Debt”
for the purposes of the Secured Debt Documents in a Refinancing Secured Debt
Designation executed and delivered to the Collateral Agent and each then
existing

 

22

--------------------------------------------------------------------------------


 

Secured Debt Representative, and, in the case of a refinancing in whole, after
the execution and delivery of such a Refinancing Secured Debt Designation, the
Secured Debt Document governing such Funded Debt shall be deemed to be the
Indenture hereunder; provided, that no Funded Debt may be simultaneously
designated as constituting more than one Series of Secured Debt;

 

(b)           unless the Secured Debt Representative for such Funded Debt is
already party to this Agreement as the Trustee, such Secured Debt Representative
for such Funded Debt executes and delivers an Intercreditor Joinder to the
Collateral Agent and each then existing Secured Debt Representative, and, in the
case of a refinancing in whole, after the execution and delivery of such an
Intercreditor Joinder, such Secured Debt Representative shall be deemed to be
the Trustee hereunder;

 

(c)           with respect to any real property Collateral, the Borrower and
each of the other Grantors shall take actions of a similar nature as described
in Section 3.9(d); and

 

(d)           all such Funded Debt incurred under this clause (2) (x) shall vote
as a single Class on all matters, (y) shall not provide for different payment or
lien priorities among various tranches of such Funded Debt and (z) shall have
appointed the Trustee as its Secured Debt representative hereunder.

 

“Third Lien Documents” means, collectively, the Note Documents, any other
agreement pursuant to which any Third Lien Debt is incurred and the Third Lien
Security Documents.

 

“Third Lien Obligations” means Third Lien Debt and all other Obligations in
respect thereof including, without limitation, any Post-Petition Claims, and all
Guarantees of any of the foregoing.

 

“Third Lien Secured Parties” means the holders of Third Lien Obligations and the
Trustee.

 

“Third Lien Security Documents” means all security agreements, pledge
agreements, collateral assignments, mortgages, deeds of trust, collateral agency
agreements, control agreements or other grants or transfers for security
executed and delivered by the Borrower or any other Grantor creating (or
purporting to create) a Lien upon Collateral in favor of the Collateral Agent,
for the benefit of any of the Third Lien Secured Parties, in each case, as
amended, modified, renewed, restated or replaced, in whole or in part, from time
to time, in accordance with its terms and Section 7.1.

 

“Third Lien Standstill Period” has the meaning set forth in Section 2.5(c).

 

“Trustee” has the meaning set forth in the recitals.

 

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York; provided, however, that in the event that, by reason of
mandatory provisions of law, any or all of the perfection or priority of, or
remedies with respect to, any Collateral is

 

23

--------------------------------------------------------------------------------


 

governed by the Uniform Commercial Code as enacted and in effect in a
jurisdiction other than the State of New York, the term “UCC” shall mean the
Uniform Commercial Code as enacted and in effect in such other jurisdiction
solely for purposes of the provisions hereof relating to such perfection,
priority or remedies.

 

“Voting Stock” of any Person as of any date means the Capital Stock of such
Person that is at the time entitled to vote in the election of the Board of
Directors of such Person.

 

SECTION 1.2       Other Definition Provisions.

 

(a)           The words “hereof,” “herein,” “hereto” and “hereunder” and words
of similar import when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement, and Section,
Schedule, Exhibit and Annex references, are to this Agreement unless otherwise
specified.  References to any Schedule, Exhibit or Annex shall mean such
Schedule, Exhibit or Annex as amended or supplemented from time to time in
accordance with this Agreement.

 

(b)           The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.

 

(c)           The expressions “payment in full,” “paid in full” and any other
similar terms or phrases when used herein shall mean payment in cash in
immediately available funds.

 

(d)           The use herein of the word “include” or “including,” when
following any general statement, term or matter, shall not be construed to limit
such statement, term or matter to the specific items or matters set forth
immediately following such word or to similar items or matters, whether or not
non-limiting language (such as “without limitation” or “but not limited to” or
words of similar import) is used with reference thereto, but rather shall be
deemed to refer to all other items or matters that fall within the broadest
possible scope of such general statement, term or matter.

 

(e)           All references herein to provisions of the UCC shall include all
successor provisions under any subsequent version or amendment to any Article of
the UCC.

 

(f)            All terms used in this Agreement that are defined in Article 9 of
the UCC and not otherwise defined herein have the meanings assigned to them in
Article 9 of the UCC.

 

(g)           Notwithstanding anything to the contrary in this Agreement, any
references contained herein to any section, clause, paragraph, definition or
other provision of the Indenture (including any definition contained therein)
shall be deemed to be a reference to such section, clause, paragraph, definition
or other provision as in effect on the date of this Agreement; provided, that
any reference to any such section, clause, paragraph or other provision shall
refer to such section, clause, paragraph or other provision of the Indenture
(including any definition contained therein) as amended or modified from time to
time if such amendment or modification has been (1) made in accordance with the
Indenture and (2) prior to the Discharge of First Lien Obligations and the
Discharge of the Second Lien Obligations, approved in a writing delivered to the
Trustee and the Collateral Agent by, or on behalf of, the requisite First Lien
Secured Parties and the requisite Second Lien Secured Parties as are needed (if
any) under

 

24

--------------------------------------------------------------------------------


 

the terms of the applicable First Lien Documents and the applicable Second Lien
Documents to approve such amendment or modification.  Unless otherwise set forth
herein, references to principal amount shall include, without duplication, any
reimbursement obligations with respect to a letter or credit and the face amount
thereof (whether or not such amount is, at the time of determination, drawn or
available to be drawn).

 

This Agreement and the other Security Documents will be construed without regard
to the identity of the party who drafted it and as though the parties
participated equally in drafting it.  Consequently, each of the parties
acknowledges and agrees that any rule of construction that a document is to be
construed against the drafting party will not be applicable either to this
Agreement or the other Security Documents.

 

ARTICLE 2.         INTERCREDITOR MATTERS

 

SECTION 2.1       [Reserved].

 

SECTION 2.2       [Reserved].

 

SECTION 2.3       [Reserved].

 

SECTION 2.4       Priority of Liens between Classes.

 

Notwithstanding anything else contained herein or in any other Security
Document, and notwithstanding the date, time, method, manner or order of grant,
attachment or perfection of any Liens securing the First Lien Obligations
granted on the Collateral, of any Liens securing the Second Lien Obligations
granted on the Collateral or of any Liens securing the Third Lien Obligations
granted on the Collateral and notwithstanding any provision of the UCC, the time
of incurrence of any Series of Secured Debt or the time of incurrence of any
other First Lien Obligation, Second Lien Obligation or Third Lien Obligation or
any other applicable law or any defect or deficiencies in, or failure to perfect
or lapse in perfection of, or avoidance as a fraudulent conveyance or otherwise
of, the Liens securing the First Lien Obligations, the subordination of such
Liens to any other Liens, or any other circumstance whatsoever, whether or not
any Insolvency or Liquidation Proceeding has been commenced against the Borrower
or any other Grantor (and during such Insolvency or Liquidation Proceeding), it
is the intent of the parties that, and the parties hereto agree for themselves
and the First Lien Secured Parties, the Second Lien Secured Parties and Third
Lien Secured Parties represented by them that:

 

(1)           this Agreement and the other Security Documents create three
separate and distinct Liens securing three separate and distinct Classes of
Obligations:  (i) the First Lien securing the payment and performance of the
First Lien Obligations, (ii) the Second Lien securing the payment and
performance of the Second Lien Obligations and (iii) the Third Lien securing the
payment and performance of the Third Lien Obligations;

 

(2)           any Liens on Collateral securing the Second Lien Obligations now
or hereafter held by the Collateral Agent for the benefit of the Second Lien
Secured Parties or held by any Second Lien Secured Party, in each case, whether
by grant,

 

25

--------------------------------------------------------------------------------


 

possession, statute, operation of law, subrogation or otherwise, are subject,
junior and subordinate to any Liens on Collateral securing any First Lien
Obligation; and

 

(3)           any Liens on Collateral securing the Third Lien Obligations now or
hereafter held by the Collateral Agent for the benefit of the Third Lien Secured
Parties or held by any Third Lien Secured Party, in each case, whether by grant,
possession, statute, operation of law, subrogation or otherwise, are subject,
junior and subordinate to (x) any Liens on Collateral securing any First Lien
Obligation and (y) any Liens on Collateral securing any Second Lien Obligation.

 

For the avoidance of doubt, in the event that any Second Lien Secured Party or
Third Lien Secured Party becomes a judgment lien creditor as a result of its
enforcement of its rights as an unsecured creditor, such judgment lien shall be
subject to the terms of this Agreement for all purposes hereof (including the
priority of Liens).

 

SECTION 2.5       Restrictions on Enforcement of Second Liens and Third Liens.

 

(a)           Until the Discharge of First Lien Obligations,  whether or not any
Insolvency or Liquidation Proceeding has been commenced by or against the
Borrower or any other Grantor, the First Lien Secured Parties, acting by an Act
of Required Secured Parties, will have, subject to the exceptions set forth
below in clauses (1) through (4), the exclusive right to authorize and direct
the Collateral Agent with respect to each of the First Lien Security Documents,
the Second Lien Security Documents and the Third Lien Security Documents and the
Collateral including, without limitation, the exclusive right to authorize or
direct the Collateral Agent to foreclose, execute, levy, or collect on, take
possession or control of, sell or otherwise realize upon (judicially or
non-judicially), or lease, license, or otherwise dispose of (whether publicly or
privately), Collateral, or otherwise exercise or enforce remedial rights with
respect to Collateral under the First Lien Documents, the Second Lien Documents
or the Third Lien Documents (including by way of set-off, recoupment,
notification of a public or private sale or other disposition pursuant to the
UCC or other applicable law, notification to account debtors, notification to
depositary banks under deposit account control agreements, or exercise of rights
under landlord consents, if applicable), and none of the Second Lien
Administrative Agent, any Second Lien Secured Party, the Trustee or any Third
Lien Secured Party may authorize or direct the Collateral Agent with respect to
such matters; provided, however, that the Required Second Lien Debtholders (or
the Second Lien Administrative Agent representing such Required Second Lien
Debtholders) may so direct the Collateral Agent with respect to the enforcement
of Second Lien Security Documents and rights and remedies against the Collateral
thereunder after the passage of a period of at least 180 days has elapsed since
the later of:  (i) the date on which the Second Lien Administrative Agent has
declared the existence of any Event of Default under (and as defined in) any
Second Lien Documents and demanded the repayment of all the principal amount of
all Second Lien Obligations thereunder in accordance with the terms of the
applicable Second Lien Document; and (ii) the date on which the Collateral Agent
and each First Lien Representative has received written notice from the Second
Lien Administrative Agent of such declarations of an Event of Default (the
“Second Lien Standstill Period”); provided, further, that notwithstanding
anything herein to the contrary, in no event shall any Second Lien Debtholder or
the Second Lien Administrative Agent so authorize or direct the Collateral Agent
if, notwithstanding the expiration of the Second Lien Standstill Period, (i) the
First Lien Secured

 

26

--------------------------------------------------------------------------------


 

Parties or a First Lien Representative shall have caused the Collateral Agent to
commence and diligently pursue the exercise of rights and remedies with respect
to all or any material portion of the Collateral, (ii) the Borrower or any other
Grantor is then a debtor under or with respect to (or is otherwise subject to)
any Insolvency or Liquidation Proceeding or (iii) the acceleration of the Second
Lien Obligations (if any) is rescinded in accordance with the terms of the
applicable Second Lien Document.  Notwithstanding the foregoing, the Second Lien
Secured Parties and Third Lien Secured Parties may direct the Collateral Agent
or the Second Lien Administrative Agent and the Trustee, as applicable:

 

(1)           (x) in the case of the Second Lien Secured Parties and the Second
Lien Administrative Agent, pursuant to an Act of Required Secured Parties but
without any condition or restriction whatsoever, at any time after the Discharge
of First Lien Obligations and (y) in the case of the Third Lien Secured Parties
and the Trustee, pursuant to an Act of Required Secured Parties but without any
condition or restriction whatsoever, at any time after both the Discharge of
First Lien Obligations and the Discharge of Second Lien Obligations;

 

(2)           as necessary to redeem any Collateral in a creditor’s redemption
permitted by law or to deliver any notice or demand necessary to enforce
(subject, in the case of Second Lien Secured Parties and the Second Lien
Administrative Agent, to the prior Discharge of First Lien Obligations and, in
the case of Third Lien Secured Parties and the Trustee, to both the prior
Discharge of First Lien Obligations and the prior Discharge of Second Lien
Obligations) any right to claim, take or receive proceeds of Collateral
remaining, in the case of Second Lien Secured Parties and the Second Lien
Administrative Agent, after the Discharge of First Lien Obligations, and, in the
case of Third Lien Secured Parties and the Trustee, after both the Discharge of
First Lien Obligations and the Discharge of Second Lien Obligations, in the
event of foreclosure or other enforcement of any Lien (other than Liens in favor
of the Collateral Agent or a First Lien Secured Party);

 

(3)           as necessary to perfect or establish the priority (subject to
First Liens) of the Second Liens on any Collateral and (subject to First Liens
and Second Liens) of the Third Liens upon any Collateral, except that the Second
Lien Secured Parties and the Third Lien Secured Parties may not require the
Collateral Agent to take any action to perfect any Collateral through possession
or control other than the Collateral Agent taking any action for possession or
control required by the First Lien Secured Parties (or, in the case of the Third
Lien Secured Parties, after a Discharge of First Lien Obligations, the Second
Lien Secured Parties) and the Collateral Agent agreeing pursuant to Section 7.4
that the Collateral Agent as agent for the benefit of the First Lien Secured
Parties agrees to act as bailee and/or agent for the Collateral Agent for the
benefit of the Second Lien Secured Parties or the Third Lien Secured Parties, as
applicable, as specified in Section 7.4;

 

(4)           as necessary to take any action not adverse to the priority status
of the First Lien Secured Parties on the Collateral set forth in this Agreement
or the rights of the First Lien Administrative Agent or the First Lien Secured
Parties, in order to create,

 

27

--------------------------------------------------------------------------------


 

prove, preserve or protect (but not enforce) the Second Liens and Third Liens
upon any Collateral;

 

(5)           to file any necessary responsive or defensive pleadings in
opposition to any motion, claim, adversary proceeding or other pleading made by
any person objecting to or otherwise seeking the disallowance of the claims of
the Second Lien Secured Parties or the Third Lien Secured Parties, as
applicable, including any claims secured by the Collateral, if any, in each case
in accordance with, and subject to, the terms of this Agreement and not
otherwise adverse to the priority status of the First Lien Obligations set forth
in this Agreement; and

 

(6)           to vote on any plan of reorganization, arrangement, compromise or
liquidation, file any proof of claim, make other filings and make any arguments
and motions that are, in each case, in accordance with the terms of this
Agreement, with respect to the Second Lien Obligations or the Third Lien
Obligations, as applicable, and the Collateral; provided that no filing of any
claim or vote, or pleading related to such claim or vote, to accept or reject a
disclosure statement, plan of reorganization, arrangement, compromise or
liquidation, or any other document, agreement or proposal similar to the
foregoing by the Collateral Agent (on behalf of the Second Lien Secured Parties
or the Third Lien Secured Parties) or the Second Lien Administrative Agent or
the Trustee may be inconsistent with the provisions of this Agreement or
otherwise be adverse to the priority status of the First Lien Obligations set
forth in this Agreement.

 

Nothing in this Section 2.5(a) shall prevent the Revolving Agent from taking any
Permitted Revolver Actions prior to the Discharge of Revolving Credit
Obligations.

 

(b)           Until the Discharge of First Lien Obligations, whether or not any
Insolvency or Liquidation Proceeding has been commenced by or against the
Borrower or any other Grantor, none of the Second Lien Secured Parties, the
Third Lien Secured Parties, the Collateral Agent (unless acting pursuant to an
Act of Required Secured Parties consistent with the terms of this Agreement),
the Second Lien Administrative Agent or the Trustee will:

 

(1)           request judicial relief, in an Insolvency or Liquidation
Proceeding  or in any other court, or take any other action, that would hinder,
delay, limit or prohibit the lawful exercise or enforcement of any right or
remedy otherwise available to the First Lien Secured Parties in respect of the
First Liens or that would limit, invalidate, avoid or set aside any First Lien
or subordinate the First Liens to the Second Liens or the Third Liens or grant
the Second Liens or Third Liens equal ranking to the First Liens;

 

(2)           oppose or otherwise contest any motion for relief from the
automatic stay or for any injunction against foreclosure or enforcement of First
Liens made by any First Lien Secured Party or any First Lien Representative in
any Insolvency or Liquidation Proceeding;

 

(3)           oppose or otherwise contest any lawful exercise by any First Lien
Secured Party or any First Lien Representative of the right to credit bid First
Lien Debt at any sale of Collateral in foreclosure of First Liens;

 

28

--------------------------------------------------------------------------------


 

(4)           oppose or otherwise contest any other request for judicial relief
made in any court by any holder of First Lien Obligations or any First Lien
Representative relating to the lawful enforcement of any First Lien;

 

(5)           contest, protest or object to any foreclosure proceeding or action
brought by the Collateral Agent, any First Lien Representative or any First Lien
Secured Party or any other exercise by the Collateral Agent, any First Lien
Representative or any First Lien Secured Party of any rights and remedies
relating to the Collateral under the First Lien Documents or otherwise and the
Second Lien Administrative Agent on behalf of itself and each Second Lien
Secured Party and the Trustee on behalf of itself and each Third Lien Secured
Party hereby waives any and all rights it may have to object to the time or
manner in which the Collateral Agent, any First Lien Representative or any First
Lien Secured Party seeks to enforce the First Lien Obligations or the First
Liens; or

 

(6)           object to the forbearance by the Collateral Agent from bringing or
pursuing any foreclosure proceeding or action or any other exercise of any
rights or remedies relating to the Collateral.

 

Except as specifically set forth in this Agreement, both before and during an
Insolvency or Liquidation Proceeding, the First Lien Secured Parties, the First
Lien Administrative Agent, the Second Lien Secured Parties, the Second Lien
Administrative Agent, the Third Lien Secured Parties and the Trustee may take
any actions and exercise any and all rights that would be available to a holder
of unsecured claims that are not inconsistent with this Agreement.

 

(c)           After the Discharge of First Lien Obligations and until the
Discharge of Second Lien Obligations,  whether or not any Insolvency or
Liquidation Proceeding has been commenced by or against the Borrower or any
other Grantor, the Second Lien Secured Parties, acting by an Act of Required
Secured Parties, will have, subject to the exceptions set forth below in
clauses (1) through (4), the exclusive right to authorize and direct the
Collateral Agent with respect to each of the Second Lien Security Documents and
the Third Lien Security Documents and the Collateral including, without
limitation, the exclusive right to authorize or direct the Collateral Agent to
foreclose, execute, levy, or collect on, take possession or control of, sell or
otherwise realize upon (judicially or non-judicially), or lease, license, or
otherwise dispose of (whether publicly or privately), Collateral, or otherwise
exercise or enforce remedial rights with respect to Collateral under the Second
Lien Documents or the Third Lien Documents (including by way of set-off,
recoupment, notification of a public or private sale or other disposition
pursuant to the UCC or other applicable law, notification to account debtors,
notification to depositary banks under deposit account control agreements, or
exercise of rights under landlord consents, if applicable), and none of the
Third Lien Secured Parties or the Trustee may authorize or direct the Collateral
Agent with respect to such matters; provided, however, that the Required Third
Lien Debtholders (or the Trustee representing such Required Third Lien
Debtholders)  may so direct the Collateral Agent with respect to the enforcement
of Third Lien Security Documents and rights and remedies against the Collateral
thereunder after the passage of a period of at least 180 days has elapsed since
the latest of:  (i) the Discharge of First Lien Obligations, (ii) the date on
which the Trustee has declared the existence of any Event of Default under (and
as defined in) any Third Lien Documents and demanded the repayment of all the
principal amount of all Third Lien Obligations thereunder in accordance with the
terms of the

 

29

--------------------------------------------------------------------------------


 

applicable Third Lien Document; and (iii) the date on which the Collateral Agent
and the Second Lien Administrative Agent have received written notice from the
Trustee of such declarations of an Event of Default (the “Third Lien Standstill
Period”); provided, further, that notwithstanding anything herein to the
contrary, in no event shall any Third Lien Debtholder or the Trustee so
authorize or direct the Collateral Agent if, notwithstanding the expiration of
the Third Lien Standstill Period, (i) the Second Lien Secured Parties or the
Second Lien Administrative Agent shall have caused the Collateral Agent to
commence and diligently pursue the exercise of rights and remedies with respect
to all or any material portion of the Collateral, (ii) the Borrower or any other
Grantor is then a debtor under or with respect to (or is otherwise subject to)
any Insolvency or Liquidation Proceeding or (iii) the acceleration of the Third
Lien Obligations (if any) is rescinded in accordance with the terms of the
applicable Third Lien Document.  Notwithstanding the foregoing, the Third Lien
Secured Parties may direct the Collateral Agent or the Trustee, as applicable:

 

(1)           without any condition or restriction whatsoever, at any time after
the Discharge of First Lien Obligations and the Discharge of Second Lien
Obligations;

 

(2)           as necessary to redeem any Collateral in a creditor’s redemption
permitted by law or to deliver any notice or demand necessary to enforce
(subject to the prior Discharge of First Lien Obligations and Discharge of
Second Lien Obligations) any right to claim, take or receive proceeds of
Collateral remaining after the Discharge of First Lien Obligations and the
Discharge of Second Lien Obligations in the event of foreclosure or other
enforcement of any Lien (other than Liens in favor of the Collateral Agent, a
First Lien Secured Party or a Second Lien Secured Party);

 

(3)           as necessary to perfect or establish the priority (subject to
First Liens and Second Liens) of the Third Liens upon any Collateral, except
that, after the Discharge of First Lien Obligations, the Third Lien Secured
Parties may not require the Collateral Agent to take any action to perfect any
Collateral through possession or control other than the Collateral Agent taking
any action for possession or control required by the Second Lien Secured Parties
and the Collateral Agent agreeing pursuant to Section 7.4 that the Collateral
Agent as agent for the benefit of the Second Lien Secured Parties agrees to act
as bailee and/or agent for the Collateral Agent for the benefit of the Third
Lien Secured Parties as specified in Section 7.4;

 

(4)           as necessary to take any action not adverse to the priority status
of the First Lien Secured Parties and the Second Lien Secured Parties on the
Collateral set forth in this Agreement or the rights of the First Lien
Administrative Agent, the First Lien Secured Parties, the Second Lien
Administrative Agent or the Second Lien Secured Parties, in order to create,
prove, preserve or protect (but not enforce) the Third Liens upon any
Collateral;

 

(5)           to file any necessary responsive or defensive pleadings in
opposition to any motion, claim, adversary proceeding or other pleading made by
any person objecting to or otherwise seeking the disallowance of the claims of
the Third Lien Secured Parties, including any claims secured by the Collateral,
if any, in each case in accordance with, and subject to, the terms of this
Agreement and not otherwise adverse to

 

30

--------------------------------------------------------------------------------


 

the priority status of the First Lien Obligations and the Second Lien
Obligations set forth in this Agreement; and

 

(6)           to vote on any plan of reorganization, arrangement, compromise or
liquidation, file any proof of claim, make other filings and make any arguments
and motions that are, in each case, in accordance with the terms of this
Agreement, with respect to the Third Lien Obligations and the Collateral;
provided that no filing of any claim or vote, or pleading related to such claim
or vote, to accept or reject a disclosure statement, plan of reorganization,
arrangement, compromise or liquidation, or any other document, agreement or
proposal similar to the foregoing by the Collateral Agent (on behalf of the
Third Lien Secured Parties) or the Trustee may be inconsistent with the
provisions of this Agreement or otherwise be adverse to the priority status of
the First Lien Obligations and the Second Lien Obligations set forth in this
Agreement.

 

(d)           After the Discharge of First Lien Obligations and until the
Discharge of Second Lien Obligations, whether or not any Insolvency or
Liquidation Proceeding has been commenced by or against the Borrower or any
other Grantor, none of the Third Lien Secured Parties, the Collateral Agent
(unless acting pursuant to an Act of Required Secured Parties consistent with
the terms of this Agreement) or the Trustee will:

 

(1)           request judicial relief, in an Insolvency or Liquidation
Proceeding  or in any other court, or take any other action, that would hinder,
delay, limit or prohibit the lawful exercise or enforcement of any right or
remedy otherwise available to the Second Lien Secured Parties in respect of the
Second Liens or that would limit, invalidate, avoid or set aside any Second Lien
or subordinate the Second Liens to the Third Liens or grant the Third Liens
equal ranking to the Second Liens;

 

(2)           oppose or otherwise contest any motion for relief from the
automatic stay or for any injunction against foreclosure or enforcement of
Second Liens made by any Second Lien Secured Party or the Second Lien
Administrative Agent in any Insolvency or Liquidation Proceeding;

 

(3)           oppose or otherwise contest any lawful exercise by any Second Lien
Secured Party or the Second Lien Administrative Agent of the right to credit bid
Second Lien Debt at any sale of Collateral in foreclosure of Second Liens;

 

(4)           oppose or otherwise contest any other request for judicial relief
made in any court by any holder of Second Lien Obligations or the Second Lien
Administrative Agent relating to the lawful enforcement of any Second Lien;

 

(5)           contest, protest or object to any foreclosure proceeding or action
brought by the Collateral Agent, the Second Lien Administrative Agent or any
Second Lien Secured Party or any other exercise by the Collateral Agent, the
Second Lien Administrative Agent or any Second Lien Secured Party of any rights
and remedies relating to the Collateral under the Second Lien Documents or
otherwise and the Trustee on behalf of itself and each Third Lien Secured Party
hereby waives any and all rights it may have to object to the time or manner in
which the Collateral Agent, the Second Lien

 

31

--------------------------------------------------------------------------------


 

Administrative Agent or any Second Lien Secured Party seeks to enforce the
Second Lien Obligations or the Second Liens; or

 

(6)           object to the forbearance by the Collateral Agent from bringing or
pursuing any foreclosure proceeding or action or any other exercise of any
rights or remedies relating to the Collateral.

 

Except as specifically set forth in this Agreement, both before and during an
Insolvency or Liquidation Proceeding, the Third Lien Secured Parties and the
Trustee may take any actions and exercise any and all rights that would be
available to a holder of unsecured claims that are not inconsistent with this
Agreement.

 

(e)           At any time prior to the Discharge of First Lien Obligations and
after (1) the commencement of any Insolvency or Liquidation Proceeding in
respect of the Borrower or any other Grantor or (2) the Borrower, the Collateral
Agent, the Second Lien Administrative Agent and the Trustee have received
written notice from any First Lien Representative at the direction of an Act of
Required Secured Parties stating that (A) any Series of First Lien Debt has
become due and payable in full (whether at maturity, upon acceleration or
otherwise (including because of the commencement of any Insolvency or
Liquidation Proceeding)) or (B) the holders of First Liens securing one or more
Series of First Lien Debt have become entitled under any First Lien Documents to
and desire to enforce any or all of the First Liens by reason of a default under
such First Lien Documents, no payment of money (or the equivalent of money)
shall be made from the proceeds of Collateral by the Borrower or any other
Grantor to the Collateral Agent (other than payments to the Collateral Agent for
the benefit of the First Lien Secured Parties), any Second Lien Secured Party
(including, without limitation, payments and prepayments made for application to
Second Lien Obligations and all other payments and deposits made pursuant to any
provision of any Second Lien Document) with respect to Second Lien Obligations
or any Third Lien Secured Party (including, without limitation, payments and
prepayments made for application to Third Lien Obligations and all other
payments and deposits made pursuant to any provision of any Third Lien Document)
with respect to Third Lien Obligations.

 

(f)            At any time after the Discharge of First Lien Obligations and
prior to the Discharge of Second Lien Obligations and after (1) the commencement
of any Insolvency or Liquidation Proceeding in respect of the Borrower or any
other Grantor or (2) the Borrower, the Collateral Agent and the Trustee have
received written notice from the Second Lien Administrative Agent at the
direction of an Act of Required Secured Parties stating that (A) the Second Lien
Obligations have become due and payable in full (whether at maturity, upon
acceleration or otherwise (including because of the commencement of any
Insolvency or Liquidation Proceeding)) or (B) the holders of Second Liens have
become entitled under any Second Lien Documents to and desire to enforce any or
all of the Second Liens by reason of a default under such Second Lien Documents,
no payment of money (or the equivalent of money) shall be made from the proceeds
of Collateral by the Borrower or any other Grantor to the Collateral Agent
(other than payments to the Collateral Agent for the benefit of the Second Lien
Secured Parties) or any Third Lien Secured Party (including, without limitation,
payments and prepayments made for application to Third Lien Obligations and all
other payments and deposits

 

32

--------------------------------------------------------------------------------


 

made pursuant to any provision of any Third Lien Document) with respect to Third
Lien Obligations.

 

(g)           So long as the Discharge of First Lien Obligations has not
occurred, whether or not any Insolvency or Liquidation Proceedings has been
commenced by or against the Borrower or any other Grantor, all Collateral or any
proceeds thereof received by the Collateral Agent, the Second Lien
Administrative Agent, any Second Lien Secured Party, the Trustee or any Third
Lien Secured Party in violation of this Agreement will be segregated and held by
the Collateral Agent, the Second Lien Administrative Agent, the applicable
Second Lien Secured Party, the Trustee or the applicable Third Lien Secured
Party in trust for the account of the First Lien Secured Parties (or, following
the Discharge of First Lien Obligations, the Second Lien Secured Parties) and
will be promptly remitted in the same form received with any necessary
endorsements (or as a court of competent jurisdiction shall otherwise direct) to
the Collateral Agent for application in accordance with Section 3.4 hereof.  The
Second Liens and the Third Liens will remain attached to and enforceable against
all proceeds so held or remitted until applied to satisfy the First Lien
Obligations.  All proceeds of Collateral received at any time by the Collateral
Agent, the Second Lien Secured Parties, the Second Lien Administrative Agent,
the Third Lien Secured Parties and the Trustee not in violation of this
Agreement will be received by the Collateral Agent, the Second Lien Secured
Parties, the Second Lien Administrative Agent, the Third Lien Secured Parties
and the Trustee free from the First Liens and all other Liens except the Second
Liens and the Third Liens.

 

SECTION 2.6       Waiver of Right of Marshaling.

 

(a)           Prior to the Discharge of First Lien Obligations, the Second Lien
Secured Parties, the Second Lien Administrative Agent, the Third Lien Secured
Parties, the Trustee and the Collateral Agent may not assert or enforce any
marshaling, appraisal, valuation or other similar right accorded to a junior
lienholder, as against the First Lien Secured Parties or the First Lien
Representatives (in their capacity as priority lienholders).

 

(b)           Following the Discharge of First Lien Obligations and prior to the
Discharge of Second Lien Obligations, the Third Lien Secured Parties, the
Trustee and the Collateral Agent may not assert or enforce any marshaling,
appraisal, valuation or other similar right accorded to a junior lienholder, as
against the Second Lien Secured Parties or the Second Lien Administrative Agent
(in their capacity as priority lienholders).

 

(c)           Following the Discharge of First Lien Obligations, the Second Lien
Secured Parties and the Second Lien Administrative Agent may assert their right
under the UCC or otherwise to any proceeds remaining following a sale or other
disposition of Collateral by, or on behalf of, the Second Lien Secured Parties.

 

(d)           Following both the Discharge of First Lien Obligations and the
Discharge of Second Lien Obligations, the Third Lien Secured Parties and the
Trustee may assert their right under the UCC or otherwise to any proceeds
remaining following a sale or other disposition of Collateral by, or on behalf
of, the Third Lien Secured Parties.

 

33

--------------------------------------------------------------------------------


 

SECTION 2.7       Discretion in Enforcement of First Liens; Discretion in
Enforcement of Second Liens.

 

(a)           In exercising rights and remedies with respect to the Collateral,
at any time prior to a Discharge of First Lien Obligations, the First Lien
Secured Parties and the First Lien Representatives shall have the exclusive
right to enforce (or refrain from enforcing) the provisions of the First Lien
Documents and exercise (or refrain from exercising) remedies thereunder or any
such rights and remedies, all in such order and in such manner as they may
determine in the exercise of their sole and exclusive discretion, including:

 

(1)           the exercise or forbearance from exercise of all rights and
remedies in respect of the Collateral and/or the First Lien Obligations;

 

(2)           the enforcement or forbearance from enforcement of any First Lien
in respect of the Collateral;

 

(3)           the exercise or forbearance from exercise of rights and powers of
a holder of shares of stock included in the Collateral to the extent provided in
the First Lien Security Documents;

 

(4)           the acceptance of the Collateral in full or partial satisfaction
of the First Lien Obligations; and

 

(5)           the exercise or forbearance from exercise of all rights and
remedies of a secured lender under the UCC or any similar law of any applicable
jurisdiction or in equity.

 

(b)           In exercising rights and remedies with respect to the Collateral,
at any time after a Discharge of First Lien Obligations and prior to a Discharge
of Second Lien Obligations, the Second Lien Secured Parties and the Second Lien
Administrative Agent shall have the exclusive right to enforce (or refrain from
enforcing) the provisions of the Second Lien Documents and exercise (or refrain
from exercising) remedies thereunder or any such rights and remedies, all in
such order and in such manner as they may determine in the exercise of their
sole and exclusive discretion, including:

 

(1)           the exercise or forbearance from exercise of all rights and
remedies in respect of the Collateral and/or the Second Lien Obligations;

 

(2)           the enforcement or forbearance from enforcement of any Second Lien
in respect of the Collateral;

 

(3)           the exercise or forbearance from exercise of rights and powers of
a holder of shares of stock included in the Collateral to the extent provided in
the Second Lien Security Documents;

 

(4)           the acceptance of the Collateral in full or partial satisfaction
of the Second Lien Obligations; and

 

34

--------------------------------------------------------------------------------


 

(5)           the exercise or forbearance from exercise of all rights and
remedies of a secured lender under the UCC or any similar law of any applicable
jurisdiction or in equity.

 

SECTION 2.8       Amendments to First Lien Documents and Discretion in
Enforcement of First Lien Obligations.

 

(a)           Without in any way limiting the generality of Section 2.7, the
First Lien Secured Parties and the First Lien Representatives may, at any time
and from time to time, without the consent of or notice to the Second Lien
Secured Parties, the Second Lien Administrative Agent, the Third Lien Secured
Parties or the Trustee, without incurring responsibility to the Second Lien
Secured Parties, the Second Lien Administrative Agent, the Third Lien Secured
Parties and the Trustee and without impairing or releasing the subordination
provided in this Agreement or the obligations hereunder of the Second Lien
Secured Parties, the Second Lien Administrative Agent, the Third Lien Secured
Parties and the Trustee, do any one or more of the following:

 

(1)           subject to any limitations set forth in the Second Lien Documents
and the Third Lien Documents, change the manner, place or terms of payment or
extend the time of payment of, or renew or alter, the First Lien Obligations, or
otherwise amend or supplement in any manner the First Lien Obligations, or any
instrument evidencing the First Lien Obligations or any agreement under which
the First Lien Obligations are outstanding;

 

(2)           release any Person or entity liable in any manner for the
collection of the First Lien Obligations;

 

(3)           release the First Lien on any Collateral; and

 

(4)           exercise or refrain from exercising any rights against any
Grantor;

 

provided, however, that, prior to the Discharge of Second Lien Obligations,
without the consent of the Second Lien Administrative Agent, nothing herein
shall permit the First Lien Secured Parties or the First Lien Representatives to
amend, restate, amend and restate, waive, supplement, modify or refinance the
First Lien Documents in any way that (1) contravenes any provision of this
Agreement, (2) results in the aggregate amount of the First Lien Obligations on
the date of such amendment, restatement, amendment and restatement, waiver,
supplement, modification or refinancing exceeding the First Lien Cap,
(3) increases the all-in yield applicable to the Indebtedness under the First
Lien Credit Agreement by more than 3.00% per annum (excluding increases
resulting from the accrual of interest at the default rate and any increases of
any LIBOR or base rate component), (4) increases the all-in yield applicable to
the Indebtedness under the Revolving Credit Agreement by more than 3.00% per
annum (excluding increases resulting from the accrual of interest at the default
rate and any increases of any LIBOR or base rate component), (5) imposes
limitations on amendments or modifications of the Second Lien Documents and the
Third Lien Documents other than those set forth in Sections 2.9 and 2.10 hereof,
(6) imposes restrictions on payments of Second Lien Obligations or Third Lien
Obligations other than as set forth in this Agreement or in the First Lien
Documents as in effect

 

35

--------------------------------------------------------------------------------


 

on the date hereof or (7) adds additional covenants or defaults or modifies
existing covenants or defaults under the First Lien Documents except to the
extent that corresponding additions or modifications, as applicable, are made to
the Second Lien Documents and the Third Lien Documents; provided that such
covenants and defaults under the Second Lien Documents and the Third Lien
Documents are set at cushions to the corresponding covenants and defaults under
the First Lien Documents consistent with the cushions established in the Second
Lien Documents and the Third Lien Documents on the date hereof (with the
cushions applicable to the Third Lien Documents being greater than the cushions
applicable to the Second Lien Documents).  Notwithstanding the foregoing,
without the consent of the First Lien Administrative Agent, nothing herein shall
permit the First Lien Secured Parties under the Revolving Credit Agreement or
the Revolving Agent to amend, restate, amend and restate, waive, supplement,
modify or refinance the Revolving Credit Agreement in any way that amends or
otherwise modifies the definition of “Eligible Transferee” or “Disqualified
Institution” set forth in the Revolving Credit Agreement or Section 13.01(a) of
the Revolving Credit Agreement (or any other provision of the Revolving Credit
Agreement to the extent an amendment or other modification of such provision
would modify the substance of the definition of “Eligible Transferee” or
“Disqualified Institution” set forth in the Revolving Credit Agreement or
Section 13.01(a) of the Revolving Credit Agreement).

 

SECTION 2.9       Amendments to Second Lien Documents and Discretion in
Enforcement of Second Lien Obligations.

 

(a)           Without in any way limiting the generality of Section 2.7, the
Second Lien Secured Parties and the Second Lien Administrative Agent may, at any
time and from time to time, without the consent of or notice to the First Lien
Secured Parties, the First Lien Representatives, the Third Lien Secured Parties
or the Trustee, without incurring responsibility to the First Lien Secured
Parties, the First Lien Representatives, the Third Lien Secured Parties and the
Trustee and without impairing or releasing the subordination provided in this
Agreement or the obligations hereunder of the Third Lien Secured Parties and the
Trustee, do any one or more of the following:

 

(1)           subject to any limitations set forth in the First Lien Documents
and the Third Lien Documents, change the manner, place or terms of payment or
extend the time of payment of, or renew or alter, the Second Lien Obligations,
or otherwise amend or supplement in any manner the Second Lien Obligations, or
any instrument evidencing the Second Lien Obligations or any agreement under
which the Second Lien Obligations are outstanding;

 

(2)           release any Person or entity liable in any manner for the
collection of the Second Lien Obligations;

 

(3)           release the Second Lien on any Collateral; and

 

(4)           exercise or refrain from exercising any rights against any
Grantor;

 

provided, however, that, prior to the Discharge of First Lien Obligations,
without the consent of each of the First Lien Representatives, nothing herein
shall permit the Second Lien Secured

 

36

--------------------------------------------------------------------------------


 

Parties or the Second Lien Administrative Agent to amend, restate, amend and
restate, waive, supplement, modify or refinance the Second Lien Documents in any
way that (1) contravenes any provision of this Agreement, (2) results in the
aggregate amount of the Second Lien Obligations on the date of such amendment,
restatement, amendment and restatement, waiver, supplement, modification or
refinancing exceeding the Second Lien Cap, (3) increases the all-in yield
applicable to the Indebtedness under the Second Lien Credit Agreement by more
than 3.00% per annum (excluding increases resulting from the accrual of interest
at the default rate and any increases of any LIBOR or base rate component);
provided that any such increase shall be payable in kind, (4) imposes
limitations on amendments or modifications of the First Lien Documents and the
Third Lien Documents other than those set forth in Sections 2.8 and 2.10 hereof,
(5) imposes restrictions on payments of First Lien Obligations, (6) imposes
restrictions on payments of Third Lien Obligations other than as set forth in
this Agreement or in the Second Lien Documents as in effect on the date hereof,
(7) accelerates any date upon which a scheduled payment of principal or interest
is due, or otherwise decreases the weighted average life to maturity of
Indebtedness under the Second Lien Credit Agreement other than as a result of
the acceleration of the Second Lien Obligations after the occurrence of an event
of default under the Second Lien Credit Agreement, (8) modifies (or undertakes
any action having the effect of a modification of) the mandatory prepayment
provisions of the Second Lien Credit Agreement in a manner adverse to the
lenders under the First Lien Documents or (9) adds additional covenants or
defaults or modifies existing covenants or defaults under the Second Lien
Documents except to the extent that corresponding additions or modifications, as
applicable, are made to the First Lien Documents and the Third Lien Documents;
provided that such covenants and defaults under the Second Lien Documents are
set at a cushion to the corresponding covenants and defaults under the First
Lien Documents and that such covenants and defaults under the Third Lien
Documents are set at a cushion to the corresponding covenants and defaults under
the Second Lien Documents, with such cushions being consistent with the cushions
established in the Second Lien Documents and the Third Lien Documents on the
date hereof.

 

SECTION 2.10     Amendments to Third Lien Documents and Discretion in
Enforcement of Third Lien Obligations.

 

(a)           Without in any way limiting the generality of Section 2.7, the
Third Lien Secured Parties and the Trustee may, at any time and from time to
time, without the consent of or notice to the First Lien Secured Parties, the
First Lien Representatives, the Second Lien Secured Parties or the Second Lien
Administrative Agent, without incurring responsibility to the First Lien Secured
Parties, the First Lien Representatives, the Second Lien Secured Parties and the
Second Lien Administrative Agent, do any one or more of the following:

 

(1)           subject to any limitations set forth in the First Lien Documents
and the Second Lien Documents, change the manner, place or terms of payment or
extend the time of payment of, or renew or alter, the Third Lien Obligations, or
otherwise amend or supplement in any manner the Third Lien Obligations, or any
instrument evidencing the Third Lien Obligations or any agreement under which
the Third Lien Obligations are outstanding;

 

(2)           release any Person or entity liable in any manner for the
collection of the Third Lien Obligations;

 

37

--------------------------------------------------------------------------------


 

(3)           release the Third Lien on any Collateral; and

 

(4)           exercise or refrain from exercising any rights against any
Grantor;

 

provided, however, that without the consent of (x) prior to the Discharge of
First Lien Obligations, each of the First Lien Representatives and (y) prior to
the Discharge of Second Lien Obligations, the Second Lien Administrative Agent,
nothing herein shall permit the Third Lien Secured Parties or the Trustee to
amend, restate, amend and restate, waive, supplement, modify or refinance the
Third Lien Documents in any way that (1) contravenes any provision of this
Agreement, (2) results in the aggregate amount of the Third Lien Obligations on
the date of such amendment, restatement, amendment and restatement, waiver,
supplement, modification or refinancing exceeding the Third Lien Cap,
(3) increases the all-in yield applicable to the Indebtedness under the
Indenture by more than 3.00% per annum (excluding increases resulting from the
accrual of interest at the default rate); provided that any such increase shall
be payable in kind, (4) imposes limitations on amendments or modifications of
the First Lien Documents and the Second Lien Documents other than those set
forth in Sections 2.8 and 2.9 hereof, (5) imposes restrictions on payments of
First Lien Obligations or Second Lien Obligations, (6) accelerates any date upon
which a scheduled payment of principal or interest is due, or otherwise
decreases the weighted average life to maturity of Indebtedness under the
Indenture other than as a result of the acceleration of the Third Lien
Obligations after the occurrence of an event of default under the Indenture,
(7) modifies (or undertakes any action having the effect of a modification of)
the mandatory prepayment provisions of the Indenture in a manner adverse to the
lenders under the First Lien Documents or the lenders under the Second Lien
Documents or (8) adds additional covenants or defaults or modifies existing
covenants or defaults under the Third Lien Documents except to the extent that
corresponding additions or modifications, as applicable, are made to the First
Lien Documents and the Second Lien Documents; provided that such covenants and
defaults under the Third Lien Documents are set at cushions to the corresponding
covenants and defaults under the First Lien Documents and the Second Lien
Documents consistent with the cushions established in the Second Lien Documents
and the Third Lien Documents on the date hereof (with the cushions with respect
to the First Lien Documents being greater than the cushions with respect to the
Second Lien Documents).

 

SECTION 2.11     Insolvency or Liquidation Proceedings.

 

(a)           Financing Matters.

 

(1)           If in any Insolvency or Liquidation Proceeding and prior to the
Discharge of First Lien Obligations, the First Lien Secured Parties shall desire
to permit the sale, use or lease of “Cash Collateral” (as such term is defined
in Section 363(a) of the Bankruptcy Code or any other similar Bankruptcy Law),
or to permit the Borrower or any other Grantor to obtain financing under
Section 364 of the Bankruptcy Code or any similar Bankruptcy Law (“DIP
Financing”), whether from the First Lien Secured Parties or any other Person
(subject to this Section 2.11(a)), then each of the Collateral Agent (on behalf
of the Second Lien Secured Parties and the Third Lien Secured Parties), the
Second Lien Administrative Agent for itself and on behalf of the other Second
Lien Secured Parties, and the Trustee for itself and on behalf of the other
Third Lien Secured Parties, agrees that it will raise no objection to (or
otherwise contest, interfere with, or

 

38

--------------------------------------------------------------------------------


 

support any other objection to) such Cash Collateral use or DIP Financing,
including any proposed orders for such Cash Collateral use and/or DIP Financing
which are acceptable to the First Lien Secured Parties and, to the extent the
Liens securing the First Lien Obligations are subordinated to or pari passu with
such DIP Financing and any “carve-out” for professional and United States
Trustee fees (the “Carve-Out”) agreed to by the First Lien Secured Parties, the
Collateral Agent will, on its own behalf and on behalf of the Second Lien
Secured Parties and the Third Lien Secured Parties, subordinate its Second Liens
and Third Liens in the Collateral to (x) the Liens securing such DIP Financing
(and all Obligations relating thereto), (y) any replacement Liens granted to the
First Lien Secured Parties, and (z) the Carve-Out agreed to by the First Lien
Secured Parties, and will not request adequate protection or any other relief in
connection therewith (except, as expressly agreed by the First Lien Secured
Parties or to the extent permitted by Section 2.11(e)(1)); provided that, solely
to the extent permitted by Section 2.11(e)(1), the Second Lien Secured Parties
may object to such use of Cash Collateral or such DIP Financing; provided,
further, that the Second Lien Secured Parties and the Third Lien Secured Parties
retain the right to object to any ancillary agreements or arrangements regarding
Cash Collateral use or the DIP Financing that are materially prejudicial to
their interests; provided, further, that the aggregate principal amount of the
DIP Financing is subject to the limitation set forth in the definition of “First
Lien Cap”, taking into account the maximum facility limit under such DIP
Financing and, without limiting anything else in this Section 2.11(a), the
Second Lien Secured Parties and the Third Lien Secured Parties retain the right
to object to any DIP Financing on the basis that the aggregate principal amount
of such DIP Financing exceeds the limitation set forth in the definition of
“First Lien Cap.”  No Second Lien Secured Party or Third Lien Secured Party may,
directly or indirectly, seek to provide DIP Financing to the Borrower or any
other Grantor secured by Liens equal or senior in priority to the Liens securing
any First Lien Obligations, provided, however, that if no First Lien Secured
Party offers to provide DIP Financing consistent with this Section 2.11(a)(1) on
or before the date of any hearing to approve Cash Collateral use or DIP
Financing, then a Second Lien Secured Party may seek to provide such DIP
Financing (provided that the aggregate principal amount of such DIP Financing is
subject to the limitation set forth in the definition of “Second Lien Cap”,
taking into account the maximum facility limit under such DIP Financing and,
without limiting anything else in this Section 2.11(a), the First Lien Secured
Parties and the Third Lien Secured Parties retain the right to object to any DIP
Financing on the basis that the aggregate principal amount of such DIP Financing
exceeds the limitation set forth in the definition of “Second Lien Cap”) secured
by Liens equal or senior in priority to the Liens securing any First Lien
Obligations so long as such DIP Financing does not “roll-up” or otherwise
include or refinance any pre-petition Second Lien Obligations (unless the Liens
securing such “roll-up” or refinancing are subordinated to the Liens securing
the First Lien Obligations on the same basis as the Liens securing the Second
Lien Obligations were so subordinated to the First Lien Obligations under this
Agreement immediately prior to such “roll-up” or refinancing), and the First
Lien Secured Parties may object thereto on any grounds; provided, further, that
if no First Lien Secured Party or Second Lien Secured Party offers to provide
DIP Financing to the extent permitted under this Section 2.11(a)(1) on or before
the date of any hearing to approve Cash Collateral use or DIP Financing, then a
Third Lien Secured

 

39

--------------------------------------------------------------------------------


 

Party may seek to provide such DIP Financing (provided that the aggregate
principal amount of such DIP Financing is subject to the limitation set forth in
the definition of “Third Lien Cap”, taking into account the maximum facility
limit under such DIP Financing and, without limiting anything else in this
Section 2.11(a), the First Lien Secured Parties and the Second Lien Secured
Parties retain the right to object to any DIP Financing on the basis that the
aggregate principal amount of such DIP Financing exceeds the limitation set
forth in the definition of “Third Lien Cap”) secured by Liens equal or senior in
priority to the Liens securing any First Lien Obligations so long as such DIP
Financing does not “roll-up” or otherwise include or refinance any pre-petition
Third Lien Obligations (unless the Liens securing such “roll-up” or refinancing
are subordinated to the Liens securing the First Lien Obligations and the Second
Lien Obligations on the same basis as the Liens securing the Third Lien
Obligations were so subordinated to the First Lien Obligations and the Second
Lien Obligations under this Agreement immediately prior to such “roll-up” or
refinancing), and the First Lien Secured Parties and the Second Lien Secured
Parties may object thereto on any grounds.

 

(2)           If in any Insolvency or Liquidation Proceeding and after the
Discharge of First Lien Obligations but prior to the Discharge of Second Lien
Obligations, the Second Lien Secured Parties by an Act of Required Secured
Parties shall desire to permit the sale, use or lease of “Cash Collateral” (as
such term is defined in Section 363(a) of the Bankruptcy Code or any other
similar Bankruptcy Law), or to permit the Borrower or any other Grantor to
obtain DIP Financing, whether from the Second Lien Secured Parties or any other
Person (subject to this Section 2.11(a)), then each of the Collateral Agent (on
behalf of the Third Lien Secured Parties) and the Trustee for itself and on
behalf of the other Third Lien Secured Parties, agrees that it will raise no
objection to (or otherwise contest, interfere with, or support any other
objection to) such Cash Collateral use or DIP Financing, including any proposed
orders for such Cash Collateral use and/or DIP Financing which are acceptable to
the Second Lien Secured Parties, and to the extent the Liens securing the Second
Lien Obligations are subordinated to or pari passu with such DIP Financing and
any Carve-Out agreed to by the Second Lien Secured Parties, the Collateral Agent
will, on its own behalf and on behalf of the Third Lien Secured Parties,
subordinate its Third Liens in the Collateral to (x) the Liens securing such DIP
Financing (and all Obligations relating thereto), (y) any replacement Liens
granted to the Second Lien Secured Parties and (z) the Carve-Out agreed to by
the Second Lien Secured Parties, and will not request adequate protection or any
other relief in connection therewith (except, as expressly agreed by the Second
Lien Secured Parties or to the extent permitted by Section 2.11(e)(2)); provided
that, solely to the extent permitted by Section 2.11(e)(2), the Third Lien
Secured Parties may object to such use of Cash Collateral or such DIP Financing;
provided, further, that the Third Lien Secured Parties retain the right to
object to any ancillary agreements or arrangements regarding Cash Collateral use
or the DIP Financing that are materially prejudicial to their interests;
provided, further, that the aggregate principal amount of the DIP Financing is
subject to the limitation set forth in the definition of “Second Lien Cap”,
taking into account the maximum facility limit under such DIP Financing and,
without limiting anything else in this Section 2.11(a), the Third Lien Secured
Parties retain the right to object to any DIP Financing on the basis that the
aggregate principal amount of such DIP Financing exceeds the limitation set
forth in the definition of “Second Lien Cap.”  No Third Lien

 

40

--------------------------------------------------------------------------------


 

Secured Party may, directly or indirectly, seek to provide DIP Financing to the
Borrower or any other Grantor secured by Liens equal or senior in priority to
the Liens securing any Second Lien Obligations; provided, however, that if no
Second Lien Secured Party offers to provide DIP Financing consistent with this
Section 2.11(a)(2) on or before the date of any hearing to approve Cash
Collateral use or DIP Financing, then a Third Lien Secured Party may seek to
provide such DIP Financing (provided that the aggregate principal amount of such
DIP Financing is subject to the limitation set forth in the definition of “Third
Lien Cap”, taking into account the maximum facility limit under such DIP
Financing and, without limiting anything else in this Section 2.11(a), the
Second Lien Secured Parties retain the right to object to any DIP Financing on
the basis that the aggregate principal amount of such DIP Financing exceeds the
limitation set forth in the definition of “Third Lien Cap”) secured by Liens
equal or senior in priority to the Liens securing any Second Lien Obligations so
long as such DIP Financing does not “roll-up” or otherwise include or refinance
any pre-petition Third Lien Obligations (unless the Liens securing such
“roll-up” or refinancing are subordinated to the Liens securing the First Lien
Obligations and the Second Lien Obligations on the same basis as the Liens
securing the Third Lien Obligations were so subordinated to the First Lien
Obligations and the Second Lien Obligations under this Agreement immediately
prior to such “roll-up” or refinancing), and the Second Lien Secured Parties may
object thereto on any grounds.

 

(b)           Asset Dispositions.

 

(1)           During any Insolvency or Liquidation Proceeding and prior to the
Discharge of First Lien Obligations, each of the Collateral Agent (on behalf of
the Second Lien Secured Parties and the Third Lien Secured Parties), the Second
Lien Administrative Agent for itself and on behalf of the other Second Lien
Secured Parties, and the Trustee for itself and on behalf of the other Third
Lien Secured Parties agrees that each of them will not seek consultation rights
in connection with, and will raise no objection or oppose (or support any
opposition to), a sale, liquidation, or other disposition of Collateral under
Section 363, Section 365, Section 1125, or Section 1129 (any of the foregoing,
an “Asset Disposition”) of the Bankruptcy Code if the requisite First Lien
Secured Parties have consented to such sale, liquidation or other disposition so
long as (i) to the extent such sale, liquidation or other disposition is to be
free and clear of Liens, the Liens securing the First Lien Obligations, Second
Lien Obligations and Third Lien Obligations will attach to the proceeds of the
sale, liquidation or other disposition on the same basis of priority as the
Liens on the Collateral pursuant to this Agreement until such time as such
proceeds are applied to the First Lien Obligations and (ii) any proceeds of an
Asset Disposition received by the First Lien Representatives in excess of those
necessary to achieve the Discharge of First Lien Obligations are distributed in
accordance with Section 3.4, the UCC and applicable law.  Each of the Collateral
Agent (on behalf of the Second Lien Secured Parties and the Third Lien Secured
Parties), the Second Lien Administrative Agent on behalf of itself and the
Second Lien Secured Parties, and the Trustee on behalf of itself and the Third
Lien Secured Parties further agrees that it will not directly or indirectly
oppose or impede entry of any order in connection with such Asset Disposition,
including orders to retain professionals or set bid procedures in connection
with such Asset Disposition if the requisite First Lien Secured Parties have

 

41

--------------------------------------------------------------------------------


 

consented to such (x) retention of professionals and bid procedures in
connection with such Asset Disposition and (y) the Asset Disposition, in which
event the Second Lien Secured Parties and the Third Lien Secured Parties will be
deemed to have consented to the Asset Disposition pursuant to Section 363(f) of
the Bankruptcy Code; provided, however, that nothing herein shall prevent the
Second Lien Secured Parties, the Second Lien Administrative Agent, the Third
Lien Secured Parties or the Trustee from (x) presenting a cash bid for any
assets to be sold, or purchasing such assets for cash at any applicable hearing
or at any public or judicial foreclosure sale and (y) if the cash proceeds of
such bid are otherwise sufficient to cause the Discharge of First Lien
Obligations, making a credit bid for any assets to be sold pursuant to
Section 363(k) of the Bankruptcy Code.  If requested by the First Lien
Administrative Agent in connection therewith, the Second Lien Administrative
Agent and the Trustee shall affirmatively consent to the release of its Liens
(on the terms set forth above) in connection with such an Asset Disposition.

 

(2)           During any Insolvency or Liquidation Proceeding and after the
Discharge of First Lien Obligations but prior to the Discharge of Second Lien
Obligations, each of the Collateral Agent (on behalf of the Third Lien Secured
Parties) and the Trustee for itself and on behalf of the other Third Lien
Secured Parties agrees that each of them will not seek consultation rights in
connection with, and will raise no objection or oppose (or support any
opposition to), an Asset Disposition if the requisite Second Lien Secured
Parties have consented to such sale, liquidation or other disposition so long as
(i) to the extent such Asset Disposition is to be free and clear of Liens, the
Liens securing the Second Lien Obligations and Third Lien Obligations will
attach to the proceeds of the Asset Disposition on the same basis of priority as
the Liens on the Collateral pursuant to this Agreement until such time as such
proceeds are applied to the Second Lien Obligations and (ii) any proceeds of an
Asset Disposition received by the Second Lien Administrative Agent in excess of
those necessary to achieve the Discharge of Second Lien Obligations are
distributed in accordance with Section 3.4, the UCC and applicable law.  Each of
the Collateral Agent (on behalf of the Third Lien Secured Parties) and the
Trustee on behalf of itself and the Third Lien Secured Parties, further agrees
that it will not directly or indirectly oppose or impede entry of any order in
connection with such sale, liquidation or other disposition, including orders to
retain professionals or set bid procedures in connection with Asset Disposition
if the requisite Second Lien Secured Parties have consented to such
(x) retention of professionals and bid procedures in connection with such Asset
Disposition and (y) the Asset Disposition, in which event the Third Lien Secured
Parties will be deemed to have consented to the Asset Disposition pursuant to
Section 363(f) of the Bankruptcy Code; provided, however, that nothing herein
shall prevent the Third Lien Secured Parties or the Trustee from (x) presenting
a cash bid for any assets to be sold, or purchasing such assets for cash at any
applicable hearing or at any public or judicial foreclosure sale and (y) if the
cash proceeds of such bid are otherwise sufficient to cause the Discharge of
Second Lien Obligations, making a credit bid for any assets to be sold pursuant
to Section 363(k) of the Bankruptcy Code.  If requested by the Second Lien
Administrative Agent in connection therewith, the Trustee, for itself and on
behalf of the Third Lien Secured Parties, shall affirmatively consent to the
release of its Liens (on the terms set forth above) in connection with such an
Asset Disposition.

 

42

--------------------------------------------------------------------------------


 

(c)           Stay Relief.  Until the Discharge of First Lien Obligations has
occurred, the Collateral Agent (on behalf of the Second Lien Secured Parties and
the Third Lien Secured Parties), the Second Lien Administrative Agent, for
itself and on behalf of the other Second Lien Secured Parties, and the Trustee,
for itself and on behalf of the other Third Lien Secured Parties, agree that
none of them shall:  (i) seek (or support any other Person seeking) relief from
the automatic stay or any other stay in any Insolvency or Liquidation Proceeding
in respect of the Collateral, without the prior written consent of the First
Lien Secured Parties (except to the extent that the First Lien Secured Parties
seek relief from the automatic stay) or (ii) oppose (or support any other Person
in opposing) any request by the First Lien Secured Parties for relief from such
stay.  After the Discharge of First Lien Obligations and until the Discharge of
Second Lien Obligations has occurred, the Collateral Agent (on behalf of the
Third Lien Secured Parties) and the Trustee, for itself and on behalf of the
other Third Lien Secured Parties, agree that none of them shall:  (i) seek (or
support any other Person seeking) relief from the automatic stay or any other
stay in any Insolvency or Liquidation Proceeding in respect of the Collateral,
without the prior written consent of the Second Lien Secured Parties (except to
the extent that the Second Lien Secured Parties seek relief from the automatic
stay), or (ii) oppose (or support any other Person in opposing) any request by
the Second Lien Secured Parties for relief from such stay.

 

(d)           Reorganization Securities.

 

(1)           If, in any Insolvency or Liquidation Proceeding, debt obligations
of the reorganized debtor secured by Liens upon any property of the reorganized
debtor are distributed pursuant to a plan of reorganization or similar
dispositive restructuring plan, on account of First Lien Obligations, on account
of Second Lien Obligations and on account of Third Lien Obligations, then, to
the extent the debt obligations distributed on account of the First Lien
Obligations, on account of the Second Lien Obligations and on account of the
Third Lien Obligations are secured by Liens upon the same property, the
provisions of this Agreement will survive the distribution of such debt
obligations pursuant to such plan and will apply with like effect to the Liens
securing such debt obligations.

 

(2)           Prior to the Discharge of First Lien Obligations, no Second Lien
Secured Party or Third Lien Secured Party (in each case, in the capacity of a
secured creditor) shall propose or otherwise directly or indirectly support
confirmation of any plan of reorganization or Asset Disposition that is
inconsistent with the priorities or other provisions of this Agreement, other
than with the prior written consent of the First Lien Representatives or to the
extent any such plan is proposed or supported by the number of First Lien
Secured Parties or amount of First Lien Debt required under Section 1126(c) of
the Bankruptcy Code or any similar provision of any other Bankruptcy Law.  After
the Discharge of First Lien Obligations but prior to the Discharge of Second
Lien Obligations, no Third Lien Secured Party (in the capacity of a secured
creditor) shall propose or otherwise directly or indirectly support confirmation
of any plan of reorganization or Asset Disposition that is inconsistent with the
priorities or other provisions of this Agreement, other than with the prior
written consent of the Second Lien Administrative Agent or to the extent any
such plan is proposed or supported by the number of Second Lien Secured Parties
or amount of Second Lien Debt required under

 

43

--------------------------------------------------------------------------------


 

Section 1126(c) of the Bankruptcy Code or any similar provision of any other
Bankruptcy Law.

 

(e)           Adequate Protection.

 

(1)           Prior to the Discharge of First Lien Obligations, the Collateral
Agent (on behalf of the Second Lien Secured Parties and the Third Lien Secured
Parties), the Second Lien Administrative Agent, for itself and on behalf of the
other Second Lien Secured Parties, and the Trustee, for itself and on behalf of
the other Third Lien Secured Parties, agrees that none of them shall object to
(or otherwise contest, interfere with, or support any other Person contesting or
objecting to): (i) any request by the First Lien Representatives or the First
Lien Secured Parties for adequate protection under any Bankruptcy Law; or
(ii) any objection by the First Lien Representatives or the First Lien Secured
Parties to any motion, relief, action or proceeding based on the First Lien
Secured Parties claiming a lack of adequate protection.  Prior to the Discharge
of First Lien Obligations, notwithstanding the foregoing provisions in this
Section 2.11(e)(1), in any Insolvency or Liquidation Proceeding:  (x) if the
First Lien Secured Parties (or any subset thereof) are granted adequate
protection in the form of additional collateral in connection with any Cash
Collateral use or DIP Financing, then the Collateral Agent (on behalf of the
Second Lien Secured Parties and the Third Lien Secured Parties) or the Second
Lien Administrative Agent, on behalf of itself or any of the other Second Lien
Secured Parties, or the Trustee, on behalf of itself or any of the other Third
Lien Secured Parties, may seek or request adequate protection in the form of a
Lien on such additional collateral, which Lien will be subordinated to the Liens
securing the First Lien Obligations (and, in the case of the Third Liens, which
Lien will be subordinated to the Liens securing Second Lien Obligations) and
such Cash Collateral use or DIP Financing (and all Obligations relating thereto)
on the same basis as the other Liens securing the Second Lien Obligations and
the Third Lien Obligations are so subordinated to the First Lien Obligations
under this Agreement (and, in the case of the Third Liens, on the same basis as
the other Liens securing the Third Lien Obligations are so subordinated to the
Second Lien Obligations); and (y) each of the Collateral Agent, the Second Lien
Administrative Agent, the Second Lien Secured Parties, the Trustee and the Third
Lien Secured Parties shall only be permitted to seek adequate protection with
respect to their rights in the Collateral in any Insolvency or Liquidation
Proceeding in the form of (A) additional collateral; provided that as adequate
protection for the First Lien Obligations, the Collateral Agent, on behalf of
the First Lien Secured Parties, is also granted a senior Lien on such additional
collateral, and that, with respect to the Third Lien Obligations, as adequate
protection for the Second Lien Obligations, the Collateral Agent, on behalf of
the Second Lien Secured Parties is also granted a senior Lien (in relation to
the Third Liens) on such additional collateral; (B) replacement Liens on the
Collateral; provided that as adequate protection for the First Lien Obligations,
the Collateral Agent, on behalf of the First Lien Secured Parties, is also
granted senior replacement Liens on the Collateral, and that, with respect to
the Third Lien Obligations, as adequate protection for the Second Lien
Obligations, the Collateral Agent, on behalf of the Second Lien Secured Parties,
is also granted senior (in relation to the Third Liens) replacement Liens on the
Collateral; (C) an administrative expense claim; provided that as adequate
protection for the First Lien Obligations, the Collateral Agent, on behalf of

 

44

--------------------------------------------------------------------------------


 

the First Lien Secured Parties, is also granted an administrative expense claim
which is senior and prior to the administrative expense claim of the Collateral
Agent (on behalf of the Second Lien Secured Parties and the Third Lien Secured
Parties), the Second Lien Administrative Agent on behalf of the Second Lien
Secured Parties and the Trustee on behalf of the Third Lien Secured Parties, and
that, with respect to the Third Lien Obligations, the Collateral Agent, on
behalf of the Second Lien Secured Parties, is also granted an administrative
expense claim which is senior and prior (in each case in relation to the
administrative expense claims of the Third Lien Secured Parties) to the
administrative expense claim of the Collateral Agent (on behalf of the Third
Lien Secured Parties) and the Trustee on behalf of the Third Lien Secured
Parties; (D) in the case of the Second Lien Secured Parties, cash payments with
respect to any reasonable fees and expenses payable under the Second Lien
Documents; provided that, as adequate protection for the First Lien Obligations,
the Collateral Agent, on behalf of the First Lien Secured Parties, is also
granted cash payments with respect to any fees and expenses payable under the
First Lien Documents; and (E) in the case of the Third Lien Secured Parties, as
applicable, cash payments with respect to interest on the Third Lien Obligations
and any reasonable fees and expenses payable under the Third Lien Documents;
provided that (1) as adequate protection for the First Lien Obligations, the
Collateral Agent, on behalf of the First Lien Secured Parties, is also granted
cash payments with respect to interest on the First Lien Obligations and any
fees and expenses payable under the First Lien Documents, (2) as adequate
protection for the Second Lien Obligations, the Collateral Agent, on behalf of
the Second Lien Secured Parties, is also granted cash payments with respect to
any reasonable fees and expenses payable under the Second Lien Documents, and
(3) such cash payments of interest on the Third Lien Obligations do not exceed
an amount equal to the cash interest accruing (and excluding any interest
accruing in the form of payable in kind interest) on the Third Lien Obligations
outstanding on the date such relief is granted at the then applicable interest
rate under the Third Lien Documents and accruing from the date the Collateral
Agent (on behalf of the Third Lien Secured Parties) or the Trustee on behalf of
the Third Lien Secured Parties is granted such relief; provided further that the
Second Lien Secured Parties and Third Lien Secured Parties shall turn over,
disgorge and pay over to the First Lien Secured Parties an amount equal to all
cash payments made in accordance with this Section 2.11(e)(1) in the event and
to the extent the First Lien Obligations are not satisfied in full in cash upon
the effectiveness of a plan approved in, or consummation of an Asset Disposition
of substantially all of the assets of the Borrower and the other Grantors in, or
upon the dismissal, conversion or closing of, any Insolvency or Liquidation
Proceeding.  Notwithstanding anything herein to the contrary, the First Lien
Secured Parties shall not be deemed to have consented to, and expressly retain
their rights to object to, the grant of adequate protection in the form of cash
payments to the Second Lien Secured Parties and to the Third Lien Secured
Parties made pursuant to this Section 2.11(e)(1).

 

(2)           After the Discharge of First Lien Obligations but prior to the
Discharge of Second Lien Obligations, the Collateral Agent (on behalf of the
Third Lien Secured Parties) and the Trustee, for itself and on behalf of the
other Third Lien Secured Parties, agrees that none of them shall object to (or
otherwise contest, interfere with, or support any other Person contesting or
objecting to) (i) any request by the Second Lien

 

45

--------------------------------------------------------------------------------


 

Administrative Agent or the Second Lien Secured Parties for adequate protection
under any Bankruptcy Law; or (ii) any objection by the Second Lien
Administrative Agent or the Second Lien Secured Parties to any motion, relief,
action or proceeding based on the Second Lien Secured Parties claiming a lack of
adequate protection.  After the Discharge of First Lien Obligations but prior to
the Discharge of Second Lien Obligations, notwithstanding the foregoing
provisions in this Section 2.11(e)(2), in any Insolvency or Liquidation
Proceeding:  (1) if the Second Lien Secured Parties (or any subset thereof) are
granted adequate protection in the form of additional collateral in connection
with any Cash Collateral use or DIP Financing, then the Collateral Agent (on
behalf of the Third Lien Secured Parties) or the Trustee, on behalf of itself or
any of the other Third Lien Secured Parties, may seek or request adequate
protection in the form of a Lien on such additional collateral, which Lien will
be subordinated to the Liens securing the Second Lien Obligations and such Cash
Collateral use or DIP Financing (and all Obligations relating thereto) on the
same basis as the other Liens securing the Third Lien Obligations are so
subordinated to the Second Lien Obligations under this Agreement; and (2) each
of the Collateral Agent, the Trustee and the Third Lien Secured Parties shall
only be permitted to seek adequate protection with respect to their rights in
the Collateral in any Insolvency or Liquidation Proceeding in the form of
(A) additional collateral; provided that as adequate protection for the Second
Lien Obligations, the Collateral Agent, on behalf of the Second Lien Secured
Parties, is also granted a senior Lien on such additional collateral;
(B) replacement Liens on the Collateral; provided that as adequate protection
for the Second Lien Obligations, the Collateral Agent, on behalf of the Second
Lien Secured Parties, is also granted senior replacement Liens on the
Collateral; (C) an administrative expense claim; provided that as adequate
protection for the Second Lien Obligations, the Collateral Agent, on behalf of
the Second Lien Secured Parties, is also granted an administrative expense claim
which is senior and prior to the administrative expense claim of the Collateral
Agent (on behalf of the Third Lien Secured Parties) and the Trustee on behalf of
the Third Lien Secured Parties; and (D) as applicable, cash payments with
respect to interest on the Third Lien Obligations and any reasonable fees and
expenses payable under the Third Lien Documents; provided that (1) as adequate
protection for the Second Lien Obligations, the Collateral Agent, on behalf of
the Second Lien Secured Parties, is also granted cash payments with respect to
reasonable fees and expenses payable under the Second Lien Documents and
(2) such cash payments of interest do not exceed an amount equal to the cash
interest accruing (and excluding any interest accruing in the form of payable in
kind interest) on the Third Lien Obligations outstanding on the date such relief
is granted at the then applicable interest rate under the Third Lien Documents
and accruing from the date the Collateral Agent (on behalf of the Third Lien
Secured Parties) or the Trustee on behalf of the Third Lien Secured Parties is
granted such relief; provided further that the Third Lien Secured Parties shall
turn over, disgorge and pay over to the Second Lien Secured Parties an amount
equal to all cash payments made in accordance with this Section 2.11(e)(2) in
the event and to the extent the Second Lien Obligations are not satisfied in
full in cash upon the effectiveness of a plan approved in, or consummation of an
Asset Disposition of substantially all of the assets of the Borrower and the
other Grantors in, or upon the dismissal, conversion or closing of, any
Insolvency or Liquidation Proceeding.  Notwithstanding anything herein to the
contrary, the Second Lien Secured Parties shall not be deemed to have consented

 

46

--------------------------------------------------------------------------------


 

to, and expressly retain their rights to object to the grant of adequate
protection in the form of cash payments to the Third Lien Secured Parties made
pursuant to this Section 2.11(e)(2).

 

(f)            No Waivers.

 

(1)           Prior to the Discharge of First Lien Obligations, subject to
Section 2.11(e)(1), nothing contained herein shall prohibit or in any way limit
the First Lien Representative or any First Lien Secured Party from objecting in
any Insolvency or Liquidation Proceeding or otherwise to any action taken by the
Collateral Agent (on behalf of the Second Lien Secured Parties and the Third
Lien Secured Parties), the Second Lien Administrative Agent or any of the other
Second Lien Secured Parties, the Trustee or any of the other Third Lien Secured
Parties including the seeking by the Collateral Agent (on behalf of the Second
Lien Secured Parties and the Third Lien Secured Parties), the Second Lien
Administrative Agent or any of the other Second Lien Secured Parties, the
Trustee or any of the other Third Lien Secured Parties of adequate protection or
the asserting by the Collateral Agent (on behalf of the Second Lien Secured
Parties and the Third Lien Secured Parties), the Second Lien Administrative
Agent or any of the other Second Lien Secured Parties, the Trustee or any of the
other Third Lien Secured Parties of any of its rights and remedies under the
Second Lien Documents and the Third Lien Documents or otherwise.

 

(2)           Prior to the Discharge of Second Lien Obligations, subject to
Section 2.11(e)(2), nothing contained herein shall prohibit or in any way limit
the Second Lien Administrative Agent or any Second Lien Secured Party from
objecting in any Insolvency or Liquidation Proceeding or otherwise to any action
taken by the Collateral Agent (on behalf of the Third Lien Secured Parties), the
Trustee or any of the other Third Lien Secured Parties including the seeking by
the Collateral Agent (on behalf of the Third Lien Secured Parties), the Trustee
or any of the other Third Lien Secured Parties of adequate protection or the
asserting by the Collateral Agent (on behalf of the Third Lien Secured Parties),
the Trustee or any of the other Third Lien Secured Parties of any of its rights
and remedies under the Third Lien Documents or otherwise.

 

(g)           Avoidance Matters.  If any First Lien Secured Party is required in
any Insolvency or Liquidation Proceeding or otherwise to disgorge, turn over or
otherwise pay to the estate of the Borrower or any other Grantor any amount paid
in respect of First Lien Obligations (a “First Lien Recovery”) for any reason
(including on the basis of a preference or fraudulent transfer), then such First
Lien Secured Party shall be entitled to a reinstatement of First Lien
Obligations with respect to all such recovered amounts on the date of such
Recovery, and from and after the date of such reinstatement the Discharge of
First Lien Obligations shall be deemed not to have occurred for all purposes
hereunder.  If this Agreement shall have been terminated prior to such First
Lien Recovery, this Agreement shall be reinstated in full force and effect, and
such prior termination shall not diminish, release, discharge, impair or
otherwise affect the obligations of the parties hereto from such date of
reinstatement.  If any Second Lien Secured Party is required in any Insolvency
or Liquidation Proceeding or otherwise to disgorge, turn over or otherwise pay
to the estate of the Borrower or any other Grantor any amount paid in respect of
Second Lien Obligations (a “Second Lien Recovery”) for any reason (including on
the basis of a

 

47

--------------------------------------------------------------------------------


 

preference or fraudulent transfer), then such Second Lien Secured Party shall be
entitled to a reinstatement of Second Lien Obligations with respect to all such
recovered amounts on the date of such Second Lien Recovery, and from and after
the date of such reinstatement the Discharge of Second Lien Obligations shall be
deemed not to have occurred for all purposes hereunder.  If this Agreement shall
have been terminated prior to such Second Lien Recovery, this Agreement shall be
reinstated in full force and effect, and such prior termination shall not
diminish, release, discharge, impair or otherwise affect the obligations of the
parties hereto from such date of reinstatement.  Furthermore, each Second Lien
Secured Party and Third Lien Secured Party, as applicable, hereby agrees that
they shall not be entitled to benefit from any avoidance action affecting or
otherwise relating to any distribution or allocation of Collateral made in
accordance with this Agreement, it being understood and agreed that the benefit
of such avoidance action otherwise allocable to them shall instead be allocated
and turned over for application in accordance with the priorities set forth in
this Agreement.  This Section 2.11(g) shall survive the termination of this
Agreement.

 

(h)           Separate Grants of Security; Separate Classification.  The
Collateral Agent (on behalf of the First Lien Secured Parties), each First Lien
Representative, for itself and on behalf of the First Lien Secured Parties
represented by it, the Collateral Agent (on behalf of the Second Lien Secured
Parties), the Second Lien Administrative Agent, for itself and on behalf of the
Second Lien Secured Parties, the Collateral Agent (on behalf of the Third Lien
Secured Parties) and the Trustee, for itself and on behalf of the Third Lien
Secured Parties, acknowledge and agree that

 

(1)           the grants of Liens pursuant to the First Lien Security Documents,
the Second Lien Security Documents and the Third Lien Security Documents
constitute three separate and distinct grants of Liens; and

 

(2)           because of, among other things, their differing rights in the
Collateral, the First Lien Obligations, the Second Lien Obligations and the
Third Lien Obligations are fundamentally different from one another and each of
the three must be separately classified in any plan of reorganization proposed
or adopted in an Insolvency or Liquidation Proceeding.

 

To further effectuate the intent of the parties as provided in the immediately
preceding sentence, if it is held that the claims of the First Lien Secured
Parties, the Second Lien Secured Parties and the Third Lien Secured Parties in
respect of the Collateral constitute only one secured claim or two secured
claims (rather than three separate classes of first, second and third priority
secured claims), then each of the parties hereto hereby acknowledges and agrees
that all distributions shall be made as if there were three separate classes of
first, second and third priority secured claims against the Borrower and the
other Grantors in respect of the Collateral (with the effect being that, to the
extent that the aggregate value of the Collateral is sufficient (for this
purpose ignoring all claims held by the Second Lien Secured Parties (in the case
of clause (x) only) and the Third Lien Secured Parties), (x) at any time prior
to the Discharge of First Lien Obligations, the First Lien Secured Parties shall
be entitled to receive, in addition to amounts distributed to them in respect of
principal, pre-petition interest and other claims, all amounts owing (or that
would be owing if there were such three separate classes of first, second and
third priority secured claims) in respect of Post-Petition Claims, including any
additional interest payable

 

48

--------------------------------------------------------------------------------


 

pursuant to the First Lien Documents, arising from or related to a default, even
if it were disallowed or unenforceable as a claim in any Insolvency or
Liquidation Proceeding and (y) at any time after the Discharge of First Lien
Obligations and prior to the Discharge of Second Lien Obligations, the Second
Lien Secured Parties shall be entitled to receive in addition to amounts
distributed to them in respect of principal, pre-petition interest and other
claims, all amounts owing (or that would be owing if there were such two
separate classes of senior and junior priority secured claims) in respect of
Post-Petition Claims, including any additional interest payable pursuant to the
Second Lien Documents, arising from or related to a default, even if it were
disallowed or unenforceable as a claim in any Insolvency or Liquidation
Proceeding, before any distribution is made in respect of the claims held by
(i) in the case of any First Lien Secured Parties, the Second Lien Secured
Parties and the Third Lien Secured Parties with respect to the Collateral, with
the Collateral Agent (on behalf of the Second Lien Secured Parties), the Second
Lien Administrative Agent, for itself and on behalf of the Second Lien Secured
Parties, the Collateral Agent (on behalf of the Third Lien Secured Parties) and
the Trustee, for itself and on behalf of the Third Lien Secured Parties, hereby
acknowledging and agreeing to turn over to the First Lien Secured Parties,
Collateral or proceeds of Collateral otherwise received or receivable by them to
the extent necessary to effectuate the intent of this sentence, even if such
turnover has the effect of reducing the claim or recovery of the Second Lien
Secured Parties and the Third Lien Secured Parties and (ii) in the case of any
Second Lien Secured Parties at any time after the Discharge of First Lien
Obligations and prior to the Discharge of Second Lien Obligations, the Third
Lien Secured Parties with respect to the Collateral, with the Collateral Agent
(on behalf of the Third Lien Secured Parties) and the Trustee, for itself and on
behalf of the Third Lien Secured Parties, hereby acknowledging and agreeing to
turn over to the Second Lien Secured Parties, Collateral or proceeds of
Collateral otherwise received or receivable by them to the extent necessary to
effectuate the intent of this sentence, even if such turnover has the effect of
reducing the claim or recovery of the Third Lien Secured Parties).

 

(i)            Bankruptcy Code Section 1111(b).  Neither the Collateral Agent
(on behalf of any Second Lien Secured Party or any Third Lien Secured Party),
the Second Lien Administrative Agent (for itself or on behalf of any Second Lien
Secured Party) nor the Trustee (for itself or on behalf of any Third Lien
Secured Party) shall object to, oppose, support any objection, or take any other
action to impede, the right of any First Lien Secured Party to make an election
under Section 1111(b)(2) of the Bankruptcy Code or any similar provision of any
other Bankruptcy Law with respect to the Collateral; provided, further, that
each of (i) the Collateral Agent, on behalf of the Second Lien Secured Parties
and the Third Lien Secured Parties, (ii) the Second Lien Administrative Agent,
for itself and on behalf of the Second Lien Secured Parties, and (iii) the
Trustee, for itself and on behalf of the Third Lien Secured Parties, waives any
claim it or they may hereafter have against the First Lien Representatives or
any First Lien Secured Party arising out of the election, if any, of any First
Lien Representative or any First Lien Secured Party of the application of
Section 1111(b)(2) of the Bankruptcy Code in any Insolvency or Liquidation
Proceeding.  After the Discharge of First Lien Obligations, neither the
Collateral Agent (on behalf of any Third Lien Secured Party) nor the Trustee
(for itself or on behalf of any Third Lien Secured Party) shall object to,
oppose, support any objection, or take any other action to impede, the right of
any Second Lien Secured Party to make an election under Section 1111(b)(2) of
the Bankruptcy Code or any similar provision of any other Bankruptcy Law with
respect to the Collateral; provided, further, that each of (i) the Collateral
Agent, on behalf of the Third Lien Secured Parties and (ii) the Trustee, for
itself and on behalf of the Third

 

49

--------------------------------------------------------------------------------


 

Lien Secured Parties, waives any claim it or they may hereafter have against the
Second Lien Administrative Agent or any Second Lien Secured Party arising out of
the election, if any, of the Second Lien Administrative Agent or any Second Lien
Secured Party of the application of Section 1111(b)(2) of the Bankruptcy Code in
any Insolvency or Liquidation Proceeding.

 

(j)            Expense Claims.  Neither the Collateral Agent (on behalf of any
Second Lien Secured Party or any Third Lien Secured Party), the Second Lien
Administrative Agent (for itself or on behalf of any Second Lien Secured Party)
nor the Trustee (for itself or on behalf of any Third Lien Secured Party) shall
(i) contest the payment of fees, costs, charges, expenses or other amounts due
to any First Lien Representative or any First Lien Secured Party under
Section 506(b) of the Bankruptcy Code or otherwise (inclusive of Post-Petition
Claims) or (ii) assert or enforce any claim under Section 506(c) of the
Bankruptcy Code senior to or on parity with the First Lien Obligations for costs
or expenses of preserving or disposing of any Collateral.  After the Discharge
of First Lien Obligations, neither the Collateral Agent (on behalf of any Third
Lien Secured Party) nor the Trustee (for itself or on behalf of any Third Lien
Secured Party) shall (i) contest the payment of fees, costs, charges, expenses
or other amounts due to the Second Lien Administrative Agent or any Second Lien
Secured Party under Section 506(b) of the Bankruptcy Code or otherwise
(inclusive of Post-Petition Claims) or (ii) assert or enforce any claim under
Section 506(c) of the Bankruptcy Code senior to or on parity with the Second
Lien Obligations for costs or expenses of preserving or disposing of any
Collateral.

 

(k)           Subordination Agreement.  The parties to this Agreement
acknowledge that this Agreement is a “subordination agreement” under
section 510(a) of the Bankruptcy Code, which will be effective before, during
and after the commencement of any Insolvency or Liquidation Proceeding.  All
references in this Agreement to any Grantor will include such Person as a
debtor-in-possession and any receiver or trustee for such Person, if appointed,
in an Insolvency or Liquidation Proceeding.

 

SECTION 2.12     Collateral Shared Equally and Ratably within Classes.

 

The parties to this Agreement agree that the payment and satisfaction of all of
the Secured Obligations within each Class will be secured equally and ratably by
the Liens established in favor of the Collateral Agent for the benefit of the
Secured Parties belonging to such Class, notwithstanding the time of incurrence
of any Secured Obligations within such Class or the date, time, method or order
of grant, attachment or perfection of any Liens securing such Secured
Obligations within such Class and notwithstanding any provision of the UCC, the
time of incurrence of any Series of Secured Debt or the time of incurrence of
any other First Lien Obligation, Second Lien Obligation or Third Lien
Obligation, or any other applicable law or any defect or deficiencies in, or
failure to perfect or lapse in perfection of, or avoidance as a fraudulent
conveyance or otherwise of, the Liens securing the First Lien Obligations, the
Second Lien Obligations or the Third Lien Obligations, the subordination of such
Liens to any other Liens, or any other circumstance whatsoever, whether or not
any Insolvency or Liquidation Proceeding has been commenced against the Borrower
or any other Grantor, it is the intent of the parties that, and the parties
hereto agree for themselves and the First Lien Secured Parties, the Second Lien
Secured Parties and Third Lien Secured Parties represented by them that:

 

50

--------------------------------------------------------------------------------


 

(1)           without affecting the payment priority set forth in Section 3.4,
all First Lien Obligations will be and are secured equally and ratably by all
First Liens at any time granted by the Borrower or any other Grantor to secure
any Obligations in respect of any Series of First Lien Debt, whether or not upon
property otherwise constituting collateral for such Series of First Lien Debt,
and that all such First Liens will be enforceable by the Collateral Agent for
the benefit of all First Lien Secured Parties equally and ratably; provided,
however, that notwithstanding the foregoing, (x) this provision will not be
violated with respect to any particular Collateral and any particular Series of
First Lien Debt if the Secured Debt Documents in respect thereof prohibit the
applicable First Lien Representative from accepting the benefit of a Lien on any
particular asset or property or such First Lien Representative otherwise
expressly declines in writing to accept the benefit of a Lien on such asset or
property and (y) this provision will not be violated with respect to any
particular Hedging Obligations or Bank Product Obligations if the Hedge
Agreement or agreement giving rise to Bank Product Obligations prohibits the
applicable Hedge Provider or Bank Product Provider from accepting the benefit of
a Lien on any particular asset or property or such Hedge Provider or Bank
Product Provider otherwise expressly declines in writing to accept the benefit
of a Lien on such asset or property;

 

(2)           all Second Lien Obligations will be and are secured equally and
ratably by all Second Liens at any time granted by the Borrower or any other
Grantor to secure any Obligations in respect of any Second Lien Obligation,
whether or not upon property otherwise constituting collateral for such Second
Lien Obligation, and that all such Second Liens will be enforceable by the
Collateral Agent for the benefit of all Second Lien Secured Parties equally and
ratably; provided, however, that notwithstanding the foregoing, this provision
will not be violated with respect to any particular Collateral and any
particular Second Lien Debt if the Secured Debt Documents in respect thereof
prohibit the Second Lien Administrative Agent from accepting the benefit of a
Lien on any particular asset or property or the Second Lien Administrative Agent
otherwise expressly declines in writing to accept the benefit of a Lien on such
asset or property; and

 

(3)           all Third Lien Obligations will be and are secured equally and
ratably by all Third Liens at any time granted by the Borrower or any other
Grantor to secure any Obligations in respect of any Third Lien Obligation, and
that all such Third Liens will be enforceable by the Collateral Agent for the
benefit of all Third Lien Secured Parties equally and ratably; provided,
however, that notwithstanding the foregoing, this provision will not be violated
with respect to any particular Collateral and any particular Third Lien Debt if
the Secured Debt Documents in respect thereof prohibit the Trustee from
accepting the benefit of a Lien on any particular asset or property or the
Trustee otherwise expressly declines in writing to accept the benefit of a Lien
on such asset or property.

 

It is understood and agreed that nothing in this Section 2.12 is intended to
alter the priorities among Secured Parties belonging to different Classes as
provided in Section 2.4 or the payment priority among the First Lien Obligations
as set forth in Section 3.4.

 

51

--------------------------------------------------------------------------------


 

SECTION 2.13     No New Liens.  So long as the Discharge of First Lien
Obligations has not occurred, whether or not any Insolvency or Liquidation
Proceeding has been commenced by or against the Borrower or any or any other
Grantor, the parties hereto agree that the Borrower will not, and will not
permit any other Grantor to:

 

(a)           grant or permit any additional Liens on any asset or property to
secure any Second Lien Obligation or any Third Lien Obligation unless it has
granted or concurrently grants a Lien on such asset or property to secure all of
the First Lien Obligations, the parties hereto agreeing that any such Lien shall
be subject to Section 2.4 hereof; provided that notwithstanding anything in this
Agreement to the contrary, prior to the Discharge of First Lien Obligations,
cash and cash equivalents may be pledged to secure First Lien Obligations
consisting of reimbursement obligations in respect of letters of credit pursuant
to the First Lien Documents without granting a Lien thereon to secure any Second
Lien Obligations or any Third Lien Obligations;

 

(b)           grant or permit any additional Liens on any asset or property to
secure any First Lien Obligation or any Third Lien Obligation unless it has
granted or concurrently grants a Lien on such asset or property to secure all of
the Second Lien Obligations; provided that this provision will not be violated
if the Collateral Agent is given a reasonable opportunity to accept a Lien on
any asset or property for the benefit of the Second Lien Secured Parties and the
Collateral Agent states in writing that the Second Lien Documents prohibit the
Collateral Agent from accepting a Lien on such asset or property or the Second
Lien Administrative Agent otherwise expressly declines to accept a Lien on such
asset or property;

 

(c)           grant or permit any additional Liens on any asset or property to
secure any First Lien Obligation or any Second Lien Obligation unless it has
granted or concurrently grants a Lien on such asset or property to secure all of
the Third Lien Obligations; provided that this provision will not be violated if
the Collateral Agent is given a reasonable opportunity to accept a Lien on any
asset or property for the benefit of the Third Lien Secured Parties and the
Collateral Agent states in writing that the Third Lien Documents prohibit the
Collateral Agent from accepting a Lien on such asset or property or the Trustee
otherwise expressly declines to accept a Lien on such asset or property.

 

Prior to the Discharge of First Lien Obligations, to the extent that the
foregoing provisions are not complied with for any reason, without limiting any
other rights and remedies available to the First Lien Secured Parties, the
Collateral Agent, on behalf of the Second Lien Secured Parties and the Third
Lien Secure Parties, agrees that any amounts received by or distributed to it
pursuant to or as a result of Liens granted in contravention of this
Section 2.13 shall be subject to Section 3.4.

 

Prior to both the Discharge of First Lien Obligations and the Discharge of
Second Lien Obligations, to the extent that the foregoing provisions are not
complied with for any reason, without limiting any other rights and remedies
available to the First Lien Secured Parties and the Second Lien Secured Parties,
the Collateral Agent, on behalf of the Third Lien Secured Parties, agrees that
any amounts received by or distributed to it pursuant to or as a result of Liens
granted in contravention of this Section 2.13 shall be subject to Section 3.4.

 

52

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing or Section 2.14, any Grantor may grant or permit
Liens on cash or cash equivalents to the issuers of letters of credit (and/or
any lenders participating in the facilities under which such letters of credit
are issued) to satisfy requirements set forth in the reimbursement agreement for
such letters of credit or the related facilities with respect to the cash
collateralization of such letters of credit without granting a lien on such cash
or cash equivalents to secure any other Secured Obligation.

 

SECTION 2.14     Similar Liens and Agreements.  The parties hereto agree that,
except as provided in Section 2.13, it is their intention that the Collateral
for the First Lien Obligations, the Collateral for the Second Lien Obligations
and the Collateral for the Third Lien Obligations be identical.  In furtherance
of the foregoing, the parties hereto agree, subject to the other provisions of
this Agreement, that the Security Documents creating or evidencing the First
Liens, the Second Liens and the Third Liens, will be in all material respects
the same forms of documents other than as is necessary or appropriate to reflect
the first lien, second lien and third lien nature of the Obligations thereunder.

 

In addition, the Borrower agrees that each mortgage (x) securing any Second Lien
on such property contain such other language as the Controlling Representative
may reasonably request to reflect the subordination of such mortgage to the
mortgage securing any First Lien on such property and (y) securing any Third
Lien on such property contain such other language as the Controlling
Representative may reasonably request to reflect the subordination of such
mortgage to the mortgage securing any First Lien on such property and to the
mortgage securing any Second Lien on such property.

 

SECTION 2.15     Confirmation of Subordination in Second Lien Security
Documents.  The Borrower, the Second Lien Secured Parties and the Second Lien
Administrative Agent agree that each Second Lien Security Document shall include
the following language (or language to similar effect approved by the Revolving
Agent and the First Lien Administrative Agent):

 

“Notwithstanding anything herein to the contrary, the lien and security interest
granted to the Collateral Agent for the benefit of the Second Lien Secured
Parties pursuant to this Agreement and the exercise of any right or remedy by
the Collateral Agent for the benefit of the Second Lien Secured Parties
hereunder are subject to the terms of the Intercreditor Agreement, dated as of
August 18, 2014 (as amended, restated, supplemented or otherwise modified from
time to time, the “Intercreditor Agreement”), among Alion Science and Technology
Corporation, the other Grantors party hereto, Wells Fargo Bank, National
Association, as Revolving Agent, Goldman Sachs Lending Partners LLC, as First
Lien Administrative Agent, Wilmington Trust, National Association, as Second
Lien Administrative Agent, Wilmington Trust, National Association, as Indenture
Trustee and Wilmington Trust, National Association, as Collateral Agent and
certain other persons party or that may become party thereto from time to time. 
In the event of any conflict between the terms of the Intercreditor Agreement
and this Agreement, the terms of the Intercreditor Agreement shall govern and
control.”

 

53

--------------------------------------------------------------------------------


 

provided, however, that if the jurisdiction in which any such Second Lien
Security Document will be filed prohibits the inclusion of the language above or
would prevent a document containing such language from being recorded, the First
Lien Representatives and the Second Lien Administrative Agent agree, prior to
such Second Lien Security Document being entered into, to negotiate in good
faith replacement language stating that the lien and security interest granted
under such Second Lien Security Document is subject to the provisions of this
Agreement.

 

SECTION 2.16     Confirmation of Subordination in Third Lien Security
Documents.  The Borrower, the Third Lien Secured Parties and the Trustee agree
that each Third Lien Security Document shall include the following language (or
language to similar effect approved by the Revolving Agent, the First Lien
Administrative Agent and the Second Lien Administrative Agent):

 

“Notwithstanding anything herein to the contrary, the lien and security interest
granted to the Collateral Agent for the benefit of the Third Lien Secured
Parties pursuant to this Agreement and the exercise of any right or remedy by
the Collateral Agent for the benefit of the Third Lien Secured Parties hereunder
are subject to the terms of the Intercreditor Agreement, dated as of August 18,
2014 (as amended, restated, supplemented or otherwise modified from time to
time, the “Intercreditor Agreement”), among Alion Science and Technology
Corporation, the other Grantors party hereto, Wells Fargo Bank, National
Association, as Revolving Agent, Goldman Sachs Lending Partners LLC, as First
Lien Administrative Agent, Wilmington Trust, National Association, as Second
Lien Administrative Agent, Wilmington Trust, National Association, as Indenture
Trustee and Wilmington Trust, National Association, as Collateral Agent and
certain other persons party or that may become party thereto from time to time. 
In the event of any conflict between the terms of the Intercreditor Agreement
and this Agreement, the terms of the Intercreditor Agreement shall govern and
control.”

 

provided, however, that if the jurisdiction in which any such Third Lien
Security Document will be filed prohibits the inclusion of the language above or
would prevent a document containing such language from being recorded, the First
Lien Representatives, the Second Lien Administrative Agent and the Trustee
agree, prior to such Third Lien Security Document being entered into, to
negotiate in good faith replacement language stating that the lien and security
interest granted under such Third Lien Security Document is subject to the
provisions of this Agreement

 

SECTION 2.17     First Lien Purchase Right.

 

(a)  Delivery of First Lien Right to Purchase Notice.  Without prejudice to the
enforcement of the First Lien Secured Parties’ remedies under the First Lien
Documents, this Agreement, at law or in equity or otherwise, each of the First
Lien Representatives agrees that, at any time following:

 

54

--------------------------------------------------------------------------------


 

(1)  in the case of the Revolving Agent, the Revolving Agent’s receipt of a
written notice of the occurrence of First Lien Purchase Event of Default from
the Second Lien Administrative Agent or the Trustee;

 

(2)  in the case of the First Lien Administrative Agent, the First Lien
Administrative Agent’s receipt of a written notice of the occurrence of First
Lien Purchase Event of Default from the Second Lien Administrative Agent or the
Trustee;

 

(3)  in the case of the Revolving Agent, (i) a payment default under the
Revolving Credit Agreement that has not been cured (or waived by the lenders
under the Revolving Credit Agreement or the Revolving Agent) within 10 Business
Days of the occurrence thereof, (ii) a breach of Section 6 or 7 of the Revolving
Credit Agreement which results in the occurrence of an Event of Default (under
and as defined in the Revolving Credit Agreement) that has not been cured (or
waived by the lenders under the Revolving Credit Agreement or the Revolving
Agent) or (iii) a termination of the commitments or acceleration of the
Revolving Credit Obligations under the Revolving Credit Agreement;

 

(4)  in the case of the First Lien Administrative Agent, (i) a payment default
under the First Lien Credit Agreement that has not been cured (or waived by the
lenders under the First Lien Credit Agreement or the First Lien Administrative
Agent) within 10 Business Days of the occurrence thereof, (ii) a breach of
Section 6 of the First Lien Credit Agreement which results in the occurrence of
an Event of Default (under and as defined in the First Lien Credit Agreement)
that has not been cured (or waived by the lenders under the First Lien Credit
Agreement or the First Lien Administrative Agent) or (iii) a termination of the
commitments or acceleration of the First Lien Obligations under the First Lien
Credit Agreement; or

 

(5)  in the case of each of the First Lien Representatives, the commencement of
an Insolvency or Liquidation Proceeding,

 

(each a “First Lien Purchase Triggering Event”), the applicable First Lien
Representative (or in the case of clause (5) above, each of the First Lien
Representatives) will give the Borrower, the  Second Lien Administrative Agent
and the Trustee written notice (a “First Lien Right to Purchase Notice”) not
less than five Business Days prior to commencing any enforcement action with
respect to the Collateral, which notice shall be effective for all enforcement
actions taken after the date of such notice, and the Second Lien Administrative
Agent and the Trustee shall promptly distribute such written notice to the
Second Lien Secured Parties and the Third Lien Secured Parties, respectively.

 

(b)  Exercise of First Lien Purchase Right.  Any Second Lien Secured Party shall
have the option, by irrevocable written notice (the “First Lien Purchase
Notice”) delivered by the Second Lien Administrative Agent to the Collateral
Agent and each of the First Lien Representatives no later than five Business
Days after receipt by the Second Lien Administrative Agent of the First Lien
Right to Purchase Notice, to purchase all, but not less than all, of the First
Lien Obligations (including any unfunded commitments under the First Lien
Documents), excluding Hedging Obligations and Bank Product Obligations (the
“First Lien Purchase Obligations”).  If (x) the Discharge of Second Lien
Obligations has occurred prior to the occurrence of a First Lien Purchase
Triggering Event or (y) no Second Lien Secured Party

 

55

--------------------------------------------------------------------------------


 

delivers a First Lien Purchase Notice pursuant to this paragraph (b), any Third
Lien Secured Party shall have the option to deliver through the Trustee an
irrevocable written First Lien Purchase Notice to the Collateral Agent and each
of the First Lien Representatives no later than ten Business Days after receipt
by the Trustee of the First Lien Right to Purchase Notice, to purchase the First
Lien Purchase Obligations.  If the Second Lien Administrative Agent or the
Trustee so delivers the First Lien Purchase Notice by the date specified above,
the Collateral Agent shall not commence, or if previously commenced, shall not
continue, any enforcement actions or exercise any other remedies under
Article III of this Agreement; provided that the First Lien Purchase shall have
been consummated in accordance with this Section 2.17 and pursuant to
documentation mutually acceptable to each of the First Lien Representatives and
the First Lien Purchasing Parties, on or before the date specified in the First
Lien Purchase Notice; provided, further, that if the First Lien Purchase shall
not have been consummated by the date specified in the First Lien Purchase
Notice, then the First Lien Representatives and First Lien Secured Parties shall
have no further obligations pursuant to this Section 2.17 and may take any
further actions in their sole discretion in accordance with the First Lien
Documents and this Agreement.  Prior to the Discharge of Second Lien
Obligations, if the Second Lien Administrative Agent fails to deliver to the
Collateral Agent and each of the First Lien Representatives a First Lien
Purchase Notice within five Business Days after receipt by the Second Lien
Administrative Agent of the First Lien Right to Purchase Notice, then the Second
Lien Administrative Agent and the Second Lien Secured Parties shall have
irrevocably waived their rights pursuant to this Section 2.17 and the First Lien
Representatives and First Lien Secured Parties shall have no further obligations
pursuant to this Section 2.17 and may take any further actions in their sole
discretion in accordance with the First Lien Documents and this Agreement. 
After (x) the Discharge of Second Lien Obligations or (y) if the Second Lien
Administrative Agent has failed to deliver a First Lien Purchase Notice to the
Collateral Agent and each of the First Lien Representatives within five Business
Days after receipt by the Second Lien Administrative Agent of the First Lien
Right to Purchase Notice, if the Trustee fails to deliver a First Lien Purchase
Notice to the Collateral Agent and each of the First Lien Representatives within
ten Business Days after receipt by the Trustee of the First Lien Right to
Purchase Notice, then the Trustee and the Third Lien Secured Parties shall have
irrevocably waived their rights pursuant to this Section 2.17 and the First Lien
Representatives and First Lien Secured Parties shall have no further obligations
pursuant to this Section 2.17 and may take any further actions in their sole
discretion in accordance with the First Lien Documents and this Agreement.

 

(c)  First Lien Purchase.  On or before the date specified (the “First Lien
Purchase Date”) by the Second Lien Secured Parties or the Third Lien Secured
Parties electing to purchase pursuant to this Section 2.17 in the First Lien
Purchase Notice (the “First Lien Purchasing Parties”) (which shall be a Business
Day not less than five Business Days, nor more than ten Business Days, after
receipt by the Collateral Agent and each of the First Lien Representatives of
the First Lien Purchase Notice), the First Lien Secured Parties shall, subject
to any required approval of any court or other governmental authority then in
effect, sell to the First Lien Purchasing Parties, and the First Lien Purchasing
Parties shall purchase (the “First Lien Purchase”) from the First Lien Secured
Parties the First Lien Purchase Obligations; provided that the First Lien
Purchase shall not in any way affect any rights of the First Lien Secured
Parties with respect to indemnification and other obligations of the Borrower
and the other Grantors under the First Lien Documents that are expressly stated
to survive the termination of the First Lien Documents (the “Surviving First
Lien Obligations”).  The First Lien Purchase

 

56

--------------------------------------------------------------------------------


 

shall be made without representation or warranty of any kind by the First Lien
Secured Parties as to the First Lien Obligations, the Collateral or otherwise
and without recourse to the First Lien Secured Parties, except that the First
Lien Secured Parties shall represent and warrant: (i) the amount of the First
Lien Obligations being purchased and (ii) that the First Lien Secured Parties
own the First Lien Obligations free and clear of any Liens (other than
participation interests not prohibited by the First Lien Documents).  In the
event that the First Lien Purchasing Parties consist of more than one Second
Lien Secured Party (or more than one Third Lien Secured Party), the obligations
of the First Lien Purchase Parties in respect of the First Lien Purchase and the
First Lien Purchase Price shall be allocated among the First Lien Purchasing
Parties on a pro rata basis.

 

(d)  First Lien Purchase Closing.  Without limiting the obligations of the
Borrower and the other Grantors under the First Lien Documents to the First Lien
Secured Parties with respect to the Surviving First Lien Obligations, on the
First Lien Purchase Date:

 

(1)  the First Lien Purchasing Parties shall pay to the First Lien
Representatives for the benefit of the First Lien Secured Parties as the
purchase price (the “First Lien Purchase Price”) for the First Lien Purchase
Obligations by wire transfer of immediately available funds an amount equal to
the sum of:  (A) the principal amount (at par) of all loans, advances or similar
extensions of credit included in the First Lien Purchase Obligations (including
unreimbursed amounts drawn under letters of credit, but excluding the undrawn
amount of outstanding letters of credit), and all accrued and unpaid interest
thereon through the First Lien Purchase Date; plus (B) all accrued and unpaid
fees, expenses, breakage costs, indemnities and other First Lien Obligations
owed to the First Lien Secured Parties under the First Lien Documents on the
First Lien Purchase Date, and any prepayment premiums (including, for the
avoidance of doubt, all Applicable Call Protection (as defined in the First Lien
Credit Agreement) and the Applicable Prepayment Premium (as defined in the
Revolving Credit Agreement) that would have been payable to the First Lien
Secured Parties by the Borrower had the First Lien Purchase Obligations been
voluntarily prepaid by the Borrower on the First Lien Purchase Date);

 

(2)  the First Lien Purchasing Parties will deposit with the Revolving Agent or
its designee by wire transfer of immediately available funds, 103% of the
aggregate undrawn amount of all then outstanding letters of credit under the
Revolving Credit Agreement and the aggregate facing, fronting and similar fees
that will accrue thereon through the stated maturity of such letters of credit
(assuming no drawings thereon before stated maturity) (such funds, the “LC Cash
Collateral Account”);

 

(3)  with respect to any Hedging Obligations and Bank Product Obligations (the
“First Lien Excluded Obligations”), the First Lien Purchasing Parties shall
either (x) cash collateralize the First Lien Excluded Obligations in accordance
with the requirements of the documents governing the First Lien Excluded
Obligations or as otherwise may be reasonably acceptable to the applicable Hedge
Providers and Bank Product Providers or (y) if consented to by the applicable
Hedge Providers and Bank Product Providers, continue to treat the First Lien
Excluded Obligations as part of the First Lien Obligations with the same Lien
priorities as those applicable to the First Lien Excluded Obligations prior to
the closing of the First Lien Purchase; and

 

57

--------------------------------------------------------------------------------


 

(4)  the Second Lien Administrative Agent (on behalf of itself and the First
Lien Purchasing Parties) or Trustee (on behalf of itself and the First Lien
Purchasing Parties) (as applicable) will execute and deliver to the First Lien
Representatives a waiver of all claims arising out of this Agreement and the
transactions contemplated hereby as a result of exercising the purchase option
contemplated by this Section 2.17.

 

Interest on the First Lien Purchase Obligations shall be calculated to but
excluding the First Lien Purchase Date if the amounts so paid by the First Lien
Purchasing Parties to the account(s) designated by the First Lien
Representatives are received in such account(s) prior to 2:00 p.m., New York
City time, on the First Lien Purchase Date, and interest shall be calculated to
and including the First Lien Purchase Date if the amounts so paid by the First
Lien Purchasing Parties to the account(s) designated by the First Lien
Representatives are received in such account(s) later than 2:00 p.m., New York
City time, on the First Lien Purchase Date.  Promptly after the closing of the
First Lien Purchase, the First Lien Representatives will distribute the First
Lien Purchase Price to the First Lien Secured Parties in accordance with the
terms of the First Lien Documents.  After the closing of the First Lien
Purchase, the First Lien Purchasing Parties may request that the Revolving
Agent, the First Lien Administrative Agent and the letter of credit issuer under
the Revolving Credit Agreement immediately resign as such under the First Lien
Documents.  Upon such resignations, a new administrative agent and letter of
credit issuer will be elected or appointed in accordance with the Revolver
Credit Agreement and a new administrative agent will be elected or appointed in
accordance with the First Lien Credit Agreement.

 

(e)  Application of Cash Collateral for Letters of Credit.  The Revolving Agent
will apply funds in the LC Cash Collateral Account to reimburse issuers of
letters of credit outstanding under the Revolving Credit Agreement on the First
Lien Purchase Date for drawings thereunder and for any customary fees charged by
such issuers in connection with such draws, and facing, fronting or similar
fees.  After giving effect to each such payment, any remaining funds in the LC
Cash Collateral Account which exceed 103% of the sum of the aggregate undrawn
amount of all such outstanding letters of credit and the aggregate facing,
fronting and similar fees that will accrue thereon through the stated maturity
of such letters of credit (assuming no drawings thereon before stated maturity)
will be returned to the First Lien Purchasing Parties (as their interests
appear).  When all such letters of credit have been cancelled with the consent
of the beneficiary thereof, expired or been fully drawn, and after all payments
from the account described above have been made, any funds in the LC Cash
Collateral Account will be returned to the First Lien Purchasing Parties (as
their interest may appear).

 

(f)  Shortfall in LC Cash Collateral Account.  If for any reason other than the
gross negligence or willful misconduct of the Revolving Agent as determined by a
final, non-appealable judgment of a court of competent jurisdiction, the LC Cash
Collateral Account is less than the amount owing with respect to a letter of
credit described in paragraph (e) above, then the First Lien Purchasing Parties
will, in proportion to their interests, promptly reimburse the Revolving Agent
(who will then pay the applicable issuer) the amount of such deficiency.

 

(g)  Consents.  The Revolving Agent, the First Lien Administrative Agent, the
Borrower and the other Grantors hereby irrevocably consent to any assignment
effected to one or more First Lien Purchasing Parties pursuant to this
Section 2.17, including in any Insolvency or

 

58

--------------------------------------------------------------------------------


 

Liquidation Proceeding and hereby agree that no further documentation or consent
shall be required to evidence the First Lien Purchase.  Immediately following
the receipt of the First Lien Purchase Price, (i) the First Lien Purchase shall
be deemed to have occurred without further action by any party, (ii) the
Revolving Agent shall record the assignment to each First Lien Purchasing Party
(in accordance with their respective ratable shares) in the register
contemplated by the Revolving Credit Agreement without further action or consent
by or from any party, (iii) the First Lien Purchasing Parties shall be deemed to
be the holders of the First Lien Purchase Obligations (and all obligations of
the Lenders under the Revolving Credit Agreement and the First Lien Credit
Agreement, including any commitments to extend credit under the Revolving Credit
Agreement and the First Lien Credit Agreement) for all purposes under this
Agreement, the Revolving Credit Agreement and the First Lien Credit Agreement
and (iv) the First Lien Administrative Agent shall record the assignment to each
First Lien Purchasing Party (in accordance with their respective ratable shares)
in the register contemplated by the First Lien Credit Agreement without further
action or consent by or from any party.

 

SECTION 2.18     Second Lien Purchase Right.

 

(a)  Delivery of Second Lien Right to Purchase Notice.  Without prejudice to the
enforcement of the Second Lien Secured Parties’ remedies under the Second Lien
Documents, this Agreement, at law or in equity or otherwise, the Second Lien
Administrative Agent agrees that, at any time following:

 

(1)  the Second Lien Administrative Agent’s receipt of a written notice of the
occurrence of Second Lien Purchase Event of Default from the Trustee;

 

(2)  (i) a payment default under the Second Lien Credit Agreement that has not
been cured (or waived by the lenders under the Second Lien Credit Agreement or
the Second Lien Administrative Agent) within 10 Business Days of the occurrence
thereof, (ii) a breach of Section 6 of the Second Lien Credit Agreement which
results in the occurrence of an Event of Default (under and as defined in the
Second Lien Credit Agreement) that has not been cured (or waived by the lenders
under the Second Lien Credit Agreement or the Second Lien Administrative Agent)
or (iii) a termination of the commitments or acceleration of the Second Lien
Obligations under the Revolving Credit Agreement; or

 

(3)  the commencement of an Insolvency or Liquidation Proceeding,

 

(each a “Second Lien Purchase Triggering Event”), it will give the Borrower and
the Trustee written notice (a “Second Lien Right to Purchase Notice”) not less
than five Business Days prior to commencing any enforcement action with respect
to the Collateral, which notice shall be effective for all enforcement actions
taken after the date of such notice, and the Trustee shall promptly distribute
such written notice to the Third Lien Secured Parties.

 

(b)  Exercise of Second Lien Purchase Right.  Any Third Lien Secured Party shall
have the option, by irrevocable written notice (the “Second Lien Purchase
Notice”) delivered by the Trustee to the Collateral Agent and the Second Lien
Administrative Agent no later than five Business Days after receipt by the
Trustee of the Second Lien Right to Purchase Notice, to purchase all, but not
less than all, of the Second Lien Obligations (including any unfunded

 

59

--------------------------------------------------------------------------------


 

commitments under the Second Lien Documents) (the “Second Lien Purchase
Obligations”).  If the Trustee so delivers the Second Lien Purchase Notice by
the date specified above, the Collateral Agent shall not commence, or if
previously commenced, shall not continue, any enforcement actions or exercise
any other remedies under Article III of this Agreement; provided that the Second
Lien Purchase shall have been consummated in accordance with this Section 2.18
and pursuant to documentation mutually acceptable to each of the Second Lien
Administrative Agent and the Second Lien Purchasing Parties, on or before the
date specified in the Second Lien Purchase Notice; provided, further, that if
the Second Lien Purchase shall not have been consummated by the date specified
in the Second Lien Purchase Notice, then the Second Lien Administrative Agent
and the Second Lien Secured Parties shall have no further obligations pursuant
to this Section 2.18 and may take any further actions in their sole discretion
in accordance with the Second Lien Documents and this Agreement.  If the Trustee
fails to deliver to the Collateral Agent and the Second Lien Administrative
Agent a Second Lien Purchase Notice within five Business Days after receipt by
the Trustee of the Second Lien Right to Purchase Notice, then the Trustee and
the Third Lien Secured Parties shall have irrevocably waived their rights
pursuant to this Section 2.18 and the Second Lien Administrative Agent and
Second Lien Secured Parties shall have no further obligations pursuant to this
Section 2.18 and may take any further actions in their sole discretion in
accordance with the Second Lien Documents and this Agreement.

 

(c)  Second Lien Purchase.  On or before the date specified (the “Second Lien
Purchase Date”) by the Third Lien Secured Parties electing to purchase pursuant
to this Section 2.18 in the Second Lien Purchase Notice (the “Second Lien
Purchasing Parties”) (which shall be a Business Day not less than five Business
Days, nor more than ten Business Days, after receipt by the Collateral Agent and
the Second Lien Administrative Agent of the Second Lien Purchase Notice), the
Second Lien Secured Parties shall, subject to any required approval of any court
or other governmental authority then in effect, sell to the Second Lien
Purchasing Parties, and the Second Lien Purchasing Parties shall purchase (the
“Second Lien Purchase”) from the Second Lien Secured Parties the Second Lien
Purchase Obligations; provided that the Second Lien Purchase shall not in any
way affect any rights of the Second Lien Secured Parties with respect to
indemnification and other obligations of the Borrower and the other Grantors
under the Second Lien Documents that are expressly stated to survive the
termination of the Second Lien Documents (the “Surviving Second Lien
Obligations”).  The Second Lien Purchase shall be made without representation or
warranty of any kind by the Second Lien Secured Parties as to the Second Lien
Obligations, the Collateral or otherwise and without recourse to the Second Lien
Secured Parties, except that the Second Lien Secured Parties shall represent and
warrant: (i) the amount of the Second Lien Obligations being purchased and
(ii) that the Second Lien Secured Parties own the Second Lien Obligations free
and clear of any Liens (other than participation interests not prohibited by the
Second Lien Documents).  In the event that the Second Lien Purchasing Parties
consist of more than one Third Lien Secured Party, the obligations of the Second
Lien Purchase Parties in respect of the Second Lien Purchase and the Second Lien
Purchase Price shall be allocated among the Second Lien Purchasing Parties on a
pro rata basis.

 

(d)  Second Lien Purchase Closing.  Without limiting the obligations of the
Borrower and the other Grantors under the Second Lien Documents to the Second
Lien Secured Parties with respect to the Surviving Second Lien Obligations, on
the Second Lien Purchase Date:

 

60

--------------------------------------------------------------------------------


 

(1)  the Second Lien Purchasing Parties shall pay to the Second Lien
Administrative Agent for the benefit of the Second Lien Secured Parties as the
purchase price (the “Second Lien Purchase Price”) for the Second Lien Purchase
Obligations by wire transfer of immediately available funds an amount equal to
the sum of:  (A) the principal amount (at par) of all loans, advances or similar
extensions of credit included in the Second Lien Purchase Obligations, and all
accrued and unpaid interest thereon through the Second Lien Purchase Date; plus
(B) all accrued and unpaid fees, expenses, breakage costs, indemnities and other
Second Lien Obligations owed to the Second Lien Secured Parties under the Second
Lien Documents on the Second Lien Purchase Date, and any prepayment premiums
(including, for the avoidance of doubt, all Call Protection (as defined in the
Second Lien Credit Agreement) that would have been payable to the Second Lien
Secured Parties by the Borrower had the Second Lien Purchase Obligations been
voluntarily prepaid by the Borrower on the Second Lien Purchase Date);

 

(2) [Reserved]; and

 

(3)  the Trustee (on behalf of itself and the Second Lien Purchasing Parties)
will execute and deliver to the Second Lien Administrative Agent a waiver of all
claims arising out of this Agreement and the transactions contemplated hereby as
a result of exercising the purchase option contemplated by this Section 2.18.

 

Interest on the Second Lien Purchase Obligations shall be calculated to but
excluding the Second Lien Purchase Date if the amounts so paid by the Second
Lien Purchasing Parties to the account designated by the Second Lien
Administrative Agent are received in such account prior to 2:00 p.m., New York
City time, on the Second Lien Purchase Date, and interest shall be calculated to
and including the Second Lien Purchase Date if the amounts so paid by the Second
Lien Purchasing Parties to the account designated by the Second Lien
Administrative Agent are received in such account later than 2:00 p.m., New York
City time, on the Second Lien Purchase Date.  Promptly after the closing of the
Second Lien Purchase, the Second Lien Administrative Agent will distribute the
Second Lien Purchase Price to the Second Lien Secured Parties in accordance with
the terms of the Second Lien Documents.  After the closing of the Second Lien
Purchase, the Second Lien Purchasing Parties may request that the Second Lien
Administrative Agent immediately resign as such under the Second Lien
Documents.  Upon such resignation, a new administrative agent will be elected or
appointed in accordance with the Second Lien Credit Agreement.

 

(e)  Consents.  The Second Lien Administrative Agent, the Borrower and the other
Grantors hereby irrevocably consent to any assignment effected to one or more
Second Lien Purchasing Parties pursuant to this Section 2.18, including in any
Insolvency or Liquidation Proceeding and hereby agree that no further
documentation or consent shall be required to evidence the Second Lien
Purchase.  Immediately following the receipt of the Second Lien Purchase Price,
(i) the Second Lien Purchase shall be deemed to have occurred without further
action by any party, (ii) the Second Lien Administrative Agent shall record the
assignment to each Second Lien Purchasing Party (in accordance with their
respective ratable shares) in the register contemplated by the Second Lien
Credit Agreement without further action or consent by or from any party and
(iii) the Second Lien Purchasing Parties shall be deemed to be the holders of
the Second Lien Purchase Obligations (and all obligations of the Lenders under
the Second Lien Credit Agreement, including any commitments to extend credit
under the Second Lien

 

61

--------------------------------------------------------------------------------


 

Credit Agreement) for all purposes under this Agreement and the Second Lien
Credit Agreement.

 

SECTION 2.19     Prohibition on Contesting Liens.

 

Each of the Collateral Agent (on behalf of the Second Lien Secured Parties), the
Second Lien Administrative Agent, for itself and on behalf of the Second Lien
Secured Parties, the Collateral Agent (on behalf of the Third Lien Secured
Parties) and the Trustee, for itself and on behalf of the Third Lien Secured
Parties, agrees that it will not (and hereby waives any right to) directly or
indirectly contest or support any other Person in contesting, in any proceeding
(including any Insolvency or Liquidation Proceeding), the priority (up to the
First Lien Cap), validity, perfection, extent or enforceability of a First Lien
held, or purported to be held, by or on behalf of any of the First Lien Secured
Parties in the Collateral, or the provisions of this Agreement; provided that
nothing in this Agreement shall be construed to prevent or impair the rights of
the Collateral Agent (on behalf of the Second Lien Secured Parties), the Second
Lien Administrative Agent, for itself and on behalf of the Second Lien Secured
Parties, the Collateral Agent (on behalf of the Third Lien Secured Parties) and
the Trustee, for itself and on behalf of the Third Lien Secured Parties, to
enforce this Agreement.

 

Each of the Collateral Agent (on behalf of the First Lien Secured Parties), each
First Lien Representative, for itself and on behalf of the First Lien Secured
Parties represented by it, the Collateral Agent (on behalf of the Third Lien
Secured Parties) and the Trustee, for itself and on behalf of the Third Lien
Secured Parties, agrees that it will not (and hereby waives any right to)
directly or indirectly contest or support any other Person in contesting, in any
proceeding (including any Insolvency or Liquidation Proceeding), the priority
(up to the Second Lien Cap), validity, perfection, extent or enforceability of a
Second Lien held, or purported to be held, by or on behalf of any of the Second
Lien Secured Parties in the Collateral, or the provisions of this Agreement;
provided that nothing in this Agreement shall be construed to prevent or impair
the rights of the Collateral Agent (on behalf of the First Lien Secured
Parties), each First Lien Representative, for itself and on behalf of the First
Lien Secured Parties represented by it, the Collateral Agent (on behalf of the
Third Lien Secured Parties) and the Trustee, for itself and on behalf of the
Third Lien Secured Parties, to enforce this Agreement.

 

Each of the Collateral Agent (on behalf of the First Lien Secured Parties), each
First Lien Representative, for itself and on behalf of the First Lien Secured
Parties represented by it, the Collateral Agent (on behalf of the Second Lien
Secured Parties) and the Second Lien Administrative Agent, for itself and on
behalf of the Second Lien Secured Parties, agrees that it will not (and hereby
waives any right to) directly or indirectly contest or support any other Person
in contesting, in any proceeding (including any Insolvency or Liquidation
Proceeding), the priority (up to the Third Lien Cap), validity, perfection,
extent or enforceability of a Third Lien held, or purported to be held, by or on
behalf of any of the Third Lien Secured Parties in the Collateral, or the
provisions of this Agreement; provided that nothing in this Agreement shall be
construed to prevent or impair the rights of the Collateral Agent (on behalf of
the First Lien Secured Parties), each First Lien Representative, for itself and
on behalf of the First Lien Secured Parties represented by it, the Collateral
Agent (on behalf of the Second Lien Secured Parties) and the Second Lien
Administrative Agent, for itself and on behalf of the Second Lien Secured
Parties, to enforce this Agreement.

 

62

--------------------------------------------------------------------------------


 

SECTION 2.20     Revolver Purchase Right.

 

(a)  Delivery of Revolver Right to Purchase Notice.  Without prejudice to the
enforcement of the First Lien Secured Parties’ remedies under the First Lien
Documents, this Agreement, at law or in equity or otherwise, the Revolving Agent
agrees that, at any time following:

 

(1)  the Revolving Agent’s receipt of a written notice of the occurrence of
Material Event of Default from the First Lien Administrative Agent;

 

(2)  (i) a payment default under the Revolving Credit Agreement that has not
been cured (or waived by the lenders under the Revolving Credit Agreement or the
Revolving Agent) within 10 Business Days of the occurrence thereof, (ii) a
breach of Section 6 or 7 of the Revolving Credit Agreement which results in the
occurrence of an Event of Default (under and as defined in the Revolving Credit
Agreement) that has not been cured (or waived by the lenders under the Revolving
Credit Agreement or the Revolving Agent), (iii) a termination of the commitments
or acceleration of the Revolving Credit Obligations under the Revolving Credit
Agreement or (iv) following the occurrence and during continuance of any
Specified Event of Default (under and as defined in the Revolving Credit
Agreement as in effect on the date hereof), receipt of notice by the First Lien
Administrative Agent from the Revolving Agent that any lender under the
Revolving Credit Agreement intends to make an assignment to any Disqualified
Institution (as defined in the Revolving Credit Agreement as in effect on the
date hereof); or

 

(3)  the commencement of an Insolvency or Liquidation Proceeding,

 

(each a “Revolver Purchase Triggering Event”), the Revolving Agent will promptly
give the First Lien Administrative Agent and the Borrower a written notice of
the occurrence of such Revolver Purchase Triggering Event (a “Revolver Right to
Purchase Notice”), and the First Lien Administrative Agent shall promptly
distribute such written notice to the First Lien Secured Parties as provided for
in the First Lien Credit Agreement.

 

(b)  Exercise of Revolver Purchase Right.  Any First Lien Secured Party in
respect of the First Lien Credit Agreement shall have the option, by irrevocable
written notice (the “Revolver Purchase Notice”) delivered by the First Lien
Administrative Agent to the Collateral Agent and the Revolving Agent no later
than five Business Days after receipt by the First Lien Administrative Agent of
the Revolver Right to Purchase Notice, to purchase all, but not less than all,
of the Revolving Credit Obligations (including any unfunded commitments under
the Revolving Credit Agreement but excluding any Hedging Obligations and any
Bank Product Obligations) (the “Revolver Purchase Obligations”).  If the First
Lien Administrative Agent so delivers the Revolver Purchase Notice by the date
specified herein,  the Collateral Agent shall not commence, or if previously
commenced, shall not continue, any enforcement actions or exercise any other
remedies under this Agreement (other than the exercise of control over any
Deposit Account and the withdrawal and application of funds on deposit therein,
in each case, in accordance with Section 5.15 at the direction of the Revolver
Agent) or propose any DIP Financing; provided that the Revolver Purchase shall
have been consummated in accordance with this Section 2.20 and pursuant to
documentation mutually acceptable to the Revolving Agent and the Revolver
Purchasing Parties, on or before the date specified in the

 

63

--------------------------------------------------------------------------------


 

Revolver Purchase Notice; provided, further, that if the Revolver Purchase shall
not have been consummated by the date specified in the Revolver Purchase Notice,
then the Revolving Agent and the First Lien Secured Parties in respect of the
Revolving Credit Agreement shall have no further obligations pursuant to this
Section 2.20 and may take any further actions in their sole discretion in
accordance with the Revolving Credit Agreement and this Agreement.  If the First
Lien Administrative Agent fails to deliver to the Collateral Agent and the
Revolving Agent a Revolver Purchase Notice within five Business Days after
receipt by the First Lien Administrative Agent of the Revolver Right to Purchase
Notice, then the First Lien Administrative Agent and the First Lien Secured
Parties in respect of the First Lien Credit Agreement shall have irrevocably
waived their rights pursuant to this Section 2.20 and the Revolving Agent and
First Lien Secured Parties in respect of the Revolving Credit Agreement shall
have no further obligations pursuant to this Section 2.20 and may take any
further actions in their sole discretion in accordance with the Revolving Credit
Agreement and this Agreement.

 

(c)  Revolver Purchase.  On or before the date specified (the “Revolver Purchase
Date”) by the First Lien Secured Parties in respect of the First Lien Credit
Agreement electing to purchase pursuant to this Section 2.20 in the Revolver
Purchase Notice (the “Revolver Purchasing Parties”) (which shall be a Business
Day not less than five Business Days, nor more than ten Business Days, after
receipt by the Collateral Agent and the Revolving Agent of the Revolver Purchase
Notice), the First Lien Secured Parties in respect of the Revolving Credit
Agreement shall, subject to any required approval of any court or other
governmental authority then in effect, sell to the Revolver Purchasing Parties,
and the Revolver Purchasing Parties shall purchase (the “Revolver Purchase”)
from the First Lien Secured Parties in respect of the Revolving Credit Agreement
the Revolver Purchase Obligations; provided that the Revolver Purchase shall not
in any way affect any rights of the First Lien Secured Parties in respect of the
Revolving Credit Agreement with respect to indemnification and other obligations
of the Borrower and the other Grantors under the Revolving Credit Agreement that
are expressly stated to survive the termination of the Revolving Credit
Agreement (the “Surviving Revolving Obligations”).  The Revolver Purchase shall
be made without representation or warranty of any kind by the First Lien Secured
Parties in respect of the Revolving Credit Agreement as to the Revolving Credit
Obligations, the Collateral or otherwise and without recourse to the First Lien
Secured Parties in respect of the Revolving Credit Agreement, except that the
First Lien Secured Parties in respect of the Revolving Credit Agreement shall
represent and warrant: (i) the amount of the Revolving Credit Obligations being
purchased and (ii) that the First Lien Secured Parties in respect of the
Revolving Credit Agreement own the Revolving Credit Obligations free and clear
of any Liens (other than participation interests not prohibited by the Revolving
Credit Agreement).  In the event that the Revolver Purchasing Parties consist of
more than one First Lien Secured Party in respect of the First Lien Credit
Agreement, the obligations of the Revolver Purchase Parties in respect of the
Revolver Purchase and the Revolver Purchase Price shall be allocated among the
Revolver Purchasing Parties on a pro rata basis.

 

(d)  Revolver Purchase Closing.  Without limiting the obligations of the
Borrower and the other Grantors under the First Lien Documents to the First Lien
Secured Parties in respect of the Revolving Credit Agreement with respect to the
Surviving Revolving Obligations, on the Revolver Purchase Date:

 

64

--------------------------------------------------------------------------------


 

(1)  the Revolver Purchasing Parties shall pay to the Revolving Agent for the
benefit of the First Lien Secured Parties in respect of the Revolving Credit
Agreement as the purchase price (the “Revolver Purchase Price”) for the Revolver
Purchase Obligations by wire transfer of immediately available funds an amount
equal to the sum of:  (A) the principal amount (at par) of all loans, advances
or similar extensions of credit included in the Revolver Purchase Obligations
(including unreimbursed amounts drawn under letters of credit, but excluding
(x) the undrawn amount of outstanding letters of credit, (y) Hedging Obligations
and (z) Bank Product Obligations), and all accrued and unpaid interest thereon
through the Revolver Purchase Date; plus (B) all accrued and unpaid fees
(excluding, for the avoidance of doubt, any prepayment premiums including the
Applicable Prepayment Premium (as defined in the Revolving Credit Agreement)),
expenses, breakage costs, indemnities and other Revolving Credit Obligations
owed to the First Lien Secured Parties in respect of the Revolving Credit
Agreement under the Revolving Credit Agreement on the Revolver Purchase Date;
provided, that the Applicable Prepayment Premium shall be payable by the
Borrower to the Revolving Agent on the Revolver Purchase Date and, to the extent
not otherwise paid by the Borrower, may be advanced by the Revolving Agent under
the Revolving Credit Agreement (it being understood that the failure of the
Borrower to pay the Applicable Prepayment Premium on such date shall not
invalidate the Revolver Purchase);

 

(2)  the Revolver Purchasing Parties will deposit with the Revolving Agent or
its designee by wire transfer of immediately available funds, 103% of the
aggregate undrawn amount of all then outstanding letters of credit under the
Revolving Credit Agreement (such funds, the “Revolver Purchase LC Cash
Collateral Account”);

 

(3)  [Reserved]; and

 

(4)  the First Lien Administrative Agent (on behalf of itself and the Revolver
Purchasing Parties) will execute and deliver to the Revolving Agent a waiver of
all claims arising out of this Agreement and the transactions contemplated
hereby as a result of exercising the purchase option contemplated by this
Section 2.20.

 

Interest on the Revolver Purchase Obligations shall be calculated to but
excluding the Revolver Purchase Date if the amounts so paid by the Revolver
Purchasing Parties to the account(s) designated by the Revolving Agent are
received in such account(s) prior to 2:00 p.m., New York City time, on the
Revolver Purchase Date, and interest shall be calculated to and including the
Revolver Purchase Date if the amounts so paid by the Revolver Purchasing Parties
to the account(s) designated by the Revolving Agent are received in such
account(s) later than 2:00 p.m., New York City time, on the Revolver Purchase
Date.  Promptly after the closing of the Revolver Purchase, the Revolving Agent
will distribute the Revolver Purchase Price to the First Lien Secured Parties in
respect of the Revolving Credit Agreement in accordance with the terms of the
Revolving Credit Agreement.  After the closing of the Revolver Purchase, the
Revolver Purchasing Parties may request that the Revolving Agent and the letter
of credit issuer under the Revolving Credit Agreement immediately resign as such
under the Revolving Credit Agreement.  Upon such resignations, a new
administrative agent and letter of credit issuer will be elected or appointed in
accordance with the Revolver Credit Agreement.

 

65

--------------------------------------------------------------------------------


 

(e)  Application of Cash Collateral for Letters of Credit.  The Revolving Agent
will apply funds in the Revolver Purchase LC Cash Collateral Account to
reimburse issuers of letters of credit outstanding under the Revolving Credit
Agreement on the Revolver Purchase Date for drawings thereunder and for any
customary fees charged by such issuers in connection with such draws.  After
giving effect to each such payment, any remaining funds in the Revolver Purchase
LC Cash Collateral Account which exceed 103% of the sum of the aggregate undrawn
amount of all such outstanding letters of credit will be returned to the
Revolver Purchasing Parties (as their interests appear).  When all such letters
of credit have been cancelled with the consent of the beneficiary thereof,
expired or been fully drawn, and after all payments from the account described
above have been made, any funds in the Revolver Purchase LC Cash Collateral
Account will be returned to the Revolver Purchasing Parties (as their interest
may appear).

 

(f)  Shortfall in Revolver Purchase LC Cash Collateral Account.  If for any
reason other than the gross negligence or willful misconduct of the Revolving
Agent as determined by a final, non-appealable judgment of a court of competent
jurisdiction, the Revolver Purchase LC Cash Collateral Account is less than the
amount owing with respect to a letter of credit described in paragraph
(e) above, then the Revolver Purchasing Parties will, in proportion to their
interests, promptly reimburse the Revolving Agent (who will then pay the
applicable issuer) the amount of such deficiency to the extent the Revolving
Agent has advanced such amounts to any issuer under the Revolving Credit
Agreement.

 

(g)  Consents.  The Revolving Agent, the Borrower and the other Grantors hereby
irrevocably consent to any assignment effected to one or more Revolver
Purchasing Parties pursuant to this Section 2.20, including in any Insolvency or
Liquidation Proceeding and hereby agree that no further documentation or consent
shall be required to evidence the Revolver Purchase.  Immediately following the
receipt of the Revolver Purchase Price, (i) the Revolver Purchase shall be
deemed to have occurred without further action by any party, (ii) the Revolving
Agent shall record the assignment to each Revolver Purchasing Party (in
accordance with their respective Revolver Purchasing Shares (as defined in the
First Lien Credit Agreement)) in the register contemplated by the Revolving
Credit Agreement without further action or consent by or from any party and
(iii) the Revolver Purchasing Parties shall be deemed to be the holders of the
Revolver Purchase Obligations (and all obligations of the Lenders under the
Revolving Credit Agreement, including any commitments to extend credit under the
Revolving Credit Agreement) for all purposes under this Agreement and the
Revolving Credit Agreement.

 

SECTION 2.21     Payment of Cash Interest on Notes.

 

For any Interest Payment Date other than the stated maturity of the Notes, if as
of the Determination Date immediately preceding such Interest Payment Date there
is a Specified Cash Payment Event, the Cash Interest payable in respect of the
Notes on such Interest Payment Date shall instead be payable entirely in PIK
Interest in respect of the Notes and will be added to the PIK Interest in
respect of the Notes otherwise payable on such Interest Payment Date.  For
purposes of this Section 2.21, the terms “Interest Payment Date”, “Cash
Interest” and “PIK Interest” shall have the meanings assigned thereto in the
Indenture as in effect on the date hereof.

 

66

--------------------------------------------------------------------------------


 

ARTICLE 3.         OBLIGATIONS AND POWERS OF COLLATERAL AGENT

 

SECTION 3.1       Appointment and Undertaking of the Collateral Agent.

 

(a)           Each Hedge Provider, each Bank Product Provider and each other
Secured Party acting through its respective Secured Debt Representative hereby
appoints the Collateral Agent to serve as collateral agent hereunder on the
terms and conditions set forth herein.  Subject to, and in accordance with, this
Agreement, the Collateral Agent will, as collateral agent, for the benefit
solely and exclusively of the present and future Secured Parties, in accordance
with the terms of this Agreement:

 

(1)           accept, enter into, hold, maintain, administer and enforce all
Security Documents, including all Collateral subject thereto, and all Liens
created thereunder, perform its obligations hereunder and under the Security
Documents and protect, exercise and enforce the interests, rights, powers and
remedies granted or available to it under, pursuant to or in connection with the
Security Documents;

 

(2)           take all lawful and commercially reasonable actions permitted
under the Security Documents that it may deem necessary or advisable to protect
or preserve its interest in the Collateral subject thereto and such interests,
rights, powers and remedies;

 

(3)           deliver and receive notices pursuant to this Agreement and the
Security Documents;

 

(4)           sell, assign, collect, assemble, foreclose on, institute legal
proceedings with respect to, or otherwise exercise or enforce the rights and
remedies of a secured party (including a mortgagee, trust deed beneficiary and
insurance beneficiary or loss payee) with respect to the Collateral under the
Security Documents and its other interests, rights, powers and remedies;

 

(5)           remit as provided in Section 3.4 all cash proceeds received by the
Collateral Agent from the collection, foreclosure or enforcement of its interest
in the Collateral under the Security Documents or any of its other interests,
rights, powers or remedies;

 

(6)           execute and deliver (i) amendments and supplements to the Security
Documents as from time to time authorized pursuant to Section 7.1 accompanied by
an Officers’ Certificate to the effect that the amendment or supplement was
permitted under Section 7.1 and (ii) acknowledgements of Intercreditor Joinders
delivered pursuant to the definitions of “First Lien Debt,” “Second Lien Debt”
and “Third Lien Debt” set forth herein and Section 3.9 and 7.20 hereof; and

 

(7)           release any Lien granted to it by any Security Document upon any
Collateral if and as required by Section 3.2 or Article 4.

 

67

--------------------------------------------------------------------------------


 

(b)           Each party to this Agreement acknowledges and consents to the
undertaking of the Collateral Agent set forth in Section 3.1(a) and agrees to
each of the other provisions of this Agreement applicable to the Collateral
Agent.

 

(c)           Notwithstanding anything to the contrary contained in this
Agreement, the Collateral Agent will not commence any exercise of remedies or
any foreclosure actions or otherwise take any action or proceeding against any
of the Collateral (other than actions as necessary to prove, protect or preserve
the Liens securing the Secured Obligations) unless and until it shall have been
directed in writing by an Act of Required Secured Parties and then only in
accordance with the provisions of this Agreement.

 

(d)           Act or decline to act in connection with any enforcement of Liens
as provided in Section 3.3

 

(e)           Notwithstanding anything to the contrary contained in this
Agreement, no First Lien Representative, the Second Lien Administrative Agent or
the Trustee may serve as Collateral Agent.  In addition,  notwithstanding
anything to the contrary contained in this Agreement, neither the Borrower nor
any of its Affiliates may serve as Collateral Agent.

 

SECTION 3.2       Release or Subordination of Liens.  The Collateral Agent will
not release or subordinate any Lien of the Collateral Agent or consent to the
release or subordination of any Lien of the Collateral Agent, except:

 

(a)           as directed by an Act of Required Secured Parties accompanied by
an Officers’ Certificate to the effect that the release or subordination was
permitted by each applicable Secured Debt Document;

 

(b)           as required by Article 4;

 

(c)           as ordered pursuant to applicable law under a final and
nonappealable order or judgment of a court of competent jurisdiction;

 

(d)           for the subordination of the Second Liens to the First Liens; or

 

(e)           for the subordination of the Third Liens to the First Liens and
the Second Liens.

 

SECTION 3.3       Enforcement of Liens.  If the Collateral Agent at any time
receives written notice that any event has occurred that constitutes a default
under any Secured Debt Document entitling the Collateral Agent to foreclose
upon, collect or otherwise enforce its Liens under the Security Documents, the
Collateral Agent will promptly deliver written notice thereof to each Secured
Debt Representative.  Thereafter, the Collateral Agent may await direction by an
Act of Required Secured Parties and will act, or decline to act, as directed by
an Act of Required Secured Parties, in the exercise and enforcement of the
Collateral Agent’s interests, rights, powers and remedies in respect of the
Collateral or under the Security Documents or applicable law and, following the
initiation of such exercise of remedies, the Collateral Agent will act, or
decline to act, with respect to the manner of such exercise of remedies as
directed by an Act of Required Secured Parties; provided, however, that, prior
to the Discharge of First Lien

 

68

--------------------------------------------------------------------------------


 

Obligations, upon expiration of the Second Lien Standstill Period, the
Collateral Agent shall exercise or decline to exercise enforcement rights,
powers and remedies under the Second Lien Security Documents as directed by the
Required Second Lien Debtholders and as provided in Section 2.5 hereof unless
the First Lien Secured Parties or a First Lien Representative shall have caused
the Collateral Agent to commence and diligently pursue the exercise of rights
and remedies with respect to all or any material portion of the Collateral;
provided, further, however, that, after the Discharge of First Lien Obligations
but prior to the Discharge of Second Lien Obligations, upon expiration of the
Third Lien Standstill Period, the Collateral Agent shall exercise or decline to
exercise enforcement rights, powers and remedies under the Third Lien Security
Documents as directed by the Required Third Lien Debtholders and as provided in
Section 2.5 hereof unless the Second Lien Secured Parties or the Second Lien
Administrative Agent shall have caused the Collateral Agent to commence and
diligently pursue the exercise of rights and remedies with respect to all or any
material portion of the Collateral.  Unless it has been directed to the contrary
by an Act of Required Secured Parties, the Collateral Agent in any event may
(but will not be obligated to) take or refrain from taking such action with
respect to any default under any Secured Debt Document as it may deem advisable
and in the best interest of the Secured Parties.

 

SECTION 3.4       Application of Proceeds.

 

(a)           The Collateral Agent will apply the proceeds of any collection,
sale, foreclosure or other realization upon, or exercise of any right or remedy
with respect to, any Collateral and the proceeds thereof, and the proceeds of
any title insurance or other insurance policy required under any First Lien
Document, Second Lien Document or Third Lien Document or otherwise covering the
Collateral in the following order of application:

 

FIRST, to the payment of all amounts payable under this Agreement on account of
the Collateral Agent’s fees and any reasonable legal fees, costs and expenses or
other liabilities of any kind incurred by the Collateral Agent or any co-trustee
or agent of the Collateral Agent in connection with any Security Document
(including, but not limited to, indemnification obligations that are then due
and payable);

 

SECOND, to the repayment of obligations, other than the Secured Obligations,
secured by a Permitted Prior Lien on the Collateral sold or realized upon to the
extent that such other Lien has priority over the First Liens but only if such
obligation is discharged (in whole or in part) in connection with such sale;

 

THIRD, to the Revolving Agent and the respective Bank Product Providers in
respect of Revolving Credit Obligations, for application to the payment of all
such outstanding First Lien Debt under the Revolving Credit Agreement and any
such other First Lien Obligations (including any Applicable Prepayment Premium
(as defined in the Revolving Credit Agreement) and any Bank Product Obligations
that are Revolving Credit Obligations but excluding any Hedging Obligations)
arising in connection with the Revolving Credit Agreement that are then due and
payable and so secured (for application in such order as may be provided in the
Revolving Credit Agreement or other relevant First Lien Documents relating to
the Revolving Credit Agreement) in an amount sufficient to pay in full in cash
all such outstanding First Lien Debt under the Revolving

 

69

--------------------------------------------------------------------------------


 

Credit Agreement and all other First Lien Obligations (including any Applicable
Prepayment Premium (as defined in the Revolving Credit Agreement) and any Bank
Product Obligations that are Revolving Credit Obligations but excluding any
Hedging Obligations) arising in connection with the Revolving Credit Agreement
that are then due and payable (including all interest and fees accrued thereon
after the commencement of any Insolvency or Liquidation Proceeding at the rate,
including any applicable post-default rate, specified in the Revolving Credit
Agreement, even if such interest is not enforceable, allowable or allowed as a
claim in such proceeding, and including the discharge or cash collateralization
(at the lower of (1) 103% of the aggregate undrawn amount and (2) the percentage
of the aggregate undrawn amount required for release of Liens under the terms of
the Revolving Credit Agreement) of all outstanding letters of credit
constituting First Lien Debt under the Revolving Credit Agreement);

 

FOURTH, to the other respective First Lien Representatives not covered by clause
THIRD above and the respective Hedge Providers and Bank Product Providers not
covered by clause THIRD above, on a pro rata basis for each other Series of
First Lien Debt and Hedging Obligations and Bank Product Obligations that are
secured by such Collateral (or, where such Hedging Obligations or Bank Product
Obligations are represented by a First Lien Representative, to such First Lien
Representative on their behalf) for application to the payment of all such other
outstanding First Lien Debt and any such other First Lien Obligations that are
then due and payable and so secured (for application in such order as may be
provided in the First Lien Documents applicable to the respective First Lien
Obligations) in an amount sufficient to pay in full in cash all other
outstanding First Lien Debt and all other First Lien Obligations that are then
due and payable (including all interest and fees accrued thereon after the
commencement of any Insolvency or Liquidation Proceeding at the rate, including
any applicable post-default rate, specified in the First Lien Documents, even if
such interest is not enforceable, allowable or allowed as a claim in such
proceeding, and including the discharge or cash collateralization (at the lower
of (1) 103% of the aggregate undrawn amount and (2) the percentage of the
aggregate undrawn amount required for release of Liens under the terms of the
applicable First Lien Document) of all outstanding letters of credit
constituting other First Lien Debt).  Notwithstanding the foregoing, amounts
received from any Guarantor that is not an “Eligible Contract Participant” (as
defined in the Commodity Exchange Act) shall not be applied to its First Lien
Obligations that are Excluded Swap Obligations, but appropriate adjustments
shall be made with respect to payments from other Grantors to preserve the
allocation to First Lien Obligations otherwise set forth in this clause FOURTH;

 

FIFTH, to the Second Lien Administrative Agent on a pro rata basis for each
Second Lien Secured Party for application to the payment of all outstanding
Second Lien Debt and any other Second Lien Obligations that are so secured and
then due and payable (for application in such order as may be provided in the
Second Lien Documents applicable to the respective Second Lien Obligations) in
an amount sufficient to pay in full in cash all outstanding Second Lien Debt and
all other Second Lien Obligations that are then due and payable and so secured
(including, to the extent legally permitted, all interest and fees accrued
thereon after the commencement of any Insolvency or Liquidation Proceeding at
the rate, including any applicable post-default rate, specified in

 

70

--------------------------------------------------------------------------------


 

the Second Lien Documents, even if such interest is not enforceable, allowable
or allowed as a claim in such proceeding;

 

SIXTH to the Trustee on a pro rata basis for each Third Lien Secured Party for
application to the payment of all outstanding Third Lien Debt and any other
Third Lien Obligations that are so secured and then due and payable (for
application in such order as may be provided in the Third Lien Documents
applicable to the respective Third Lien Obligations) in an amount sufficient to
pay in full in cash all outstanding Third Lien Debt and all other Third Lien
Obligations that are then due and payable and so secured (including, to the
extent legally permitted, all interest and fees accrued thereon after the
commencement of any Insolvency or Liquidation Proceeding at the rate, including
any applicable post-default rate, specified in the Third Lien Documents, even if
such interest is not enforceable, allowable or allowed as a claim in such
proceeding; and

 

SEVENTH, any surplus remaining after the payment in full in cash of amounts
described in the preceding clauses will be paid to the Borrower or the
applicable Grantor, as the case may be, its successors or assigns, or to such
other Persons as may be entitled to such amounts under applicable law or as a
court of competent jurisdiction may direct.

 

Notwithstanding the foregoing, if any Series of Secured Debt has released its
Lien on any Collateral as described below in Section 4.4, then such Series of
Secured Debt and any related Secured Obligations of that Series of Secured Debt
thereafter shall not be entitled to share in the proceeds of any Collateral so
released by that Series of Secured Debt.

 

(b)           At any time prior to the Discharge of First Lien Obligations, if
the Second Lien Administrative Agent, any Second Lien Secured Party, the Trustee
or any Third Lien Secured Party collects or receives any proceeds of such
foreclosure, collection or other enforcement, proceeds of any title or other
insurance and any proceeds subject to Liens that have been avoided or otherwise
invalidated that should have been applied to the payment of the First Lien
Obligations in accordance with Section 3.4(a) above, whether after the
commencement of an Insolvency or Liquidation Proceeding or otherwise, the Second
Lien Administrative Agent, such Second Lien Secured Party, the Trustee or such
Third Lien Secured Party, as the case may be, will forthwith deliver and pay
over the same to the Collateral Agent, for the account of the First Lien Secured
Parties, to be applied in accordance with Section 3.4(a).  Until so delivered,
such proceeds shall be segregated and will be held by the Second Lien
Administrative Agent, that Second Lien Secured Party, the Trustee or that Third
Lien Secured Party, as the case may be, for the benefit of the First Lien
Secured Parties.

 

(c)           At any time following the Discharge of First Lien Obligations but
prior to the Discharge of Second Lien Obligations, if the Trustee or any Third
Lien Secured Party collects or receives any proceeds of such foreclosure,
collection or other enforcement, proceeds of any title or other insurance and
any proceeds subject to Liens that have been avoided or otherwise invalidated
that should have been applied to the payment of the Second Lien Obligations in
accordance with Section 3.4(a) above, whether after the commencement of an
Insolvency or Liquidation Proceeding or otherwise, the Trustee or such Third
Lien Secured Party, as the case may be, will forthwith deliver and pay over the
same to the Collateral Agent, for the account of the Second Lien Secured Parties
to be applied in accordance with

 

71

--------------------------------------------------------------------------------


 

Section 3.4(a).  Until so delivered, such proceeds shall be segregated and will
be held by the Trustee or that Third Lien Secured Party, as the case may be, for
the benefit of the Second Lien Secured Parties.

 

(d)           This Section 3.4 is intended for the benefit of, and will be
enforceable as a third party beneficiary by, each present and future holder of
Secured Obligations, each present and future Secured Debt Representative and the
Collateral Agent as holder of First Liens, Second Liens and Third Liens.  Any
Secured Debt Representative referred to in clause (3) of the definition of
“First Lien Debt”, clause (2) of the definition of “Second Lien Debt” or clause
(2) of the definition of “Third Lien Debt” that is not already a party to this
Agreement will be required to deliver an Intercreditor Joinder at the time of
applicable refinancing referred to therein.

 

(e)           In connection with the application of proceeds pursuant to
Section 3.4(a), except as otherwise directed by an Act of Required Secured
Parties, the Collateral Agent may sell any non-cash proceeds in accordance with
applicable law for cash prior to the application of the proceeds thereof.

 

(f)            In making the determinations and allocations in accordance with
Section 3.4(a), the Collateral Agent may conclusively rely absent manifest error
upon (i) information supplied by the applicable First Lien Representative, Hedge
Provider or Bank Product Provider as to the amounts of unpaid principal and
interest and other amounts outstanding with respect to its respective First Lien
Debt and any other First Lien Obligations and the amount of any “settlement
amount” (or similar term) of any Hedge Agreements included in the First Lien
Obligations, (ii) information supplied by the Second Lien Administrative Agent
as to the amounts of unpaid principal and interest and other amounts outstanding
with respect to its respective Second Lien Debt and any other Second Lien
Obligations and (iii) information supplied by the Trustee as to the amounts of
unpaid principal and interest and other amounts outstanding with respect to its
respective Third Lien Debt and any other Third Lien Obligations.  In calculating
the amount of Secured Obligations owed to any Hedge Provider, the Secured
Obligations owed to such Hedge Provider shall be determined by the relevant
Hedge Provider in accordance with the terms of the relevant Hedge Agreement
(including any legally enforceable netting required by the terms of such Hedge
Agreement).

 

SECTION 3.5       Powers of the Collateral Agent.

 

(a)           The Collateral Agent is irrevocably authorized and empowered to
enter into and perform its obligations and protect, perfect, exercise and
enforce its interest, rights, powers and remedies under the Security Documents
and applicable law and in equity and to act as set forth in this Article 3 or,
subject to the other provisions of this Agreement, as requested in any lawful
directions given to it from time to time in respect of any matter by an Act of
Required Secured Parties.

 

(b)           No Secured Debt Representative or Secured Party (other than the
Collateral Agent) will have any liability whatsoever for any act or omission of
the Collateral Agent.

 

72

--------------------------------------------------------------------------------


 

SECTION 3.6       Documents and Communications.  The Collateral Agent will
permit each Secured Funded Debt Representative and each Secured Party upon
reasonable written notice from time to time to inspect and copy, at the cost and
expense of the party requesting such copies, any and all Security Documents and
other documents, notices, certificates, instructions or communications received
by the Collateral Agent in its capacity as such.

 

SECTION 3.7       For Sole and Exclusive Benefit of the Secured Parties.  The
Collateral Agent will accept, hold, administer and enforce all Liens on the
Collateral at any time transferred or delivered to it and all other interests,
rights, powers and remedies at any time granted to or enforceable by the
Collateral Agent solely and exclusively for the benefit of the present and
future holders of present and future Secured Obligations, and will distribute
all proceeds received by it in realization thereon or from enforcement thereof
solely and exclusively pursuant to the provisions of Section 3.4.

 

SECTION 3.8       [Reserved].

 

SECTION 3.9       Hedging Obligations and Bank Product Obligations.

 

(a)           The Collateral Agent will, as collateral agent hereunder, also
perform its undertakings set forth in Section 3.1(a) with respect to any Hedging
Obligations under a Hedge Agreement or Bank Product Obligations under an
agreement giving rise to Bank Product Obligations that is incurred after the
date hereof if:

 

(1)           such Hedge Agreement or agreement giving rise to Bank Product
Obligations is identified in accordance with the procedures set forth in
Section 3.9(b); and

 

(2)           the Hedge Provider or Bank Product Provider, as applicable,
identified pursuant to Section 3.9(b) signs an Intercreditor Joinder and
delivers the same to the Collateral Agent (it being understood and agreed that
only one Intercreditor Joinder will be required for each master agreement and
that separate Intercreditor Joinders will not be required for each Swap
Transaction thereunder).

 

(b)           Each time the Borrower enters into any Interest Rate Agreement or
Currency Agreement that the Borrower desires to designate as a Hedge Agreement
or any agreement giving rise to Bank Product Obligations, the Borrower shall
deliver to the Collateral Agent an Additional Secured Obligations Designation
(it being understood and agreed that only one Additional Secured Obligations
Designation will be required for each master agreement and that separate
Additional Secured Obligations Designations will not be required for each Swap
Transaction thereunder) that:

 

(1)           states that the Borrower or another Grantor intends to incur such
Hedging Obligations or Bank Product Obligations, as applicable, which will be
(as specified in such Additional Secured Obligation Designation) First Lien
Obligations, and that no Secured Debt Document prohibits the incurrence thereof
or prohibits such Hedging Obligations or Bank Product Obligations to be secured
by a First Lien equally and ratably with all previously existing and future
First Lien Obligations;

 

73

--------------------------------------------------------------------------------


 

(2)           specifies the name and address of the relevant Hedge Provider or
Bank Product Provider and identifies the Hedge Agreement or agreement giving
rise to Bank Product Obligations, as applicable;

 

(3)           states that the Borrower and each other Grantor has duly
authorized, executed (if applicable) and recorded (or caused to be recorded) in
each appropriate governmental office all relevant filings and recordations to
ensure that such Hedging Obligations or Bank Product Obligations are secured by
the Collateral in accordance with the Security Documents;

 

(4)           attaches as Exhibit 1 to such Additional Secured Obligation
Designation a Reaffirmation Agreement in substantially the form attached as
Exhibit 1 to Exhibit A of this Agreement, which Reaffirmation Agreement has been
duly executed by the Borrower and each other Grantor and Guarantor; and

 

(5)           states that the Borrower has caused a copy of the Additional
Secured Obligation Designation and the related Intercreditor Joinder to be
delivered to each then existing Secured Debt Representative.

 

Although the Borrower shall be required to deliver a copy of each Additional
Secured Obligation Designation and each Intercreditor Joinder to each then
existing Secured Debt Representative, the failure to so deliver a copy of the
Additional Secured Obligation Designation and/or Intercreditor Joinder to any
then existing Secured Debt Representative shall not affect the status of such
obligations as Secured Obligations if the other requirements of this Section 3.9
are complied with.  Notwithstanding the foregoing, nothing in this Agreement
will be construed to allow the Borrower or any other Grantor to incur additional
Obligations or Liens or enter into any Swap Transactions if prohibited by the
terms of any Secured Debt Document.

 

(c)           With respect to any Hedging Obligations or Bank Product
Obligations incurred after the date hereof, the Borrower and each of the other
Grantors agrees to take such actions (if any) as may from time to time
reasonably be requested by the Collateral Agent, the applicable Hedge Provider
or Bank Product Provider, any First Lien Representative or any Act of Required
Secured Parties, and enter into such amendments, modifications and/or
supplements to the then existing Guarantees and Security Documents (or execute
and deliver such additional Security Documents) as may from time to time be
reasonably requested by such Persons (including as contemplated by
clause (d) below), to ensure that the Hedging Obligations or Bank Product
Obligations incurred after the date hereof are secured by, and entitled to the
benefits of, the relevant Security Documents, and each Secured Party (by its
acceptance of the benefits hereof) hereby agrees to, and authorizes the
Collateral Agent to enter into, any such amendments, modifications and/or
supplements (and additional Security Documents).  The Borrower and each Grantor
hereby further agree that if there are any recording, filing or other similar
fees or taxes payable in connection with any of the actions to be taken pursuant
to this Section 3.9(c) or Section 3.9(d) all such amounts shall be paid by, and
shall be for the account of, the Borrower and the respective Grantors, on a
joint and several basis.

 

(d)           Without limitation of the foregoing, the Borrower and each of the
other Grantors agrees to take the following actions with respect to any real
property Collateral with

 

74

--------------------------------------------------------------------------------


 

respect to all Hedge Agreements and Swap Transactions thereunder and all
agreements giving rise to Bank Product Obligations, in each case hereafter
entered into in the event that any Mortgage with respect to any Mortgaged
Property would not be valid and enforceable and/or the priority of the liens
evidenced by, or the continuing validity, enforceability and/or priority of the
Lien of such Mortgages as security for, the First Lien Obligations would be
changed by reason of such Hedge Agreement or Swap Transaction or agreement
giving rise to Bank Product Obligations:

 

(1)           the Borrower or the applicable Grantor shall enter into, and
deliver to the Collateral Agent, a mortgage modification or new mortgage or deed
of trust with regard to each real property owned by the Borrower or the
applicable Grantor subject to a mortgage or deed of trust as security for any
Secured Obligations (each such mortgage or deed of trust a “Hedge Mortgage” and
each such property a “Hedge Mortgaged Property” which, if necessary to continue
the validity or enforceability and/or to maintain the same priority of the
existing Mortgage(s) for the other First Lien Obligations with respect to such
Hedge Mortgaged Property, may be a subordinate lien mortgage with respect to
such Hedge Agreement and Swap Transactions and agreement giving rise to Bank
Product Obligations, with such changes as may be required to account for local
law matters) at the time of such incurrence, in proper form for recording in all
applicable jurisdictions, in a form and substance reasonably satisfactory to the
Collateral Agent and the Controlling Representative along with payment of all
filing and recording taxes, documentary stamp taxes, and similar taxes, charges,
and fees, if any, necessary for filing or recording in the recording office of
each jurisdiction where such real property to be encumbered thereby is situated
(such Mortgage or mortgage modification, the “Hedge Modification”);

 

(2)           the applicable Grantor shall deliver a favorable opinion of
appropriate local counsel, addressed to the Controlling Representative, the
Collateral Agent and the other Secured Parties, in form and substance reasonably
satisfactory to the Controlling Representative;

 

(3)           the applicable Grantor shall have caused a title company
reasonably acceptable to the Controlling Representative to have delivered to the
Controlling Representative and the Collateral Agent a title insurance policy
(or, as applicable, an endorsement to each title insurance policy previously
delivered to the Collateral Agent with respect to the Mortgage or Mortgages for
the other First Lien  Obligations), date down(s) or other evidence reasonably
satisfactory to the Controlling Representative and/or the Collateral Agent (each
such delivery, a “Hedge Title Datedown Product”) in each case (i) insuring that
the validity, enforceability and priority of the liens with respect to, or the
continuing validity, enforceability and priority of the Lien of the mortgages as
security for, the Hedging Obligations, the Bank Product Obligations and any
other First Lien Obligations has not changed and, if a new Mortgage is entered
into, that the Lien of such new Mortgage securing the Hedging Obligations, the
Bank Product Obligations and any other First Lien Obligations then being
incurred shall be enforceable and have the same priority as any existing
Mortgage securing then existing Hedging Obligations, Bank Product Obligations
and any other First Lien Obligations, (ii) confirming and/or insuring that since
the later of the original date of such

 

75

--------------------------------------------------------------------------------


 

title insurance product and the date of the Hedge Title Datedown Product
delivered most recently prior to (and not in connection with) such additional
hedging obligations there has been no change in the condition of title and
(iii) there are no intervening liens or encumbrances which may then or
thereafter take priority over the Lien of the applicable Mortgage(s), in each
case other than with respect to Liens permitted by each Secured Debt Document
(without adding any additional exclusions or exceptions to coverage); and

 

(4)           the applicable Grantor shall, upon the request of the Controlling
Representative and/or the Collateral Agent, deliver to the approved title
company, the Collateral Agent, the Controlling Representative and/or all other
relevant third parties all other items reasonably necessary to (i) record a
Hedge Modification, (ii) issue a Hedge Title Datedown Product and (iii) create,
perfect or preserve the validity, enforceability and priority of the Lien of the
mortgage(s) as set forth above and contemplated hereby and by the Secured
Obligations Documents.

 

In the event that the applicable Grantor is unable to satisfy the obligations
set forth in clause (3) above with respect to the obligations in
sub-clause (i) thereof and clause (4) above with respect to the obligations in
sub-clauses (ii) and (iii) thereof, then, and only to the extent that the
applicable Grantor is unable to so comply with such sub-clauses, the applicable
Grantor shall be required to (w) deliver a new Hedge Mortgage (with such changes
as may be required to account for local law matters) with respect to such Hedge
Mortgaged Property (which, if necessary to continue the validity or
enforceability and/or to maintain the same priority of the existing Mortgage
with respect to each such Hedge Mortgaged Property, may be a subordinate lien
mortgage with respect to such Hedge Agreement or Swap Transaction or agreement
giving rise to Bank Product Obligations (with such changes as may be required to
account for local law matters) and shall otherwise comply with the provisions of
clause (1) above, (x) comply with the provisions of clause (2) and (y) deliver
to the approved title company, the Collateral Agent, the Controlling
Representative and/or all other relevant third parties all other items
reasonably necessary to record the new Hedge Mortgage.

 

ARTICLE 4.         OBLIGATIONS ENFORCEABLE BY THE BORROWER AND THE OTHER
GRANTORS

 

SECTION 4.1       Release of Liens on Collateral.

 

(a)           The Collateral Agent’s Liens upon the Collateral will be released
in any of the following circumstances:

 

(1)           in whole, upon (A) payment in full in cash and discharge of all
outstanding Secured Debt and all other Secured Obligations that are outstanding,
due and payable at the time all of the Secured Debt is paid in full in cash and
discharged (or, in the case of Hedging Obligations, the cash collateralization
of all such Hedging Obligations (or other arrangements with respect to all such
Hedging Obligations) on terms reasonably satisfactory to each applicable
counterparty, and the expiration and termination of all outstanding transactions
under Hedging Agreements (other than any obligations for taxes, costs,
indemnifications, reimbursements, damages and other

 

76

--------------------------------------------------------------------------------


 

liabilities in respect of which no claim or demand for payment has been made at
such time)) and (B) termination or expiration of all commitments to extend
credit under all Secured Debt Documents and the cancellation or termination,
cash collateralization (at the lower of (1) 103% of the aggregate undrawn amount
and (2) the percentage of the aggregate undrawn amount required for release of
Liens under the terms of the applicable Secured Debt Documents) of all
outstanding letters of credit issued pursuant to any Secured Debt Documents or
the issuance of a back to back letter of credit in favor of the issuer of any
such outstanding letter of credit in an amount equal to the amount described in
the parenthetical clause above and issued by a financial institution reasonably
acceptable to such issuer;

 

(2)           as to any Collateral that is sold, transferred or otherwise
disposed of by the Borrower or any other Grantor to a Person that is not (either
before or after such sale, transfer or disposition) the Borrower or a Subsidiary
of the Borrower in a transaction or other circumstance that complies with and is
permitted by all of the Secured Debt Documents, at the time of such sale,
transfer or other disposition or to the extent of the interest sold, transferred
or otherwise disposed of; provided, that the Collateral Agent’s Liens upon the
Collateral will not be released if the sale or disposition is subject to
Section 4.06 or Section 5.01 of the Indenture unless the Borrower has complied
with the procedures and requirements in connection therewith set forth in the
Indenture;

 

(3)           as to a release of less than all or substantially all of the
Collateral (other than pursuant to clause (2) above), if (A) consent to the
release of all First Liens (or, at any time after the Discharge of First Lien
Obligations and prior to the Discharge of Second Lien Obligations, the Second
Liens, or at any time after both the Discharge of First Lien Obligations and the
Discharge of Second Lien Obligations, the Third Liens) on such Collateral has
been given by an Act of Required Secured Parties and consent to the release of
all Second Liens on such Collateral has been given by the Required Second Lien
Debtholders or (B) the First Liens (or, at any time after the Discharge of First
Lien Obligations and prior to the Discharge of Second Lien Obligations, the
Second Liens, or at any time after both the Discharge of First Lien Obligations
and the Discharge of Second Lien Obligations, the Third Liens) on such
Collateral have been automatically released pursuant to the First Lien Documents
(or, at any time after the Discharge of First Lien Obligations and prior to the
Discharge of Second Lien Obligations, the Second Lien Documents, or at any time
after both the Discharge of First Lien Obligations and the Discharge of Second
Lien Obligations, the Third Lien Documents) and the Second Liens on such
Collateral have been automatically released pursuant to the Second Lien
Documents; provided, that this clause (3) shall not apply to (i) Discharge of
First Lien Obligations upon payment in full thereof or Discharge of Second Lien
Obligations upon payment in full thereof or (ii) sales or dispositions subject
to Section 4.06 of the Indenture unless the Borrower has complied with the
procedures and requirements in connection therewith set forth in the Indenture;

 

(4)           as to a release of all or substantially all of the Collateral
(other than pursuant to clause (1) above), if (A) consent to release of that
Collateral has been given by the requisite percentage or number of holders of
each Series of Secured Debt at the

 

77

--------------------------------------------------------------------------------


 

time outstanding as provided for in the applicable Secured Debt Documents and
(B) the Borrower has delivered an Officers’ Certificate to the Collateral Agent
certifying that any such necessary consents have been obtained;

 

(5)           if any Guarantor is released from its obligations under each of
the Second Lien Documents, then the Second Liens on such Collateral and the
obligations of such Guarantor under its Guarantee of the Second Lien
Obligations, shall be automatically, unconditionally and simultaneously
released;

 

(6)           if any Guarantor is released from its obligations under each of
the Third Lien Documents, then the Third Liens on such Collateral and the
obligations of such Guarantor under its Guarantee of the Third Lien Obligations,
shall be automatically, unconditionally and simultaneously released;

 

(7)           notwithstanding any of the foregoing, if the Collateral Agent is
exercising its rights or remedies with respect to the Collateral under the First
Lien Security Documents pursuant to an Act of Required Secured Parties, and the
Collateral Agent releases any of the First Liens on any part of the Collateral
or any Guarantor is released from its obligations under its Guarantee of the
First Lien Obligations in connection therewith, then the Second Liens and the
Third Liens on such Collateral and the obligations of such Guarantor under its
Guarantee of the Second Lien Obligations and the Third Lien Obligations, shall
be automatically, unconditionally and simultaneously released.  If in connection
with any exercise of rights and remedies by the Collateral Agent under the First
Lien Security Documents pursuant to an Act of Required Secured Parties, the
equity interests of any Person are foreclosed upon or otherwise disposed of and
the Collateral Agent releases First Liens on the property or assets of such
Person then the Second Liens and the Third Liens with respect to the property or
assets of such Person will be concurrently and automatically released to the
same extent as the First Liens on such property or assets are released;
provided, however, that the release of the Second Liens and the Third Liens on
Collateral pursuant to this paragraph (7) shall not occur with respect to any
Collateral, the net cash proceeds of the disposition of which will not be
applied to repay (and, to the extent applicable, to reduce permanently
commitments with respect to) the First Lien Obligations without the consent of
the Second Lien Administrative Agent or the Trustee, as the case may be; and

 

(8)           notwithstanding any of the foregoing, if the Collateral Agent is
exercising its rights or remedies with respect to the Collateral under the
Second Lien Security Documents pursuant to an Act of Required Secured Parties,
and the Collateral Agent releases any of the Second Liens on any part of the
Collateral or any Guarantor is released from its obligations under its Guarantee
of the Second Lien Obligations in connection therewith, then the Third Liens on
such Collateral and the obligations of such Guarantor under its Guarantee of the
Third Lien Obligations, shall be automatically, unconditionally and
simultaneously released.  If in connection with any exercise of rights and
remedies by the Collateral Agent under the Second Lien Security Documents
pursuant to an Act of Required Secured Parties, the equity interests of any
Person are foreclosed upon or otherwise disposed of and the Collateral Agent
releases Second Liens on the property or assets of such Person then the Third
Liens with respect to the property

 

78

--------------------------------------------------------------------------------


 

or assets of such Person will be concurrently and automatically released to the
same extent as the Second Liens on such property or assets are released;
provided, however, that the release of the Third Liens on Collateral pursuant to
this paragraph (8) shall not occur with respect to any Collateral, the net cash
proceeds of the disposition of which will not be applied to repay (and, to the
extent applicable, to reduce permanently commitments with respect to) the Second
Lien Obligations without the consent of the Trustee.

 

(b)           The Collateral Agent agrees for the benefit of the Borrower and
the other Grantors that if the Collateral Agent at any time receives:

 

(1)           an Officers’ Certificate stating that (A) the signing officer has
read Article 4 of this Agreement and understands the provisions and the
definitions relating hereto, (B) such officer has made such examination or
investigation as is necessary to enable him or her to express an informed
opinion as to whether or not the conditions precedent in this Agreement and all
other Secured Debt Documents, if any, relating to the release of the Collateral
have been complied with and (C) in the opinion of such officer, such conditions
precedent, if any, have been complied with;

 

(2)           the proposed instrument or instruments releasing such Lien as to
such property in recordable form, if applicable; and

 

(3)           prior to the Discharge of First Lien Obligations, the written
confirmation of each First Lien Representative (or, at any time after the
Discharge of First Lien Obligations and prior to the Discharge of Second Lien
Obligations, the Second Lien Administrative Agent, or at any time after both the
Discharge of First Lien Obligations and the Discharge of Second Lien
Obligations, the Trustee) (such confirmation to be given following receipt of,
and based solely on, the Officers’ Certificate described in clause (1) above)
that, in its view, such release is permitted by Section 4.1(a) and the
respective Secured Debt Documents governing the Secured Obligations the holders
of which such Secured Debt Representative represents;

 

then the Collateral Agent will execute (with such acknowledgements and/or
notarizations as are required) and deliver such release to the Borrower or other
applicable Grantor on or before the later of (x) the date specified in such
request for such release and (y) the fifth Business Day after the date of
receipt of the items required by this Section 4.1(b) by the Collateral Agent.

 

(c)           The Collateral Agent hereby agrees that:

 

(1)           in the case of any release pursuant to clause (2) of
Section 4.1(a), if the terms of any such sale, transfer or other disposition
require the payment of the purchase price to be contemporaneous with the
delivery of the applicable release, then, at the written request of and at the
expense of the Borrower or other applicable Grantor, the Collateral Agent will
either (A) be present at and deliver the release at the closing of such
transaction or (B) deliver the release under customary escrow arrangements that
permit such contemporaneous payment and delivery of the release; and

 

79

--------------------------------------------------------------------------------


 

(2)           at any time when a Secured Debt Default under a Series of Secured
Debt that constitutes Second Lien Debt or Third Lien Debt has occurred and is
continuing, within one Business Day of the receipt by it of any Act of Required
Secured Parties pursuant to Section 4.1(a)(3), the Collateral Agent will deliver
a copy of such Act of Required Secured Parties to each Secured Debt
Representative.

 

(d)           Each Secured Debt Representative hereby agrees that:

 

(1)           as soon as reasonably practicable after receipt of an Officers’
Certificate from the Borrower pursuant to Section 4.1(b)(1) it will, to the
extent required by such Section, either provide (A) the written confirmation
required by Section 4.1(b)(3), (B) a written statement that such release is not
permitted by Section 4.1(a) or (C) a request for further information from the
Borrower reasonably necessary to determine whether the proposed release is
permitted by Section 4.1(a) and after receipt of such information such Secured
Debt Representative will as soon as reasonably practicable either provide the
written confirmation or statement required pursuant to clause (A) or (B), as
applicable; and

 

(2)           within two Business Days of the receipt by it of any notice from
the Collateral Agent pursuant to Section 4.1(c)(2), such Secured Debt
Representative will deliver a copy of such notice to each registered holder of
the Series of Secured Debt for which it acts as Secured Debt Representative.

 

SECTION 4.2       Delivery of Copies to Secured Debt Representatives.  The
Borrower will deliver to each Secured Debt Representative a copy of each
Officers’ Certificate delivered to the Collateral Agent pursuant to
Section 4.1(b), together with copies of all documents delivered to the
Collateral Agent with such Officers’ Certificate.  The Secured Debt
Representatives will not be obligated to take notice thereof or to act thereon,
subject to Section 4.1(d).

 

SECTION 4.3       Collateral Agent not Required to Serve, File or Record.  The
Collateral Agent is not required to serve, file, register or record any
instrument releasing or subordinating its Liens on any Collateral; provided,
however, that if the Borrower or any other Grantor shall make a written demand
for a termination statement under Section 9-513(c) of the UCC, the Collateral
Agent shall comply with the written request of such Borrower or Grantor to
comply with the requirements of such UCC provision; provided, further, that the
Collateral Agent must first confirm with the Secured Debt Representatives that
the requirements of such UCC provisions have been satisfied.

 

SECTION 4.4       Release of Liens in Respect of any Series of Secured Debt.

 

(a)           Release of Liens in Respect of the Notes.  In addition to any
release pursuant to Section 4.1 hereof, the Collateral Agent’s Third Lien will
no longer secure the Notes outstanding under the Indenture or any other
Obligations under the Indenture, and the right of the holders of the Notes and
such Obligations to the benefits and proceeds of the Collateral Agent’s Third
Lien on the Collateral will terminate and be discharged:

 

80

--------------------------------------------------------------------------------


 

(1)           upon satisfaction and discharge of the Indenture as set forth
under Section 8.01(a) of the Indenture;

 

(2)           upon the exercise of the legal defeasance option or covenant
defeasance option (each as defined under the Indenture) of the Notes as set
forth under Section 8.01(b) of the Indenture;

 

(3)           upon payment in full in cash and discharge of all Notes
outstanding under the Indenture and all Obligations that are outstanding, due
and payable under the Indenture at the time the Notes are paid in full in cash
and discharged; or

 

(4)           in whole or in part, with the consent of the holders of the
requisite percentage of Notes in accordance with Article 9 of the Indenture.

 

(b)           Release of Liens in Respect of any Series of Secured Debt other
than the Notes.  In addition to any release pursuant to Section 4.1 hereof, as
to any Series of First Lien Debt, the Collateral Agent’s First Lien will no
longer secure such Series of First Lien Debt if the requirements of a Discharge
of First Lien Obligations are satisfied with respect to such Series of First
Lien Debt and all First Lien Obligations related thereto.  In addition to any
release pursuant to Section 4.1 hereof, as to the Second Lien Debt, the
Collateral Agent’s Second Lien will no longer secure such Second Lien Debt if
the requirements of a Discharge of Second Lien Obligations are satisfied with
respect to such Second Lien Debt and all Second Lien Obligations related
thereto.  In addition to any release pursuant to Section 4.1 hereof, as to any
Third Lien Debt that refinances the Notes in whole, the Collateral Agent’s Third
Lien will no longer secure such Third Lien Debt if such Third Lien Debt has been
paid in full in cash, all commitments to extend credit in respect of such Third
Lien Debt have been terminated and all other Third Lien Obligations related
thereto that are outstanding and unpaid at the time such Third Lien Debt is paid
are also paid in full in cash (other than any obligations for taxes, costs,
indemnifications, reimbursements, damages and other liabilities in respect of
which no claim or demand for payment has been made at such time).

 

ARTICLE 5.         IMMUNITIES OF THE COLLATERAL AGENT

 

SECTION 5.1       No Implied Duty.  The Collateral Agent will not have any
fiduciary duties nor will it have responsibilities or obligations other than
those expressly assumed by it in this Agreement and the other Security
Documents.  The Collateral Agent will not be required to take any action that is
contrary to applicable law or any provision of this Agreement or the other
Security Documents.

 

SECTION 5.2       Appointment of Agents and Advisors.  The Collateral Agent may
execute any of the trusts or powers hereunder or perform any duties hereunder
either directly or by or through agents, attorneys, accountants, appraisers or
other experts or advisors selected by it in good faith as it may reasonably
require and will not be responsible for any misconduct or negligence on the part
of any of them.

 

SECTION 5.3       Other Agreements.  The Collateral Agent has accepted its
appointment as Collateral Agent hereunder and is bound by the Security Documents
executed by the Collateral Agent as of the date of this Agreement and, as
directed by an Act of Required

 

81

--------------------------------------------------------------------------------


 

Secured Parties, the Collateral Agent shall execute additional Security
Documents delivered to it after the date of this Agreement; provided, however,
that such additional Security Documents do not adversely affect the rights,
privileges, benefits and immunities of the Collateral Agent.  The Collateral
Agent will not otherwise be bound by, or be held obligated by, the provisions of
any credit agreement, indenture or other agreement governing Secured Debt (other
than this Agreement and the other Security Documents to which it is a party).

 

SECTION 5.4       Solicitation of Instructions.

 

(a)           The Collateral Agent may at any time solicit written confirmatory
instructions, in the form of an Act of Required Secured Parties, an Officers’
Certificate or an order of a court of competent jurisdiction, as to any action
that it may be requested or required to take, or that it may propose to take, in
the performance of any of its obligations under this Agreement or the other
Security Documents.

 

(b)           No written direction given to the Collateral Agent by an Act of
Required Secured Parties that in the sole judgment of the Collateral Agent
imposes, purports to impose or might reasonably be expected to impose upon the
Collateral Agent any obligation or liability not set forth in or arising under
this Agreement and the other Security Documents will be binding upon the
Collateral Agent unless the Collateral Agent elects, at its sole option, to
accept such direction.

 

SECTION 5.5       Limitation of Liability.  The Collateral Agent will not be
responsible or liable for any action taken or omitted to be taken by it
hereunder or under any other Security Document, except for its own gross
negligence, bad faith or willful misconduct as determined by a final,
non-appealable judgment of a court of competent jurisdiction.

 

SECTION 5.6       Documents in Satisfactory Form.  The Collateral Agent will be
entitled to require that all agreements, certificates, opinions, instruments and
other documents at any time submitted to it, including those expressly provided
for in this Agreement, be delivered to it in a form and with substantive
provisions reasonably satisfactory to it.

 

SECTION 5.7       Entitled to Rely.  The Collateral Agent may seek and rely
upon, and shall be fully protected in relying upon, any judicial order or
judgment, upon any advice, opinion or statement of legal counsel, independent
consultants and other experts selected by it in good faith and upon any
certification, instruction, notice or other writing delivered to it by the
Borrower or any other Grantor in compliance with the provisions of this
Agreement or delivered to it by any Secured Debt Representative as to the
Secured Parties for whom it acts, without being required to determine the
authenticity thereof or the correctness of any fact stated therein or the
propriety or validity of service thereof.  The Collateral Agent may act in
reliance upon any instrument comporting with the provisions of this Agreement or
any signature reasonably believed by it to be genuine and may assume that any
Person purporting to give notice or receipt or advice or make any statement or
execute any document in connection with the provisions hereof or the other
Security Documents has been duly authorized to do so.  To the extent an
Officers’ Certificate or opinion of counsel is required or permitted under this
Agreement to be delivered to the Collateral Agent in respect of any matter, the
Collateral Agent may rely conclusively on Officers’ Certificate or opinion of
counsel as to such matter and such Officers’

 

82

--------------------------------------------------------------------------------


 

Certificate or opinion of counsel shall be full warranty and protection to the
Collateral Agent for any action taken, suffered or omitted by it under the
provisions of this Agreement and the other Security Documents.

 

SECTION 5.8       Secured Debt Default.  The Collateral Agent will not be
required to inquire as to the occurrence or absence of any Secured Debt Default
and will not be affected by or required to act upon any notice or knowledge as
to the occurrence of any Secured Debt Default unless and until it is directed by
an Act of Required Secured Parties.

 

SECTION 5.9       Actions by Collateral Agent.  As to any matter not expressly
provided for by this Agreement or the other Security Documents, the Collateral
Agent will act or refrain from acting as directed by an Act of Required Secured
Parties and will be fully protected if it does so, and any action taken,
suffered or omitted pursuant to hereto or thereto shall be binding on the
Secured Parties.

 

SECTION 5.10     Security or Indemnity in favor of the Collateral Agent.  The
Collateral Agent will not be required to advance or expend any funds or
otherwise incur any financial liability in the performance of its duties or the
exercise of its powers or rights hereunder unless it has been provided with
security or indemnity reasonably satisfactory to it against any and all
liability or expense which may be incurred by it by reason of taking or
continuing to take such action.

 

SECTION 5.11     Rights of the Collateral Agent.  In the event of any conflict
between any terms and provisions set forth in this Agreement and those set forth
in any Secured Debt Document, the terms and provisions of this Agreement shall
supersede and control the terms and provisions of such Secured Debt Document. 
In the event there is any bona fide, good faith disagreement between the other
parties to this Agreement or any of the Secured Debt Documents resulting in
adverse claims being made in connection with Collateral held by the Collateral
Agent and the terms of this Agreement or any of the Secured Debt Documents do
not unambiguously mandate the action the Collateral Agent is to take or not to
take in connection therewith under the circumstances then existing, or the
Collateral Agent is in doubt as to what action it is required to take or not to
take hereunder or under the Secured Debt Documents, it will be entitled to
refrain from taking any action (and will incur no liability for doing so) until
directed otherwise in writing by a request signed jointly by the parties hereto
entitled to give such direction or by order of a court of competent
jurisdiction.

 

SECTION 5.12     Limitations on Duty of Collateral Agent in Respect of
Collateral.

 

(a)           Beyond the exercise of reasonable care in the custody of
Collateral in its possession, the Collateral Agent will have no duty as to any
Collateral in its possession or control or in the possession or control of any
agent or bailee or any income thereon or as to preservation of rights against
prior parties or any other rights pertaining thereto.  The Collateral Agent will
be deemed to have exercised reasonable care in the custody of the Collateral in
its possession if the Collateral is accorded treatment substantially equal to
that which it accords its own property, and the Collateral Agent will not be
liable or responsible for any loss or

 

83

--------------------------------------------------------------------------------


 

diminution in the value of any of the Collateral by reason of the act or
omission of any carrier, forwarding agency or other agent or bailee selected by
the Collateral Agent in good faith.

 

(b)           Except as provided in Section 5.12(a), the Collateral Agent will
not be responsible for the existence, genuineness or value of any of the
Collateral or for the validity, perfection, priority or enforceability of the
Liens in any of the Collateral, whether impaired by operation of law or by
reason of any action or omission to act on its part hereunder, except to the
extent such action or omission constitutes gross negligence, bad faith or
willful misconduct (as determined by a final, non-appealable judgment of a court
of competent jurisdiction) on the part of the Collateral Agent, for the validity
or sufficiency of the Collateral or any agreement or assignment contained
therein, for the validity of the title of any Grantor to the Collateral, for
insuring the Collateral or for the payment of taxes, charges, assessments or
Liens upon the Collateral or otherwise as to the maintenance of the Collateral. 
The Collateral Agent hereby disclaims any representation or warranty to the
current and future holders of the Secured Obligations concerning the perfection
of the security interests granted to it or in the value of any Collateral.

 

SECTION 5.13     Assumption of Rights, Not Assumption of Duties. 
Notwithstanding anything to the contrary contained herein:

 

(1)           each of the parties thereto will remain liable under each of the
Security Documents (other than this Agreement) to the extent set forth therein
to perform all of their respective duties and obligations thereunder to the same
extent as if this Agreement had not be executed;

 

(2)           the exercise by the Collateral Agent of any of its rights,
remedies or powers hereunder will not release such parties from any of their
respective duties or obligations under the other Security Documents; and

 

(3)           the Collateral Agent will not be obligated to perform any of the
obligations or duties of any of the parties to the Security Documents other than
the Collateral Agent.

 

SECTION 5.14     No Liability for Clean Up of Hazardous Materials.  In the event
that the Collateral Agent is required to acquire title to an asset for any
reason, or take any managerial action of any kind in regard thereto, in order to
carry out any fiduciary or trust obligation for the benefit of another, which in
the Collateral Agent’s sole discretion may cause the Collateral Agent to be
considered an “owner or operator” under any environmental laws or otherwise
cause the Collateral Agent to incur, or be exposed to, any environmental
liability or any liability under any other federal, state or local law, the
Collateral Agent reserves the right, instead of taking such action, either to
resign as Collateral Agent or to arrange for the transfer of the title or
control of the asset to a court appointed receiver.  The Collateral Agent will
not be liable to any Person for any environmental liability or any environmental
claims or contribution actions under any federal, state or local law, rule or
regulation by reason of the Collateral Agent’s actions and conduct as
authorized, empowered and directed hereunder or relating to any kind of
discharge or release or threatened discharge or release of any hazardous
materials into the environment.

 

84

--------------------------------------------------------------------------------


 

SECTION 5.15     Special Provisions Relating to Cash Collateral.

 

(a)           As permitted by Section 5.2, the Collateral Agent hereby appoints
the Revolving Agent as its agent with respect to all Cash Collateral now or
hereafter in the possession or control (within the meaning of Section 9-104 of
the UCC) of the Revolving Agent and the Revolving Agent hereby accepts such
appointment.   It is understood and agreed that prior to the Discharge of
Revolving Credit Obligations, the Revolving Agent and not the Collateral Agent
shall have control (within the meaning of Section 9-104 of the UCC) over all
Cash Collateral constituting Collateral but that the Revolving Agent shall hold
such control as agent for the Collateral Agent in order to perfect each of the
Liens of the Collateral Agent.  As permitted by Section 5.2, the Collateral
Agent hereby appoints the Revolving Agent as its agent with respect to all
assignments of Government Contracts of each Grantor pursuant to the Assignment
of Claims Act or similar applicable laws and the Revolving Agent hereby accepts
such appointment.  It is understood and agreed that prior to the Discharge of
Revolving Credit Obligations, any assignments of Government Contracts of any
Grantor pursuant to the Assignment of Claims Act or similar applicable laws
shall be made in favor of the Revolving Agent and not the Collateral Agent but
that the Revolving Agent shall hold such assignments as agent for the Collateral
Agent in order to effect the purposes of the Security Documents.

 

(b)           The Revolving Agent shall not have any fiduciary obligations to
the Collateral Agent or the other Secured Parties by virtue of its role as agent
of the Collateral Agent hereunder and each other Secured Party hereby waives and
releases the Revolving Agent from any and all claims and liabilities arising
pursuant to the Revolving Agent’s role under this Section 5.15 (other than a
breach by the Revolving Agent of the express terms of this Section 5.15).  Prior
to the Discharge of Revolving Credit Obligations, the provisions of this
Article 5 applicable to the Collateral Agent shall also be applicable to the
Revolving Agent with respect to Cash Collateral.

 

(c)           So long as no event of default has been declared under the
Revolving Credit Agreement by the Revolving Agent and is continuing and prior to
the Discharge of Revolving Credit Obligations, the Revolving Agent may take the
actions with respect to Cash Collateral specified in clause (b) of the
definition of Permitted Revolver Actions.

 

(d)           If at any time the Collateral Agent acting pursuant to an Act of
Required Secured Parties shall direct Revolving Agent in writing to exercise
control over, and/or to cause the withdrawal of funds in any deposit account or
to hand over any Cash Collateral to the Collateral Agent for application
pursuant to Section 3.4, the Revolving Agent shall so comply with such
direction.  Any Cash Collateral received by the Collateral Agent from the
Revolving Agent shall be applied by the Collateral Agent in accordance with
Section 3.4.

 

(e)           Upon the Discharge of Revolving Credit Obligations, the Revolving
Agent shall deliver the remaining Cash Collateral in its possession (if any) to
the Collateral Agent and shall, at the Grantors’ expense, cooperate with the
Collateral Agent to ensure that the Collateral Agent shall obtain control
(within the meaning of Section 9-104 of the UCC) over any deposit accounts
included in the Cash Collateral.

 

85

--------------------------------------------------------------------------------


 

ARTICLE 6.         RESIGNATION AND REMOVAL OF THE COLLATERAL AGENT

 

SECTION 6.1       Resignation or Removal of Collateral Agent.  Subject to the
appointment of a successor Collateral Agent as provided in Section 6.2 and the
acceptance of such appointment by the successor Collateral Agent:

 

(a)           the Collateral Agent may resign at any time by giving not less
than 30 days’ notice of resignation to each Secured Debt Representative and the
Borrower; and

 

(b)           the Collateral Agent may be removed at any time, with or without
cause, by an Act of Required Secured Parties.

 

SECTION 6.2       Appointment of Successor Collateral Agent.  Upon any such
resignation or removal, a successor Collateral Agent may be appointed, after
consultation with the Borrower (unless a Secured Debt Default has occurred and
is continuing), by an Act of Required Secured Parties.  If no successor
Collateral Agent has been so appointed and accepted such appointment within
30 days after the predecessor Collateral Agent gave notice of resignation or was
removed, the retiring Collateral Agent may (at the expense of the Borrower), at
its option, appoint a successor Collateral Agent, or petition a court of
competent jurisdiction for appointment of a successor Collateral Agent, which
must be a bank or trust company:

 

(1)           authorized to exercise corporate trust powers;

 

(2)           having a combined capital and surplus of at least $500,000,000;
and

 

(3)           that is not a Secured Debt Representative, the Borrower or an
Affiliate of the Borrower.

 

The Collateral Agent will fulfill its obligations hereunder until a successor
Collateral Agent meeting the requirements of this Section 6.2 has accepted its
appointment as Collateral Agent and the provisions of Section 6.3 have been
satisfied.

 

SECTION 6.3       Succession.  When the Person so appointed as successor
Collateral Agent accepts such appointment:

 

(1)           such Person will succeed to and become vested with all the rights,
powers, privileges and duties of the predecessor Collateral Agent, and the
predecessor Collateral Agent will be discharged from its duties and obligations
hereunder; and

 

(2)           the predecessor Collateral Agent will (at the expense of the
Borrower) promptly transfer all Liens and collateral security within its
possession or control to the possession or control of the successor Collateral
Agent and will execute instruments and assignments as may be necessary or
desirable or reasonably requested by the successor Collateral Agent to transfer
to the successor Collateral Agent all Liens, interests, rights, powers and
remedies of the predecessor Collateral Agent in respect of the Security
Documents.

 

86

--------------------------------------------------------------------------------


 

Thereafter the predecessor Collateral Agent will remain entitled to enforce the
immunities granted to it in Article 5 and the provisions of Sections 7.10 and
7.11.

 

SECTION 6.4       Merger, Conversion or Consolidation of Collateral Agent.  Any
Person into which the Collateral Agent may be merged or converted or with which
it may be consolidated, or any Person resulting from any merger, conversion or
consolidation to which the Collateral Agent shall be a party, or any Person
succeeding to the business of the Collateral Agent shall be the successor of the
Collateral Agent pursuant to Section 6.3; provided that (i) without the
execution or filing of any paper with any party hereto or any further act on the
part of any of the parties hereto, except where an instrument of transfer or
assignment is required by law to effect such succession, anything herein to the
contrary notwithstanding, such Person satisfies the eligibility requirements
specified in clauses (1) through (3) of Section 6.2 and (ii) prior to any such
merger, conversion or consolidation, the Collateral Agent shall have notified
the Borrower, each First Lien Representative, the Second Lien Administrative
Agent and the Trustee thereof in writing.

 

ARTICLE 7.         MISCELLANEOUS PROVISIONS

 

SECTION 7.1       Amendment.

 

(a)           No amendment, waiver or supplement to the provisions of any
Security Document (other than this Agreement) will be effective without the
approval of the Collateral Agent acting as directed by an Act of Required
Secured Parties, except that:

 

(1)           any amendment, waiver or supplement that has the effect solely of:

 

(A)          adding or maintaining Collateral, securing additional Secured
Obligations that are otherwise not prohibited by the terms of any Secured Debt
Document to be secured by the Collateral or preserving, perfecting or
establishing the Liens thereon or the rights of the Collateral Agent therein; or

 

(B)          providing for the assumption of any Grantor’s obligations under any
Secured Debt Document in the case of a merger or consolidation or sale of all or
substantially all of the assets of such Grantor to the extent not prohibited by
the terms of any Secured Debt Document;

 

will become effective when executed and delivered by the Borrower or any other
applicable Grantor party thereto and the Collateral Agent;

 

(2)           no amendment, waiver or supplement that reduces, impairs or
adversely affects the right of any Secured Party:

 

(A)          to vote its outstanding Secured Debt as to any matter described as
subject to an Act of Required Secured Parties (or amends the provisions of this
Section 7.1(a) (2) or the definitions of “Act of Required Secured Parties”,
“Required Second Lien Debtholders”, “Required Third Lien Debtholders” or
“Controlling Representative”);

 

87

--------------------------------------------------------------------------------


 

(B)          to share in the order of application described in Section 3.4 in
the proceeds of enforcement of or realization on any Collateral that has not
been released in accordance with the provisions described in Section 4.1 or 4.4;

 

(C)          to require that Liens securing Secured Obligations be released only
as set forth in the provisions described in Section 4.1 or 4.4; or

 

(D)          under this Section 7.1,

 

will become effective without the consent of the requisite percentage or number
of holders of each Series of Secured Debt so affected under the applicable
Secured Debt Documents; and

 

(3)           no amendment, waiver or supplement that imposes any obligation
upon the Collateral Agent or any Secured Debt Representative or adversely
affects the rights of the Collateral Agent or any Secured Debt Representative,
respectively, in its capacity as such will become effective without the consent
of the Collateral Agent or such Secured Debt Representative, respectively.

 

(b)           Notwithstanding Section 7.1(a) but subject to
Sections 7.1(a)(2) and 7.1(a)(3):

 

(1)           any mortgage or other Security Document that secures Second Lien
Obligations (but not First Lien Obligations) may be amended or supplemented with
the approval of the Collateral Agent acting as directed in writing by the
Required Second Lien Debtholders, unless such amendment or supplement would not
be permitted under the terms of this Agreement or the other First Lien
Documents;

 

(2)           any mortgage or other Security Document that secures Third Lien
Obligations (but not First Lien Obligations or Second Lien Obligations) may be
amended or supplemented with the approval of the Collateral Agent acting as
directed in writing by the Required Third Lien Debtholders, unless such
amendment or supplement would not be permitted under the terms of this
Agreement, the other First Lien Documents or the other Second Lien Documents;

 

(3)           any amendment or waiver of, or any consent under, any provision of
any First Lien Security Document will apply automatically to any comparable
provision of any comparable Second Lien Security Document and any comparable
Third Lien Security Document without the consent of or notice to any Second Lien
Secured Party or any Third Lien Secured Party and without any action by the
Borrower or any other Grantor or any holder of notes or other Second Lien
Secured Party or other Third Lien Secured Party;

 

(4)           any amendment or waiver of, or any consent under, any provision of
any Second Lien Security Document will apply automatically to any comparable
provision of any comparable Third Lien Security Document without the consent of
or notice to any Third Lien Secured Party and without any action by the Borrower
or any other Grantor or any holder of notes or other Third Lien Secured Party;
and

 

88

--------------------------------------------------------------------------------


 

(5)           any amendment or wavier of, or any consent under, this Agreement
will require the written consent of the Collateral Agent (acting as directed by
an Act of Required Secured Parties) and each of the Secured Debt
Representatives.

 

(c)           The Collateral Agent will not enter into any amendment or
supplement unless it has received an Officers’ Certificate to the effect that
such amendment or supplement will not result in a breach of any provision or
covenant contained in any of the Secured Debt Documents.  Prior to executing any
amendment or supplement pursuant to this Section 7.1, the Collateral Agent will
be entitled to receive, upon request, an opinion of counsel of the Borrower to
the effect that the execution of such document is authorized or permitted
hereunder, and with respect to amendments adding Collateral, an opinion of
counsel of the Borrower addressing customary creation and perfection, and if
such additional Collateral consists of equity interests of any Person which
equity interests constitute certificated securities, priority matters with
respect to such additional Collateral (which opinion may be subject to customary
assumptions and qualifications).

 

SECTION 7.2       Voting.  In connection with any matter under this Agreement
requiring a vote of holders of Secured Debt, each Series of Secured Debt will
cast its votes in accordance with the Secured Debt Documents governing such
Series of Secured Debt.  The amount of Secured Debt to be voted by a Series of
Secured Debt will equal (1) the aggregate principal amount of Secured Debt held
by such Series of Secured Debt (including outstanding letters of credit whether
or not then available or drawn), plus (2) other than in connection with an
exercise of remedies, the aggregate unfunded commitments to extend credit which,
when funded, would constitute Funded Debt of such Series of Secured Debt. 
Following and in accordance with the outcome of the applicable vote under its
Secured Debt Documents, the Secured Debt Representative of each Series of
Secured Debt will cast all of its votes under that Series of Secured Debt as a
block in respect of any vote under this Agreement.

 

SECTION 7.3       Further Assurances; Insurance.

 

(a)           The Borrower and each of the other Grantors will do or cause to be
done all acts and things that may be required, or that the Collateral Agent from
time to time may reasonably request, to assure and confirm that the Collateral
Agent holds, for the benefit of the Secured Parties, duly created and
enforceable and perfected Liens upon the Collateral, (including any property or
assets that are acquired or otherwise become, or are required by any Secured
Debt Document to become, Collateral after the date hereof), in each case as
contemplated by, and with the Lien priority required under, the Secured Debt
Documents.

 

(b)           Upon the reasonable request of the Collateral Agent or any Secured
Debt Representative at any time and from time to time, the Borrower and each of
the other Grantors will promptly execute, acknowledge and deliver such security
documents, instruments, certificates, notices and other documents, and take such
other actions as may be reasonably required, or that the Collateral Agent may
reasonably request, to create, perfect, protect, assure or enforce the Liens and
benefits intended to be conferred, in each case as contemplated by the Secured
Debt Documents for the benefit of the Secured Parties.

 

89

--------------------------------------------------------------------------------


 

(c)           Without limiting the provisions of the Secured Debt Documents, the
Borrower and the other Grantors will:

 

(1)           keep their properties adequately insured at all times by
financially sound and reputable insurers;

 

(2)           maintain such other insurance, to such extent and against such
risks (and with such deductibles, retentions and exclusions), including fire and
other risks insured against by extended coverage and coverage for acts of
terrorism, as is customary with companies in the same or similar businesses
operating in the same or similar locations, including public liability insurance
against claims for personal injury or death or property damage occurring upon,
in, about or in connection with the use of any properties owned, occupied or
controlled by them;

 

(3)           maintain such other insurance as may be required by law;

 

(4)           maintain title insurance on all real property Collateral owned by
the Borrower or another Grantor insuring the Collateral Agent’s Liens on that
property, subject only to Liens permitted under each of the Secured Debt
Documents and other exceptions to title approved by the Collateral Agent;
provided, that title insurance need only be maintained on any particular parcel
of real property having a fair market value of less than $1,000,000 if and to
the extent title insurance is maintained in respect of First Liens on that
property; and

 

(5)           maintain such other insurance as may be required by the Secured
Debt Documents.

 

(d)           Upon the request of the Collateral Agent, the Borrower and the
other Grantors will furnish to the Collateral Agent full information as to their
property and liability insurance carriers.

 

(e)           All insurance policies required by Sections 7.3(c) (except for the
insurance described in Section 7.3(c)(3)) above will:

 

(1)           provide that, with respect to third party liability insurance, the
Secured Parties, as a class, shall be named as additional insureds, with a
waiver of subrogation;

 

(2)           name the Collateral Agent as a loss payee and additional insured;

 

(3)           provide that (x) no cancellation or termination of such insurance
and (y) no reduction in the limits of liability of such insurance or other
material change shall be effective until 30 days after written notice is given
by the insurers to the Collateral Agent of such cancellation, termination,
reduction or change;

 

(4)           waive all claims for insurance premiums or commissions or
additional premiums or assessments against the Secured Parties; and

 

90

--------------------------------------------------------------------------------


 

(5)           waive any right of the insurers to setoff or counterclaim or to
make any other deductions, whether by way of attachment or otherwise, as against
the Secured Parties.

 

(f)            Upon the request of the Collateral Agent, the Borrower and the
other Grantors will permit the Collateral Agent or any of its agents or
representatives, at reasonable times and intervals upon reasonable prior notice,
to visit their offices and sites and inspect any of the Collateral and to
discuss matters relating to the Collateral with their respective officers and
independent public accountants.  The Borrower and the other Grantors shall, at
any reasonable time and from time to time upon reasonable prior notice, permit
the Collateral Agent or any of its agents or representatives to examine and make
copies of and abstracts from the records and books of account of the Borrower
and the other Grantors and their Subsidiaries, all at the Borrower’s expense.

 

SECTION 7.4       Perfection of Second Liens; Perfection of Third Liens.

 

(a)           Solely for purposes of perfecting the Second Liens and the Third
Liens of the Collateral Agent in its capacity as agent of the Second Lien
Secured Parties and the Second Lien Administrative Agent and as agent of the
Third Lien Secured Parties and the Trustee, in each case in any portion of the
Collateral in the possession or control of the Collateral Agent (or its agents
or bailees) as part of the First Liens on the Collateral, including, without
limitation, any instruments, goods, negotiable documents, tangible chattel
paper, certificated securities, securities accounts or money, the Collateral
Agent, the First Lien Secured Parties and the First Lien Representatives hereby
acknowledge that the Collateral Agent also holds such property as gratuitous
bailee for the benefit of the Collateral Agent for the benefit of the Second
Lien Secured Parties and the Second Lien Administrative Agent (such bailment
being intended, among other things, to satisfy the requirements of
Sections 8-106(d)(d), 8-301(a)(2) and 9-313(c) of the UCC) and for the benefit
of the Collateral Agent for the benefit of the Third Lien Secured Parties and
the Trustee (such bailment being intended, among other things, to satisfy the
requirements of Sections 8-106(d)(d), 8-301(a)(2) and 9-313(c) of the UCC).
 Solely with respect to any deposit accounts under the control (within the
meaning of Section 9-104 of the UCC) of the Collateral Agent in its capacity as
agent of the First Lien Secured Parties, the Collateral Agent agrees to also
hold control over such deposit accounts as gratuitous agent for the benefit of
the Second Lien Secured Parties and the Second Lien Administrative Agent and as
gratuitous agent for the benefit of the Third Lien Secured Parties and the
Trustee.

 

(b)           After the Discharge of First Lien Obligations and prior to the
Discharge of Second Lien Obligations, solely for purposes of perfecting the
Third Liens of the Collateral Agent in its capacity as agent of the Third Lien
Secured Parties and the Trustee, in any portion of the Collateral in the
possession or control of the Collateral Agent (or its agents or bailees) as part
of the Second Liens on the Collateral, including, without limitation, any
instruments, goods, negotiable documents, tangible chattel paper, certificated
securities, securities accounts or money, the Collateral Agent, the Second Lien
Secured Parties and the Second Lien Administrative Agent hereby acknowledge that
the Collateral Agent also holds such property as gratuitous bailee for the
benefit of the Collateral Agent for the benefit of the Collateral Agent for the
benefit of the Third Lien Secured Parties and the Trustee (such bailment being
intended, among other things, to satisfy the requirements of
Sections 8-106(d)(d), 8-301(a)(2) and 9-313(c)

 

91

--------------------------------------------------------------------------------


 

of the UCC).  Solely with respect to any deposit accounts under the control
(within the meaning of Section 9-104 of the UCC) of the Collateral Agent in its
capacity as agent of the Second Lien Secured Parties, the Collateral Agent
agrees to also hold control over such deposit accounts as gratuitous agent for
the benefit of the Third Lien Secured Parties and the Trustee.

 

SECTION 7.5       Rights and Immunities of Secured Debt Representatives.  The
Revolving Agent will be entitled to all of the rights, protections, immunities
and indemnities set forth in the Revolving Credit Agreement, the First Lien
Administrative Agent will be entitled to all of the rights, protections,
immunities and indemnities set forth in the First Lien Credit Agreement, the
Second Lien Administrative Agent will be entitled to all of the rights,
protections, immunities and indemnities set forth in the Second Lien Credit
Agreement, the Trustee will be entitled to all of the rights, protections,
immunities and indemnities set forth in the Indenture and any future Secured
Debt Representative will be entitled to all of the rights, protections,
immunities and indemnities set forth in the credit agreement, indenture or other
agreement governing the applicable Secured Debt with respect to which such
Person will act as representative, in each case as if specifically set forth
herein.  In no event will any Secured Debt Representative be liable for any act
or omission on the part of the Grantors or the Collateral Agent hereunder.

 

SECTION 7.6       Successors and Assigns.

 

(a)           Except as provided in Section 5.2, the Collateral Agent may not,
in its capacity as such, delegate any of its duties or assign any of its rights
hereunder, and any attempted delegation or assignment of any such duties or
rights will be null and void.  All obligations of the Collateral Agent hereunder
will inure to the sole and exclusive benefit of, and be enforceable by, each
Secured Debt Representative and each present and future holder of Secured
Obligations, each of whom will be entitled to enforce this Agreement as a
third-party beneficiary hereof, and all of their respective successors and
assigns.

 

(b)           Neither the Borrower nor any other Grantor may delegate any of its
duties or assign any of its rights hereunder, and any attempted delegation or
assignment of any such duties or rights will be null and void.  All obligations
of the Borrower and the other Grantors hereunder will inure to the sole and
exclusive benefit of, and be enforceable by, the Collateral Agent, each Secured
Debt Representative and each present and future holder of Secured Obligations,
each of whom will be entitled to enforce this Agreement as a third-party
beneficiary hereof, and all of their respective successors and assigns.

 

SECTION 7.7       Delay and Waiver.  No failure to exercise, no course of
dealing with respect to the exercise of, and no delay in exercising, any right,
power or remedy arising under this Agreement or any of the other Security
Documents will impair any such right, power or remedy or operate as a waiver
thereof.  No single or partial exercise of any such right, power or remedy will
preclude any other or future exercise thereof or the exercise of any other
right, power or remedy.  The remedies herein are cumulative and are not
exclusive of any remedies provided by law.

 

92

--------------------------------------------------------------------------------


 

SECTION 7.8       Notices.  Any communications, including notices and
instructions, between the parties hereto or notices provided herein to be given
may be given to the following addresses:

 

If to the Collateral
Agent:                                                                                                                                                    
Wilmington Trust, National Association
Rodney Square North
1100 North Market Street
Wilmington, DE 19890
Attention:  Corporate Capital Markets — Alion Science and Technology Corporation
Telephone:  (302) 636-6410
Fax:  (302) 636-4145

 

If to the Borrower or any other
Grantor:                                                                        
Alion Science and Technology Corporation
1750 Tysons Boulevard, Suite 1300
McLean, VA 22102
Fax:  (703) 714-6511

 

If to the Revolving
Agent:                                                                                                                                                  
Wells Fargo Bank, National Association
c/o Wells Fargo Capital Finance
6th Floor, South Tower
1753 Pinnacle Drive
McLean, VA 22102
Attention:  David Marin

 

If to the First Lien Administrative
Agent:                                                                    
Goldman Sachs Lending Partners LLC
200 West Street
New York, NY 10282-2198
Telephone:  (972) 368-2579
Fax:  (212) 428-9270

 

If to the Second Lien Administrative
Agent:                                                    Wilmington Trust,
National Association
Rodney Square North
1100 North Market Street
Wilmington, DE 19890
Attention:  Corporate Capital Markets — Alion Science and Technology Corporation
Telephone:  (302) 636-6410
Fax:  (302) 636-4145

 

93

--------------------------------------------------------------------------------


 

If to the
Trustee:                                                                                                                                                                                                    
Wilmington Trust, National Association
Rodney Square North
1100 North Market Street
Wilmington, DE 19890
Attention:  Corporate Capital Markets — Alion Science and Technology Corporation
Telephone:  (302) 636-6410
Fax:  (302) 636-4145

 

and if to any other Secured Debt Representative, to such address as it may
specify by written notice to the parties named above.

 

All notices and communications will be mailed by first class mail, certified or
registered, return receipt requested, sent by facsimile or sent by overnight air
courier guaranteeing next day delivery, to the relevant address set forth above
or, as to holders of Secured Debt, its address shown on the register kept by the
office or agency where the relevant Secured Debt may be presented for
registration of transfer or for exchange.  To the extent applicable, any notice
or communication will also be so mailed to any Person described in § 313(c) of
the Trust Indenture Act of 1939, as amended, to the extent required thereunder. 
Failure to mail a notice or communication to a holder of Secured Debt or any
defect in it will not affect its sufficiency with respect to other holders of
Secured Debt.

 

A notice or communication that is delivered as described in the preceding
paragraph shall be deemed to be given or made upon the earlier to occur of
(i) actual receipt by the relevant party thereto and (ii)(A) if mailed, four
Business Days after deposit in the mails, postage prepaid, (B) if delivered by
facsimile, when sent and receipt has been confirmed by telephone, (C) if
delivered by overnight air courier, the next Business Day.

 

SECTION 7.9       Notice Following Discharge of First Lien Obligations and
Discharge of Second Lien Obligations.  Promptly following the Discharge of First
Lien Obligations with respect to one or more Series of First Lien Debt, each
First Lien Representative with respect to each applicable Series of First Lien
Debt that is so discharged will provide written notice of such discharge to the
Collateral Agent and to each other Secured Debt Representative.  Promptly
following the Discharge of Second Lien Obligations, the Second Lien
Administrative Agent will provide written notice of such discharge to the
Collateral Agent and to each other Secured Debt Representative.

 

SECTION 7.10     Entire Agreement.  This Agreement states the complete agreement
of the parties relating to the undertaking of the Collateral Agent set forth
herein and supersedes all oral negotiations and prior writings in respect of
such undertaking.

 

SECTION 7.11     Compensation; Expenses.  The Grantors jointly and severally
agree to pay, promptly upon demand:

 

94

--------------------------------------------------------------------------------


 

(1)           such compensation to the Collateral Agent and its agents as the
Borrower, the First Lien Representatives (or, following the Discharge of First
Lien Obligations, the Second Lien Administrative Agent) and the Collateral Agent
may agree in writing from time to time;

 

(2)           all reasonable and documented out-of-pocket costs and expenses
incurred by the Collateral Agent and its agents in the preparation, execution,
delivery, filing, recordation, administration or enforcement of this Agreement
or any other Security Document or any consent, amendment, waiver or other
modification relating hereto or thereto;

 

(3)           all reasonable and documented out-of-pocket fees, expenses and
disbursements of legal counsel and any auditors, accountants, consultants or
appraisers or other professional advisors and agents engaged by the Collateral
Agent or any Secured Debt Representative incurred in connection with the
negotiation, preparation, closing, administration, performance or enforcement of
this Agreement and the other Security Documents or any consent, amendment,
waiver or other modification relating hereto or thereto and any other document
or matter requested by the Borrower or any other Grantor;

 

(4)           all reasonable and documented out-of-pocket costs and expenses
incurred by the Collateral Agent and its agents in creating, perfecting,
preserving, releasing or enforcing the Collateral Agent’s Liens on the
Collateral, including filing and recording fees, expenses and taxes, stamp or
documentary taxes, search fees, and title insurance premiums;

 

(5)           all other reasonable and documented out-of-pocket costs and
expenses incurred by the Collateral Agent and its agents in connection with the
negotiation, preparation and execution of the Security Documents and any
consents, amendments, waivers or other modifications thereto and the
transactions contemplated thereby or the exercise of rights or performance of
obligations by the Collateral Agent thereunder; and

 

(6)           after the occurrence and during the continuance of any Secured
Debt Default, all reasonable and documented out-of-pocket costs and expenses
incurred by the Collateral Agent, its agents and any Secured Debt Representative
in connection with the preservation, collection, foreclosure or enforcement of
the Collateral subject to the Security Documents or any interest, right, power
or remedy of the Collateral Agent or in connection with the collection or
enforcement of any of the Secured Obligations or the proof, protection,
administration or resolution of any claim based upon the Secured Obligations in
any Insolvency or Liquidation Proceeding, including all fees and disbursements
of attorneys, accountants, auditors, consultants, appraisers and other
professionals engaged by the Collateral Agent, its agents or any Secured Debt
Representative.

 

The agreements in this Section 7.11 will survive repayment of all other Secured
Obligations and the removal or resignation of the Collateral Agent.

 

95

--------------------------------------------------------------------------------


 

SECTION 7.12     Indemnity.

 

(a)           The Grantors jointly and severally agree to defend, indemnify, pay
and hold harmless the Collateral Agent, each Secured Debt Representative and
each of their respective Affiliates and each and all of their respective
directors, officers, partners, members, trustees, employees, attorneys, advisors
and agents, and (in each case) their respective heirs, representatives,
successors and assigns (each of the foregoing, an “Indemnitee”) from and against
any and all Indemnified Liabilities; provided, no Indemnitee will be entitled to
indemnification hereunder with respect to any Indemnified Liability to the
extent such Indemnified Liability is found by a final and nonappealable decision
of a court of competent jurisdiction to have resulted from the gross negligence
or willful misconduct of such Indemnitee.

 

(b)           All amounts due under this Section 7.12 will be payable upon
demand.

 

(c)           To the extent that the undertakings to defend, indemnify, pay and
hold harmless set forth in Section 7.12(a) may be unenforceable in whole or in
part because they violate any law or public policy, each of the Grantors will
contribute the maximum portion that it is permitted to pay and satisfy under
applicable law to the payment and satisfaction of all Indemnified Liabilities
incurred by Indemnitees or any of them.

 

(d)           No Grantor will ever assert any claim against any Indemnitee, on
any theory of liability, for any lost profits or special, indirect or
consequential damages or (to the fullest extent a claim for punitive damages may
lawfully be waived) any punitive damages arising out of, in connection with, or
as a result of, this Agreement or any other Security Document or any agreement
or instrument or transaction relating in any respect to any Indemnified
Liability, and each of the Grantors hereby forever waives, releases and agrees
not to sue upon any claim for any such lost profits or special, indirect,
consequential or (to the fullest extent lawful) punitive damages, whether or not
accrued and whether or not known or suspected to exist in its favor.

 

(e)           The agreements in this Section 7.12 will survive repayment of all
other Secured Obligations and the removal or resignation of the Collateral
Agent.

 

SECTION 7.13     Severability.  Any provision of this Agreement which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.  The parties hereto
shall endeavor in good-faith negotiations to replace any invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

 

SECTION 7.14     Section Headings.  The section headings and Table of Contents
used in this Agreement are for convenience of reference only and are not to
affect the construction hereof or be taken into consideration in the
interpretation hereof.

 

96

--------------------------------------------------------------------------------


 

SECTION 7.15     Obligations Secured.  All obligations of the Grantors set forth
in or arising under this Agreement will be Secured Obligations and are secured
by all Liens granted by the Security Documents.

 

SECTION 7.16     Governing Law.  THIS AGREEMENT AND ANY DISPUTE, CLAIM OR
CONTROVERSY ARISING OUT OF OR RELATING TO THIS AGREEMENT (WHETHER ARISING IN
CONTRACT, TORT OR OTHERWISE) SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS
OF LAW RULES THAT WOULD RESULT IN THE APPLICATION OF A DIFFERENT GOVERNING LAW
(OTHER THAN ANY MANDATORY PROVISIONS OF THE UCC RELATING TO THE LAW GOVERNING
PERFECTION AND THE EFFECT OF PERFECTION OR PRIORITY OF THE SECURITY INTERESTS).

 

SECTION 7.17     Consent to Jurisdiction.  All judicial proceedings brought
against any party hereto arising out of or relating to this Agreement shall be
brought in any state or federal court of competent jurisdiction sitting in the
Borough of Manhattan in the City of New York (other than with respect to actions
by any Secured Party in respect of rights under any Security Document governed
by laws other than the laws of the State of New York or with respect to any
Collateral subject thereto).  By executing and delivering this Agreement, each
Grantor, for itself and in connection with its properties, irrevocably:

 

(1)           accepts generally and unconditionally the exclusive jurisdiction
and venue of such courts;

 

(2)           waives any defense of forum non conveniens;

 

(3)           agrees that service of all process in any such proceeding in any
such court may be made by registered or certified mail, return receipt
requested, to such party at its address provided in accordance with Section 7.8;

 

(4)           agrees that service as provided in clause (3) above is sufficient
to confer personal jurisdiction over such party in any such proceeding in any
such court and otherwise constitutes effective and binding service in every
respect;

 

(5)           agrees that each party hereto retains the right to serve process
in any other manner permitted by law; and

 

(6)           agrees that each party hereto (other than the Grantors) retains
the right to bring proceedings against any party in the courts of any other
jurisdiction.

 

By executing and delivering this Agreement, the Collateral Agent and each
Secured Debt Representative irrevocably:

 

(1)           waives any defense of forum non conveniens with respect to any
judicial proceeding arising out of or relating to this Agreement brought in any
state or federal court of competent jurisdiction sitting in the Borough of
Manhattan in the City of New York;

 

97

--------------------------------------------------------------------------------


 

(2)           agrees that service of all process in any such proceeding in such
court may be made by registered or certified mail, return receipt requested, to
such party at its address provided in accordance with Section 7.8;

 

(3)           agrees that service as provided in clause (2) above is sufficient
to confer personal jurisdiction over such party in any such proceeding in such
court and otherwise constitutes effective and binding service in every respect;
and

 

(4)           agrees that each party hereto retains the right to serve process
in any other manner permitted by law.

 

Nothing in this Agreement shall affect any right that any Secured Party may
otherwise have to bring any action or proceeding relating to this Agreement or
the other Secured Debt Documents against the Borrower, any other Grantor or
their respective properties in the courts of any jurisdiction.

 

SECTION 7.18     Waiver of Jury Trial.  EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER
BASED ON CONTRACT, TORT, BREACH OF DUTY, COMMON LAW, STATUTE OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.  EACH PARTY HERETO FURTHER
REPRESENTS AND WARRANTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL
AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING
CONSULTATION WITH LEGAL COUNSEL.

 

SECTION 7.19     Counterparts.  This Agreement may be executed by one or more of
the parties to this Agreement on any number of separate counterparts (including
by facsimile or other electronic imaging means), and all of said counterparts
taken together shall be deemed to constitute one and the same instrument. 
Delivery of an executed signature page of this Agreement by facsimile or other
electronic transmission (e.g. “pdf” or “tif” format) shall be effective as
delivery of a manually executed counterpart hereof.

 

SECTION 7.20     Grantors and Additional Grantors.  The Borrower represents and
warrants that each Person who is a Grantor on the date hereof has duly executed
this Agreement.  The Borrower will cause each Person that hereafter becomes a
Grantor or is required by any Secured Debt Document to become a party to this
Agreement to become a party to this Agreement, for all purposes of this
Agreement, by causing such Person to execute and deliver to the Collateral Agent
an Intercreditor Joinder, whereupon such Person will be bound by

 

98

--------------------------------------------------------------------------------


 

the terms hereof to the same extent as if it had executed and delivered this
Agreement as of the date hereof.  The Borrower shall promptly provide each
Secured Debt Representative with a copy of each Intercreditor Joinder executed
and delivered pursuant to this Section 7.20; provided, however, that the failure
to so deliver a copy of the Intercreditor Joinder to any then existing Secured
Debt Representative shall not affect the inclusion of such Person as a Grantor
if the other requirements of this Section 7.20 are complied with.

 

SECTION 7.21     Continuing Nature of this Agreement.

 

(a)           This Agreement, including the subordination provisions hereof and
the trusts created hereby, will be reinstated if at any time any payment or
distribution in respect of any of the First Lien Obligations is rescinded or
must otherwise be returned in an Insolvency or Liquidation Proceeding or
otherwise by any First Lien Secured Party or First Lien Representative or any
representative of any such party (whether by demand, settlement, litigation or
otherwise).  In the event that all or any part of a payment or distribution made
with respect to the First Lien Obligations is recovered from any First Lien
Secured Party or any First Lien Representative in an Insolvency or Liquidation
Proceeding or otherwise, any payment or distribution received by any Second Lien
Secured Party or the Second Lien Administrative Agent with respect to the Second
Lien Obligations or by any Third Lien Secured Party or the Trustee with respect
to the Third Lien Obligations, as the case may be, from the proceeds of any
Collateral or any title insurance policy required by any real property mortgage
at any time after the date of the payment or distribution that is so recovered,
whether pursuant to a right of subrogation or otherwise, will be delivered by
the Second Lien Administrative Agent, such Second Lien Secured Party, the
Trustee or such Third Lien Secured Party, as the case may be, to the Collateral
Agent, for the account of the First Lien Secured Parties to be applied in
accordance with Section 3.4.  Until so delivered, such proceeds will be held by
the Second Lien Administrative Agent, such Second Lien Secured Party, the
Trustee or such Third Lien Secured Party, as the case may be, for the benefit of
the First Lien Secured Parties.

 

(b)           Subject to Section 7.21(a), this Agreement, including the
subordination provisions hereof and the trusts created hereby, will be
reinstated if at any time any payment or distribution in respect of any of the
Second Lien Obligations is rescinded or must otherwise be returned in an
Insolvency or Liquidation Proceeding or otherwise by any Second Lien Secured
Party or the Second Lien Administrative Agent or any representative of any such
party (whether by demand, settlement, litigation or otherwise).  In the event
that all or any part of a payment or distribution made with respect to the
Second Lien Obligations is recovered from any Second Lien Secured Party or the
Second Lien Administrative Agent in an Insolvency or Liquidation Proceeding or
otherwise, any payment or distribution received by any Third Lien Secured Party
or the Trustee with respect to the Third Lien Obligations, as the case may be,
from the proceeds of any Collateral or any title insurance policy required by
any real property mortgage at any time after the date of the payment or
distribution that is so recovered, whether pursuant to a right of subrogation or
otherwise, will be delivered by the Trustee or such Third Lien Secured Party, as
the case may be, to the Collateral Agent, for the account of the Second Lien
Secured Parties to be applied in accordance with Section 3.4.  Until so
delivered, such proceeds will be held by the Trustee or such Third Lien Secured
Party, as the case may be, for the benefit of the Second Lien Secured Parties.

 

99

--------------------------------------------------------------------------------


 

SECTION 7.22     Insolvency.  This Agreement will be applicable both before and
after the commencement of any Insolvency or Liquidation Proceeding by or against
the Borrower or any other Grantor.  The relative rights, as provided for in this
Agreement, will continue after the commencement of any such Insolvency or
Liquidation Proceeding on the same basis as prior to the date of the
commencement of any such case, as provided in this Agreement.

 

SECTION 7.23     Confidentiality.  The Collateral Agent will keep confidential
all non-public information regarding Borrower and its Subsidiaries, Affiliates
and their businesses that is identified as such by Borrower or which by its
nature would be deemed confidential information by a reasonable person.  The
Collateral Agent shall be considered to have complied with its obligation to do
so if it has exercised the same degree of care to maintain the confidentiality
of such information as it would accord to its own confidential information. 
Notwithstanding the foregoing, the Collateral Agent may disclose such
information to any Secured Party and the Collateral Agent may make
(i) disclosures of such information to Affiliates of any such Secured Party and
to their respective officers, directors, partners, members, employees, legal
counsel, independent auditors and other advisors, experts or agents who need to
know such information and on a confidential basis (and to other Persons
authorized by a Secured Party to organize, present or disseminate such
information in connection with disclosures otherwise made in accordance with
this Section 7.23), (ii) disclosures in connection with the exercise of any
remedies or enforcement of any rights hereunder or under any Secured Debt
Document, (iii) disclosures made pursuant to the order of any court or
administrative agency or a judicial, administrative or legislative body or
committee or in any pending legal or administrative proceeding, or otherwise as
required by applicable law or compulsory legal process (in which case the
Collateral Agent agrees to inform Borrower promptly thereof to the extent not
prohibited by law), (iv) disclosures made upon the request or demand of any
regulatory or quasi-regulatory authority purporting to have jurisdiction over
the Collateral Agent or any of its Affiliates, (v) disclosures of information
received by the Collateral Agent on a non-confidential basis from a source
(other than Borrower or any of Borrower’s Affiliates, advisors, employees,
directors, accountants, attorneys, agents or other representatives) not known by
the Collateral Agent to be prohibited from disclosing such information to the
Collateral Agent by a legal, contractual or fiduciary obligation,
(vi) disclosures of such information to the extent that such information is
publicly available or becomes publicly available other than by reason of
improper disclosure in violation of this Section 7.23, (vii) disclosures to the
extent that such information was acquired after the date hereof and at such time
was already in the Collateral Agent’s possession (and disclosure by the
Collateral Agent is not otherwise prohibited by a contractual obligation) or is
independently developed by the Collateral Agent (from information not otherwise
prohibited from being disclosed pursuant to a separate contractual obligation),
(viii) disclosures to the extent reasonably required in connection with any
litigation or proceeding (including any Insolvency or Liquidation Proceeding) to
which the Collateral Agent or any of its Affiliates may be party,
(ix) disclosures as expressly permitted under the terms of any other document or
agreement regarding confidentiality to which any of the Grantors is a party or
is deemed a party with the Collateral Agent and (x) disclosures for purposes of
establishing a “due diligence” defense.

 

SECTION 7.24     Other Capacities.  All references to any of the Secured Parties
in this Agreement refer to such Secured Parties only in their respective
capacities as First Lien Secured Parties, Second Lien Secured Parties or Third
Lien Secured Parties, as applicable.  For

 

100

--------------------------------------------------------------------------------


 

the avoidance of doubt, except as otherwise explicitly provided herein, this
Agreement shall only govern the actions taken by each of the Secured Parties in
their respective capacities as First Lien Secured Parties, Second Lien Secured
Parties or Third Lien Secured Parties and nothing in this Agreement shall be
construed to restrict, prevent, govern, affect or otherwise apply to any of the
Secured Parties’ actions, omissions, rights, privileges, benefits, duties, or
obligations in any capacity other than in their respective capacities as First
Lien Secured Parties, Second Lien Secured Parties or Third Lien Secured Parties.

 

[Remainder of page intentionally left blank.]

 

101

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Intercreditor Agreement
to be executed by their respective officers or representatives as of the day and
year first above written.

 

 

ALION SCIENCE AND TECHNOLOGY
CORPORATION, as Borrower

 

 

 

 

 

 

 

By:

/s/ Barry Broadus

 

 

Name:

Barry Broadus

 

 

Title:

Cheif Financial Officer

 

 

 

 

 

 

ALION — BMH CORPORATION

 

 

 

 

By:

/s/ Stacy Mendler

 

 

Name:

Stacy Mendler

 

 

Title:

President

 

 

 

 

 

 

 

ALION — CATI CORPORATION

 

 

 

 

By:

/s/ Stacy Mendler

 

 

Name:

Stacy Mendler

 

 

Title:

President

 

 

 

 

 

 

 

ALION — IPS CORPORATION

 

 

 

 

By:

/s/ Stacy Mendler

 

 

Name:

Stacy Mendler

 

 

Title:

President

 

 

 

 

 

 

 

ALION — JJMA CORPORATION

 

 

 

 

By:

/s/ Stacy Mendler

 

 

Name:

Stacy Mendler

 

 

Title:

President

 

[Signature Page to Intercreditor Agreement]

 

--------------------------------------------------------------------------------


 

 

ALION — METI CORPORATION

 

 

 

 

By:

/s/ Stacy Mendler

 

 

Name:

Stacy Mendler

 

 

Title:

President

 

 

 

 

 

 

 

ALION INTERNATIONAL CORPORATION

 

 

 

 

By:

/s/ Stacy Mendler

 

 

Name:

Stacy Mendler

 

 

Title:

President

 

 

 

 

 

 

 

WASHINGTON CONSULTING, INC.

 

 

 

 

By:

/s/ Kevin Boyle

 

 

Name:

Kevin Boyle

 

 

Title:

Secretary

 

 

 

 

 

 

 

WASHINGTON CONSULTING GOVERNMENT SERVICES, INC.

 

 

 

 

By:

/s/ Christiance Lourenco

 

 

Name:

Christiance Lourenco

 

 

Title:

Secretary

 

[Signature Page to Intercreditor Agreement]

 

--------------------------------------------------------------------------------


 

 

GOLDMAN SACHS LENDING PARTNERS
LLC,

 

as First Lien Administrative Agent

 

 

 

 

 

 

By:

/s/ Robert Ehudin

 

 

Authorized Signatory

 

[Signature Page to Intercreditor Agreement]

 

--------------------------------------------------------------------------------


 

 

WILMINGTON TRUST, NATIONAL
ASSOCIATION,

 

as Second Lien Administrative Agent

 

 

 

 

 

 

By:

/s/ Rence Kuhl

 

 

Rence Kuhl

 

 

Vice President

 

[Signature Page to Intercreditor Agreement]

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL
ASSOCIATION,
as Revolving Agent

 

 

 

 

 

 

By:

/s/ Marc Grossman

 

 

Name:

Marc Grossman

 

 

Title:

SVP

 

[Signature Page to Intercreditor Agreement]

 

--------------------------------------------------------------------------------


 

 

WILMINGTON TRUST, NATIONAL
ASSOCIATION, as Trustee under the Indenture

 

 

 

 

 

 

 

By:

/s/ Timothy P. Mowdy

 

 

Name:

Timothy P. Mowdy

 

 

Title:

Administrative Vice President

 

 

 

 

 

 

 

WILMINGTON TRUST, NATIONAL
ASSOCIATION, as Collateral Agent

 

 

 

 

 

 

 

By:

/s/ Timothy P. Mowdy

 

 

Name:

Timothy P. Mowdy

 

 

Title:

Administrative Vice President

 

[Signature Page to Intercreditor Agreement]

 

--------------------------------------------------------------------------------


 

 

[EXHIBIT A to Intercreditor Agreement]

 

[FORM OF]
REFINANCING SECURED DEBT DESIGNATION

 

Reference is made to the Intercreditor Agreement dated as of August 18, 2014 (as
amended, supplemented, amended and restated or otherwise modified and in effect
from time to time, the “Intercreditor Agreement”) among Alion Science and
Technology Corporation (the “Borrower”), the other Grantors from time to time
party thereto, Wells Fargo Bank, National Association, as Revolving Agent under
the Revolving Credit Agreement (as defined therein), Goldman Sachs Lending
Partners LLC, as First Lien Administrative Agent under the First Lien Credit
Agreement (as defined therein), Wilmington Trust, National Association, as
Second Lien Administrative Agent under the Second Lien Credit Agreement (as
defined therein), Wilmington Trust, National Association, as Trustee under the
Indenture (as defined therein) and Wilmington Trust, National Association, as
Collateral Agent.  Capitalized terms used but not otherwise defined herein have
the meanings assigned to them in the Intercreditor Agreement.  This Refinancing
Secured Debt Designation is being executed and delivered in order to designate
secured debt that refinances in whole the First Lien Credit Agreement, the
Revolving Credit Agreement, the Second Lien Credit Agreement or the Notes as
either First Lien Debt, Second Lien Debt or Third Lien Debt, as applicable,
entitled to the benefit of the Intercreditor Agreement.

 

The undersigned, the duly appointed [specify title] of the [Borrower] hereby
certifies on behalf of the [Borrower] that:

 

(A)          [insert name of the Borrower or other Grantor] intends to incur
secured debt that refinances in whole or in part (subject to any applicable
restrictions in the Secured Debt Documents) [select appropriate alternate] [the
First Lien Credit Agreement,] [the Revolving Credit Agreement,] [the Second Lien
Credit Agreement]  [the Notes,] (“Refinancing Secured Debt”) which will be
[select appropriate alternative] [First Lien Debt permitted by each applicable
Secured Debt Document to be secured by a First Lien equally and ratably with all
previously existing and future First Lien Debt], [Second Lien Debt permitted by
each applicable Secured Debt Document to be secured by a Second Lien equally and
ratably with all previously existing and future Second Lien Debt] or [Third Lien
Debt permitted by each applicable Secured Debt Document to be secured with a
Third Lien equally and ratably with all previously existing and future Third
Lien Debt];

 

(B)          the name and address of the Secured Debt Representative for the
Refinancing Secured Debt for purposes of Section 7.8 of the Intercreditor
Agreement is:

 

 

 

 

 

 

 

 

Telephone:

 

 

 

EXHIBIT A

--------------------------------------------------------------------------------


 

 

Fax:

 

 

 

(C)          Each of the Borrower and each other Grantor has duly authorized,
executed (if applicable) and recorded (or caused to be recorded) in each
appropriate governmental office all relevant filings and recordations to ensure
that the Refinancing Secured Debt is secured by the Collateral in accordance
with the Security Documents;

 

(D)          Attached as Exhibit 1 hereto is a Reaffirmation Agreement duly
executed by the Borrower and each other Grantor and Guarantor, and

 

(E)           the Borrower has caused a copy of this Refinancing Secured Debt
Designation and the related Intercreditor Joinder to be delivered to each
existing Secured Debt Representative.

 

IN WITNESS WHEREOF, the Borrower has caused this Refinancing Secured Debt
Designation to be duly executed by the undersigned officer as of
                                      , 20        .

 

 

ALION SCIENCE AND TECHNOLOGY
CORPORATION

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

ACKNOWLEDGEMENT OF RECEIPT

 

The undersigned, the duly appointed Collateral Agent under the Intercreditor
Agreement, hereby acknowledges receipt of an executed copy of this Refinancing
Secured Debt Designation.

 

 

WILMINGTON TRUST, NATIONAL
ASSOCIATION

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

EXHIBIT A-2

--------------------------------------------------------------------------------


 

 

EXHIBIT 1 TO ADDITIONAL SECURED DEBT DESIGNATION

 

[FORM OF]

 

REAFFIRMATION AGREEMENT

 

Reference is made to the Intercreditor Agreement dated as of August 18, 2014 (as
amended, supplemented, amended and restated or otherwise modified and in effect
from time to time, the “Intercreditor Agreement”) among Alion Science and
Technology Corporation (the “Borrower”), the other Grantors from time to time
party thereto, Wells Fargo Bank, National Association, as Revolving Agent under
the Revolving Credit Agreement (as defined therein), Goldman Sachs Lending
Partners LLC, as First Lien Administrative Agent under the First Lien Credit
Agreement (as defined therein), Wilmington Trust, National Association, as
Second Lien Administrative Agent under the Second Lien Credit Agreement (as
defined therein), Wilmington Trust, National Association, as Trustee under the
Indenture (as defined therein), and Wilmington Trust, National Association, as
Collateral Agent.  Capitalized terms used but not otherwise defined herein have
the meanings assigned to them in the Intercreditor Agreement.  This
Reaffirmation Agreement is being executed and delivered as of         , 20    
in connection with a Refinancing Secured Debt Designation of even date herewith
which Refinancing Secured Debt Designation has designated secured debt that
refinances in whole the First Lien Credit Agreement, the Revolving Credit
Agreement, the Second Lien Credit Agreement or the Notes, as applicable, as
either First Lien Debt, Second Lien Debt or Third Lien Debt, as applicable,
entitled to the benefit of the Intercreditor Agreement.

 

Each of the undersigned hereby consents to the designation of secured
refinancing debt as [First/Second/Third] Lien Debt as set forth in the
Refinancing Secured Debt Designation of even date herewith and hereby confirms
its respective guarantees, pledges, grants of security interests and other
obligations, as applicable, under and subject to the terms of each of the
[First/Second/Third] Lien Documents to which it is party, and agrees that,
notwithstanding the designation of such refinancing indebtedness or any of the
transactions contemplated thereby, such guarantees, pledges, grants of security
interests and other obligations, and the terms of each [First/Second/Third] Lien
Document to which it is a party, are not impaired or adversely affected in any
manner whatsoever and shall continue to be in full force and effect and such
additional secured debt shall be entitled to all of the benefits of such
[First/Second/Third] Lien Documents.

 

Governing Law and Miscellaneous Provisions.  The provisions of Article 7 of the
Intercreditor Agreement will apply with like effect to this Reaffirmation
Agreement.

 

EXHIBIT A-3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has caused this Reaffirmation
Agreement to be duly executed as of the date written above.

 

 

[names of Grantors and Guarantors]

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

EXHIBIT A-4

--------------------------------------------------------------------------------


 

 

[EXHIBIT B to Intercreditor Agreement]

 

[FORM OF]
INTERCREDITOR JOINDER — REFINANCING DEBT

 

Reference is made to the Intercreditor Agreement dated as of August 18, 2014 (as
amended, supplemented, amended and restated or otherwise modified and in effect
from time to time, the “Intercreditor Agreement”) among Alion Science and
Technology Corporation (the “Borrower”), the other Grantors from time to time
party thereto, Wells Fargo Bank, National Association, as Revolving Agent under
the Revolving Credit Agreement (as defined therein), Goldman Sachs Lending
Partners LLC, as First Lien Administrative Agent under the First Lien Credit
Agreement (as defined therein), Wilmington Trust, National Association, as
Second Lien Administrative Agent under the Second Lien Credit Agreement (as
defined therein), Wilmington Trust, National Association, as Trustee under the
Indenture (as defined therein) and Wilmington Trust, National Association, as
Collateral Agent.  Capitalized terms used but not otherwise defined herein have
the meanings assigned to them in the Intercreditor Agreement.  This
Intercreditor Joinder is being executed and delivered pursuant to the
Intercreditor Agreement as a condition precedent to the debt for which the
undersigned is acting as agent being entitled to the benefits of being
refinancing secured debt under the Intercreditor Agreement.

 

1.             Joinder.  The undersigned,
                                          , a                               ,
(the “New Representative”) as [revolving agent/first lien administrative
agent/second lien administrative agent/trustee] under that certain [described
applicable indenture, credit agreement or other document governing the
refinancing secured debt] hereby agrees to become party under the Intercreditor
Agreement for all purposes thereof on the terms set forth therein, and to be
bound by the terms of the Intercreditor Agreement as fully as if the undersigned
had executed and delivered the Intercreditor Agreement as of the date thereof.

 

2.             Lien Sharing and Priority Confirmation.

 

[Option A:  to be used if Additional Debt is Third Lien Debt]  The undersigned
New Representative, on behalf of itself and each holder of Obligations in
respect of the Third Lien Debt hereby agrees, for the enforceable benefit of all
holders of each current and future Series of Secured Debt, each current and
future First Lien Representative, the Second Lien Administrative Agent and each
current and future First Lien Secured Party, Second Lien Secured Party and Third
Lien Secured Party and as a condition to being treated as Secured Debt under the
Intercreditor Agreement that:

 

(a)           as provided by Section 2.12 of the Intercreditor Agreement, all
Third Lien Obligations will be and are secured equally and ratably by all Third
Liens at any time granted by the Borrower or any other Grantor to secure any
Obligations in respect of any Third Lien Obligation, and that all such Third
Liens will be enforceable by the Collateral Agent for the benefit of all Third
Lien Secured Parties equally and ratably; provided, however, that
notwithstanding the foregoing, this provision will not be violated with respect
to any particular Collateral and any particular Third Lien Debt if the Secured
Debt Documents in

 

EXHIBIT B

--------------------------------------------------------------------------------


 

respect thereof prohibit the Trustee from accepting the benefit of a Lien on any
particular asset or property or the Trustee otherwise expressly declines in
writing to accept the benefit of a Lien on such asset or property;

 

(b)           the New Representative and each holder of Obligations in respect
of Third Lien Debt are bound by the provisions of the Intercreditor Agreement,
including the provisions relating to the ranking of Third Liens and the order of
application of proceeds from the enforcement of Third Liens; and

 

(c)           the Collateral Agent shall perform its obligations under the
Intercreditor Agreement and the other Security Documents.  [or]

 

[Option B:  to be used if Additional Debt is Second Lien Debt]  The undersigned
New Representative, on behalf of itself and each holder of Obligations in
respect of the Second Lien Debt hereby agrees, for the enforceable benefit of
all holders of each current and future Series of Secured Debt, each current and
future First Lien Representative, the Trustee and each current and future First
Lien Secured Party, Second Lien Secured Party and Third Lien Secured Party and
as a condition to being treated as Secured Debt under the Intercreditor
Agreement that:

 

(a)           as provided by Section 2.12 of the Intercreditor Agreement, all
Second Lien Obligations will be and are secured equally and ratably by all
Second Liens at any time granted by the Borrower or any other Grantor to secure
any Obligations in respect of any Second Lien Obligation, whether or not upon
property otherwise constituting collateral for such Second Lien Obligation, and
that all such Second Liens will be enforceable by the Collateral Agent for the
benefit of all Second Lien Secured Parties equally and ratably; provided,
however, that notwithstanding the foregoing, this provision will not be violated
with respect to any particular Collateral and any particular Second Lien Debt if
the Secured Debt Documents in respect thereof prohibit the Second Lien
Administrative Agent from accepting the benefit of a Lien on any particular
asset or property or the Second Lien Administrative Agent otherwise expressly
declines in writing to accept the benefit of a Lien on such asset or property;

 

(b)           the New Representative and each holder of Obligations in respect
of Second Lien Debt are bound by the provisions of the Intercreditor Agreement,
including the provisions relating to the ranking of Second Liens and the order
of application of proceeds from the enforcement of Second Liens; and

 

(c)           the Collateral Agent shall perform its obligations under the
Intercreditor Agreement and the other Security Documents.  [or]

 

[Option C:  to be used if Additional Debt is First Lien Debt]  [The undersigned
New Representative, on behalf of itself and each holder of Obligations in
respect of the Series of First Lien Debt for which the undersigned is acting as
First Lien Representative hereby agrees, for the enforceable benefit of all
holders of each existing and future Series of Secured Debt, the Second Lien
Administrative Agent, the Trustee, each other existing and future First Lien
Representative and each current and future First Lien Secured Party, Second Lien
Secured Party and Third Lien

 

EXHIBIT B-2

--------------------------------------------------------------------------------


 

Secured Party and as a condition to being treated as Secured Debt under the
Intercreditor Agreement that:

 

(a)           as provided by Section 2.12 of the Intercreditor Agreement,
without affecting the payment priority set forth in Section 3.4 of the
Intercreditor Agreement, all First Lien Obligations will be and are secured
equally and ratably by all First Liens at any time granted by the Borrower or
any other Grantor to secure any Obligations in respect of any Series of First
Lien Debt, whether or not upon property otherwise constituting collateral for
such Series of First Lien Debt, and that all such First Liens will be
enforceable by the Collateral Agent for the benefit of all First Lien Secured
Parties equally and ratably; provided, however, that notwithstanding the
foregoing, (x) this provision will not be violated with respect to any
particular Collateral and any particular Series of First Lien Debt if the
Secured Debt Documents in respect thereof prohibit the applicable First Lien
Representative from accepting the benefit of a Lien on any particular asset or
property or such First Lien Representative otherwise expressly declines in
writing to accept the benefit of a Lien on such asset or property and (y) this
provision will not be violated with respect to any particular Hedging
Obligations or Bank Product Obligations if the Hedge Agreement or agreement
giving rise to Bank Product Obligations prohibits the applicable Hedge Provider
or Bank Product Provider from accepting the benefit of a Lien on any particular
asset or property or such Hedge Provider or Bank Product Provider otherwise
expressly declines in writing to accept the benefit of a Lien on such asset or
property;

 

(b)           the New Representative and each holder of Obligations in respect
of the Series of First Lien Debt for which the undersigned is acting as First
Lien Representative are bound by the provisions of the Intercreditor Agreement,
including the provisions relating to the ranking of First Liens and the order of
application of proceeds from the enforcement of First Liens; and

 

(c)           the Collateral Agent shall perform its obligations under the
Intercreditor Agreement and the other Security Documents.]

 

3.             Governing Law and Miscellaneous Provisions.  The provisions of
Article 7 of the Intercreditor Agreement will apply with like effect to this
Intercreditor Joinder.

 

IN WITNESS WHEREOF, the parties hereto have caused this Intercreditor Joinder to
be executed by their respective officers or representatives as of
                                      , 20        .

 

 

[Insert name of the New Representative]

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

EXHIBIT B-3

--------------------------------------------------------------------------------


 

The Collateral Agent hereby acknowledges receipt of this Intercreditor Joinder
and agrees to act as Collateral Agent for the New Representative and the holders
of the Obligations represented thereby:

 

 

WILMINGTON TRUST, NATIONAL
ASSOCIATION, as Collateral Agent

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

EXHIBIT B-4

--------------------------------------------------------------------------------


 

[EXHIBIT C

to Intercreditor Agreement]

 

[FORM OF]
INTERCREDITOR JOINDER — ADDITIONAL GRANTOR

 

Reference is made to the Intercreditor Agreement dated as of August 18, 2014 (as
amended, supplemented, amended and restated or otherwise modified and in effect
from time to time, the “Intercreditor Agreement”) among Alion Science and
Technology Corporation (the “Borrower”), the other Grantors from time to time
party thereto, Wells Fargo Bank, National Association, as Revolving Agent under
the Revolving Credit Agreement (as defined therein), Goldman Sachs Lending
Partners LLC, as First Lien Administrative Agent under the First Lien Credit
Agreement (as defined therein), Wilmington Trust, National Association, as
Second Lien Administrative Agent under the Second Lien Credit Agreement (as
defined therein), Wilmington Trust, National Association, as Trustee under the
Indenture (as defined therein) and Wilmington Trust, National Association, as
Collateral Agent.  Capitalized terms used but not otherwise defined herein have
the meanings assigned to them in the Intercreditor Agreement.  This
Intercreditor Joinder is being executed and delivered pursuant to Section 7.20
of the Intercreditor Agreement.

 

1.             Joinder.  The undersigned,
                                          , a                               ,
hereby agrees to become party as a Grantor under the Intercreditor Agreement for
all purposes thereof on the terms set forth therein, and to be bound by the
terms of the Intercreditor Agreement as fully as if the undersigned had executed
and delivered the Intercreditor Agreement as of the date thereof.

 

2.             Governing Law and Miscellaneous Provisions.  The provisions of
Article 7 of the Intercreditor Agreement will apply with like effect to this
Intercreditor Joinder.

 

EXHIBIT C

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Intercreditor Joinder to
be executed by their respective officers or representatives as of
                                      , 20        .

 

 

[                                                               ]

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

The Collateral Agent hereby acknowledges receipt of this Intercreditor Joinder
and agrees to act as Collateral Agent with respect to the Collateral pledged by
the new Grantor:

 

 

WILMINGTON TRUST, NATIONAL
ASSOCIATION, as Collateral Agent

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

EXHIBIT C-2

--------------------------------------------------------------------------------


 

[EXHIBIT D

to Intercreditor Agreement]

 

[FORM OF]
ADDITIONAL SECURED OBLIGATION DESIGNATION

 

Reference is made to the Intercreditor Agreement dated as of August 18, 2014 (as
amended, supplemented, amended and restated or otherwise modified and in effect
from time to time, the “Intercreditor Agreement”) among Alion Science and
Technology Corporation (the “Borrower”), the other Grantors from time to time
party thereto, Wells Fargo Bank, National Association, as Revolving Agent under
the Revolving Credit Agreement (as defined therein), Goldman Sachs Lending
Partners LLC, as First Lien Administrative Agent under the First Lien Credit
Agreement (as defined therein), Wilmington Trust, National Association, as
Second Lien Administrative Agent under the Second Lien Credit Agreement (as
defined therein), Wilmington Trust, National Association, as Trustee under the
Indenture (as defined therein) and Wilmington Trust, National Association, as
Collateral Agent.  Capitalized terms used but not otherwise defined herein have
the meanings assigned to them in the Intercreditor Agreement.  This Additional
Secured Obligation Designation is being executed and delivered in order to
designate [Hedging Obligations] [Bank Product Obligations] as First Lien
Obligations entitled to the benefit of the Intercreditor Agreement.

 

The undersigned, the duly appointed [specify title] of the [Borrower] hereby
certifies on behalf of the [Borrower] that:

 

(a)                                 [insert name of the Borrower or other
Grantor] intends to incur [Hedging Obligations][Bank Product Obligations]
pursuant to the following agreement:  [describe Hedge Agreement (i.e., master
agreement) or agreement giving rise to Bank Product Obligations] which will be
First Lien Obligations and are permitted by each applicable Secured Debt
Document;

 

(b)                                 the name and address of the [Hedge
Provider][Bank Product Provider] is:

 

 

 

 

 

 

 

 

 

 

Telephone:

 

 

 

Fax:

 

 

 

(c)                                  each of the Borrower and each other Grantor
has duly authorized, executed (if applicable) and recorded (or caused to be
recorded) in each appropriate governmental office all relevant filings and
recordations to ensure that such [Hedging Obligations][Bank Product Obligations]
are secured by the Collateral in accordance with the Security Documents, and

 

EXHIBIT D

--------------------------------------------------------------------------------


 

(d)                                 the Borrower has caused a copy of this
Additional Secured Debt Designation and the related Intercreditor Joinder to be
delivered to each existing Secured Debt Representative.

 

EXHIBIT D-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Borrower has caused this Additional Secured Obligation
Designation to be duly executed by the undersigned officer as of
                                      , 20        .

 

 

ALION SCIENCE AND TECHNOLOGY
CORPORATION

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

ACKNOWLEDGEMENT OF RECEIPT

 

The undersigned, the duly appointed Collateral Agent under the Intercreditor
Agreement, hereby acknowledges receipt of an executed copy of this Additional
Secured Obligation Designation.

 

 

WILMINGTON TRUST, NATIONAL
ASSOCIATION, as Collateral Agent

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

EXHIBIT D-3

--------------------------------------------------------------------------------


 

[EXHIBIT E

to Intercreditor Agreement]

 

[FORM OF]
INTERCREDITOR JOINDER — ADDITIONAL SECURED OBLIGATIONS OTHER THAN FUNDED DEBT

 

Reference is made to the Intercreditor Agreement dated as of August 18, 2014 (as
amended, supplemented, amended and restated or otherwise modified and in effect
from time to time, the “Intercreditor Agreement”) among Alion Science and
Technology Corporation (the “Borrower”), the other Grantors from time to time
party thereto, Wells Fargo Bank, National Association, as Revolving Agent under
the Revolving Credit Agreement (as defined therein), Goldman Sachs Lending
Partners LLC, as First Lien Administrative Agent under the First Lien Credit
Agreement (as defined therein), Wilmington Trust, National Association, as
Second Lien Administrative Agent under the Second Lien Credit Agreement (as
defined therein), Wilmington Trust, National Association, as Trustee under the
Indenture (as defined therein) and Wilmington Trust, National Association, as
Collateral Agent.  Capitalized terms used but not otherwise defined herein have
the meanings assigned to them in the Intercreditor Agreement.  This
Intercreditor Joinder is being executed and delivered pursuant to Section 3.9 of
the Intercreditor Agreement as a condition precedent to the debt for which the
undersigned is acting as agent being entitled to the benefits of being First
Lien Obligations under the Intercreditor Agreement.

 

1.             Joinder.  The undersigned,
                                          , a                               ,
(the “New Secured Party”) as a [Hedge Provider][Bank Product Provider] under
that certain [describe applicable Hedge Agreement (i.e., master agreement) or
agreement giving rise to Bank Product Obligations] hereby agrees to become party
as Secured Party under the Intercreditor Agreement for all purposes thereof on
the terms set forth therein, and to be bound by the terms of the Intercreditor
Agreement as fully as if the undersigned had executed and delivered the
Intercreditor Agreement as of the date thereof.

 

2.             Lien Sharing and Priority Confirmation.

 

The undersigned New Secured Party hereby agrees, for the enforceable benefit of
each current and future First Lien Representative, the Second Lien
Administrative Agent, the Trustee and each current and future First Lien Secured
Party, Second Lien Secured Party and Third Lien Secured Party and as a condition
to being treated as Secured Debt under the Intercreditor Agreement that:

 

(a)           all First Lien Obligations will be and are secured equally and
ratably by all First Liens at any time granted by the Borrower or any other
Grantor to secure any Obligations in respect of any Series of First Lien Debt,
whether or not upon property otherwise constituting collateral for such
Series of First Lien Debt, and that all such First Liens will be enforceable by
the Collateral Agent for the benefit of all First Lien Secured Parties equally
and ratably;

 

(b)           the New Secured Party is bound by the provisions of the
Intercreditor  Agreement, including the provisions relating to the ranking of
First

 

EXHIBIT E

--------------------------------------------------------------------------------


 

Liens and the order of application of proceeds from the enforcement of First
Liens; and

 

(c)           the Collateral Agent shall perform its obligations under the
Intercreditor Agreement and the other Security Documents.

 

3.             Governing Law and Miscellaneous Provisions.  The provisions of
Article 7 of the Intercreditor Agreement will apply with like effect to this
Intercreditor Joinder.

 

IN WITNESS WHEREOF, the parties hereto have caused this Intercreditor Joinder to
be executed by their respective officers or representatives as of
                                      , 20        .

 

 

[Insert name of the New Secured Party]

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

The Collateral Agent hereby acknowledges receipt of this Intercreditor Joinder
and agrees to act as Collateral Agent for the New Secured Party:

 

 

WILMINGTON TRUST, NATIONAL
ASSOCIATION, as Collateral Agent

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

EXHIBIT E-2

--------------------------------------------------------------------------------